Exhibit 10.1

SUPERPRIORITY SECURED DEBTOR IN POSSESSION CREDIT AGREEMENT

Dated as of June 17, 2020

among

INTELSAT JACKSON HOLDINGS S.A.,

as a Debtor and Debtor in Possession under Chapter 11 of the Bankruptcy Code, as
Borrower

THE SUBSIDIARIES OF INTELSAT JACKSON HOLDINGS S.A. FROM TIME TO TIME PARTY
HERETO

each a Debtor and Debtor in Possession under Chapter 11 of the Bankruptcy Code,
as Guarantors

THE LENDERS PARTY HERETO

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

and

CREDIT SUISSE LOAN FUNDING LLC,

as Lead Arranger

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     1  

1.1.

 

Defined Terms

     1  

1.2.

 

Exchange Rates

     26  

1.3.

 

Reserved

     26  

1.4.

 

Accounting Terms

     27  

1.5.

 

Ability to Redesignate

     27  

1.6.

 

Divisions

     27  

SECTION 2.

 

AMOUNT AND TERMS OF CREDIT

     27  

2.1.

 

Commitments

     27  

2.2.

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     28  

2.3.

 

Notice of Borrowing

     28  

2.4.

 

Disbursement of Funds

     28  

2.5.

 

Repayment of Loans; Evidence of Debt

     29  

2.6.

 

Conversions and Continuations

     29  

2.7.

 

Pro Rata Borrowings

     30  

2.8.

 

Interest

     30  

2.9.

 

Interest Periods

     30  

2.10.

 

Increased Costs, Illegality, etc.

     31  

2.11.

 

Compensation

     32  

2.12.

 

Change of Lending Office

     32  

2.13.

 

Notice of Certain Costs

     33  

2.14.

 

Inability to Determine Rates

     33  

2.15.

 

[Reserved]

     34  

2.16.

 

MIRE Event

     34  

SECTION 3.

 

PRIORITY AND LIENS

     34  

3.1.

 

DIP Liens

     34  

3.2.

 

Primed Liens

     35  

3.3.

 

Lien Priority and Perfection

     35  

3.4.

 

Real Estate Liens

     35  

3.5.

 

No Discharge; Survival of Claims

     36  

3.6.

 

Payment of Obligations

     36  

SECTION 4.

 

FEES; COMMITMENTS

     36  

4.1.

 

Fees

     36  

4.2.

 

Voluntary Reduction of Term Loan Commitments

     37  

4.3.

 

Mandatory Termination of Commitments

     37  

SECTION 5.

 

PAYMENTS

     38  

5.1.

 

Voluntary Prepayments

     38  

5.2.

 

Mandatory Prepayments

     38  

5.3.

 

Method and Place of Payment

     39  

5.4.

 

Net Payments

     39  

5.5.

 

Computations of Interest and Fees

     41  

5.6.

 

Limit on Rate of Interest

     41  

SECTION 6.

 

CONDITIONS PRECEDENT TO EFFECTIVENESS ON THE CLOSING DATE

     41  

6.1.

 

Executed Counterparts of this Agreement

     41  

6.2.

 

13-Week DIP Budget

     41  

6.3.

 

Corporate and Other Proceedings

     41  

6.4.

 

Opinions of Counsel

     42  

 

-i-



--------------------------------------------------------------------------------

         Page  

6.5.

 

Promissory Notes

     42  

6.6.

 

Fees

     42  

6.7.

 

Collateral

     42  

6.8.

 

Perfection Certificate

     42  

6.9.

 

Intercompany Subordination Agreement

     42  

6.10.

 

Petition Date

     42  

6.11.

 

Final DIP Order

     43  

6.12.

 

First Day Orders

     43  

6.13.

 

Trustee

     43  

6.14.

 

Material Adverse Effect

     43  

6.15.

 

Patriot Act

     43  

6.16.

 

Liens

     43  

SECTION 7.

 

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

     43  

7.1.

 

No Default; Representations and Warranties

     43  

7.2.

 

Notice of Borrowing

     43  

7.3.

 

No Violation

     43  

7.4.

 

Fees and Expenses

     44  

7.5.

 

Participation Election

     44  

SECTION 8.

 

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     44  

8.1.

 

Corporate Status

     44  

8.2.

 

Corporate Power and Authority

     44  

8.3.

 

No Violation

     44  

8.4.

 

Litigation

     45  

8.5.

 

Margin Regulations

     45  

8.6.

 

Governmental Approvals

     45  

8.7.

 

Investment Company Act

     45  

8.8.

 

True and Complete Disclosure

     45  

8.9.

 

Financial Condition; Financial Statements

     45  

8.10.

 

Tax Returns and Payments

     46  

8.11.

 

Compliance with ERISA

     46  

8.12.

 

Subsidiaries

     47  

8.13.

 

Patents, etc.

     47  

8.14.

 

Environmental Laws

     47  

8.15.

 

Properties

     47  

8.16.

 

Use of Proceeds

     47  

8.17.

 

FCC Licenses, Etc.

     47  

8.18.

 

Satellites

     48  

8.19.

 

Centre of Main Interest

     48  

8.20.

 

Orders

     48  

8.21.

 

Status of Obligations; Perfection and Priority of Security Interests

     48  

SECTION 9.

 

AFFIRMATIVE COVENANTS

     48  

9.1.

 

Information Covenants

     48  

9.2.

 

Books, Records and Inspections

     51  

9.3.

 

Maintenance of Insurance

     52  

9.4.

 

Payment of Taxes

     53  

9.5.

 

Consolidated Corporate Franchises

     53  

9.6.

 

Compliance with Statutes, Regulations, etc.

     53  

9.7.

 

ERISA

     53  

9.8.

 

Maintenance of Properties

     54  

9.9.

 

Transactions with Affiliates

     54  

9.10.

 

End of Fiscal Years; Fiscal Quarters

     54  

9.11.

 

Additional Guarantors and Grantors

     55  

 

-ii-



--------------------------------------------------------------------------------

         Page  

9.12.

 

Pledges of Additional Stock and Evidence of Indebtedness

     55  

9.13.

 

Use of Proceeds

     56  

9.14.

 

Changes in Business

     56  

9.15.

 

Further Assurances

     56  

9.16.

 

Access and Command Codes

     57  

9.17.

 

TTC&M Providers

     58  

9.18.

 

[Reserved]

     58  

9.19.

 

Government Business Subsidiaries

     58  

9.20.

 

Post-closing Covenants

     58  

9.21.

 

FCC Covenants

     58  

9.22.

 

Bankruptcy Matters

     58  

SECTION 10. NEGATIVE COVENANTS

     58  

10.1.

 

Limitation on Indebtedness

     59  

10.2.

 

Limitation on Liens

     61  

10.3.

 

Limitation on Fundamental Changes

     62  

10.4.

 

Limitation on Sale of Assets

     62  

10.5.

 

Limitation on Investments

     64  

10.6.

 

Limitation on Dividends

     65  

10.7.

 

Limitations on Debt Payments

     65  

10.8.

 

Limitations on Sale Leasebacks

     66  

10.9.

 

Transfer to Parent Companies

     66  

10.10.

 

Additional Bankruptcy Matters

     66  

SECTION 11. [RESERVED]

     67  

SECTION 12. EVENTS OF DEFAULT

     67  

12.1.

 

Payments

     67  

12.2.

 

Representations, etc

     67  

12.3.

 

Covenants

     67  

12.4.

 

Default Under Other Agreements

     67  

12.5.

 

Bankruptcy, etc

     67  

12.6.

 

ERISA

     68  

12.7.

 

Guarantee

     68  

12.8.

 

[Reserved]

     68  

12.9.

 

Security Agreements

     68  

12.10.

 

FCC Matters

     68  

12.11.

 

Judgments

     68  

12.12.

 

Change of Control

     68  

12.13.

 

Dismissal; Conversion; Appointment of Trustee

     68  

12.14.

 

Superpriority Claims

     69  

12.15.

 

Adverse Claims

     69  

12.16.

 

Adverse Orders

     69  

12.17.

 

Stay Relief

     69  

12.18.

 

Orders; Actions

     69  

12.19.

 

Pre-Petition Payments

     70  

12.20.

 

Adverse Actions

     70  

12.21.

 

Reorganization Plan

     70  

12.22.

 

Supporting Actions

     70  

12.23.

 

Sale Motions

     70  

12.24.

 

Acceptable Plan

     70  

12.25.

 

First Day Orders

     70  

 

-iii-



--------------------------------------------------------------------------------

         Page  

SECTION 13. THE AGENT

     71  

13.1.

 

Appointment and Authority

     71  

13.2.

 

Rights as a Lender

     71  

13.3.

 

Exculpatory Provisions

     71  

13.4.

 

Reliance by Agent

     72  

13.5.

 

Delegation of Duties

     72  

13.6.

 

Resignation of Administrative Agent

     72  

13.7.

 

Non-Reliance on Administrative Agent and Other Lenders

     73  

13.8.

 

[Reserved]

     73  

13.9.

 

Administrative Agent May File Proofs of Claim

     73  

13.10.

 

Indemnification

     74  

13.11.

 

Collateral and Guaranty Matters

     74  

13.12.

 

[Reserved]

     74  

13.13.

 

[Reserved]

     74  

13.14.

 

Withholding Taxes

     75  

13.15.

 

Certain ERISA Matters

     75  

SECTION 14. MISCELLANEOUS

     76  

14.1.

 

Amendments and Waivers

     76  

14.2.

 

Notices

     77  

14.3.

 

No Waiver; Cumulative Remedies

     78  

14.4.

 

Survival of Representations and Warranties

     78  

14.5.

 

Payment of Expenses and Taxes

     78  

14.6.

 

Successors and Assigns; Participations and Assignments

     78  

14.7.

 

Replacements of Lenders Under Certain Circumstances

     82  

14.8.

 

Adjustments; Set-off

     82  

14.9.

 

Counterparts

     83  

14.10.

 

Severability

     83  

14.11.

 

Integration; Order Controls

     83  

14.12.

 

GOVERNING LAW

     83  

14.13.

 

Submission to Jurisdiction; Consent to Service; Waivers

     83  

14.14.

 

Acknowledgments

     84  

14.15.

 

WAIVERS OF JURY TRIAL

     85  

14.16.

 

Confidentiality

     85  

14.17.

 

Direct Website Communications

     85  

14.18.

 

USA PATRIOT Act

     86  

14.19.

 

Conversion of Currencies

     86  

14.20.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     86  

SECTION 15. GUARANTEE

     87  

15.1.

 

Guarantee

     87  

15.2.

 

Right of Contribution

     88  

15.3.

 

Right of Set-off

     88  

15.4.

 

No Subrogation

     88  

15.5.

 

Amendments, etc. with Respect to the Obligations; Waiver of Rights

     88  

15.6.

 

Guarantee Absolute and Unconditional

     89  

15.8.

 

Subordination

     89  

15.9.

 

Payments

     90  

15.11.

 

[Reserved]

     90  

15.12.

 

Luxembourg Guarantee Limitation

     90  

15.13.

 

UK Guarantee Limitations

     90  

 

-iv-



--------------------------------------------------------------------------------

ANNEXES

 

Annex I   Commitments

SCHEDULES

 

Schedule 1.1(a)    ECA Financing and ECA Collateral Schedule 1.1(b)   
Subsidiary Guarantors Schedule 1.1(c)    Unrestricted Subsidiaries Schedule 8.12
   Subsidiaries Schedule 8.17    FCC Licenses Schedule 8.18    Satellites
Schedule 9.9    Existing Affiliate Transactions Schedule 9.20    Post-closing
Covenants Schedule 10.1    Indebtedness Schedule 10.2    Liens Schedule 10.5   
Investments EXHIBITS    Exhibit A    Form of Final DIP Order Exhibit B    Form
of Interim Cash Collateral Order Exhibit C    Form of Notice of Borrowings
Exhibit D    Form of Perfection Certificate Exhibit E    Form of Security and
Pledge Agreement Exhibit F    Form of Assignment and Acceptance Exhibit G   
Form of Promissory Note Exhibit H    Form of Joinder Agreement Exhibit I    Form
of Intercompany Subordination Agreement Exhibit J    Form of Satellite Health
Report

 

 

-v-



--------------------------------------------------------------------------------

SUPERPRIORITY SECURED DEBTOR IN POSSESSION CREDIT AGREEMENT

This SUPERPRIORITY SECURED DEBTOR IN POSSESSION CREDIT AGREEMENT, is entered
into as of June 17, 2020 (as modified from time to time pursuant to the terms
hereof, this “Agreement”), among INTELSAT JACKSON HOLDINGS S.A., a public
limited liability company (société anonyme) existing as société anonyme under
the laws of the Grand Duchy of Luxembourg, having its registered office at 4,
rue Albert Borschette, L-1246 Luxembourg and registered with the Luxembourg
trade and companies’ register under number B149.959 and a debtor and debtor in
possession under Chapter 11 of the Bankruptcy Code (the “Borrower”), the
Subsidiaries of the Borrower from time to time party thereof, as Guarantors,
each Guarantor on the date hereof, a debtor and debtor in possession under
Chapter 11 of the Bankruptcy Code, the lending institutions from time to time
parties hereto (each a “Lender” and, collectively, the “Lenders”), CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as Collateral Agent (such term and each other capitalized term
used but not defined in this introductory statement having the meaning provided
in Section 1.1).

INTRODUCTORY STATEMENTS

WHEREAS, the Borrower, certain Subsidiaries of the Borrower (together with the
Borrower, each a “DIP Debtor” and collectively, the “DIP Debtors”), INTELSAT
S.A., a public limited liability company (société anonyme) existing as société
anonyme under the laws of the Grand Duchy of Luxembourg, having its registered
office at 4, rue Albert Borschette, L-1246 Luxembourg and registered with the
Luxembourg trade and companies’ register under number B162.135 (“Holdings”) and
certain Subsidiaries of Holdings other than the DIP Debtors (together with
Holdings collectively, the “Parent Companies” and together with the DIP Debtors,
each a “Debtor” and collectively, the “Debtors”) filed on the Petition Date
voluntary petitions with the Bankruptcy Court commencing their respective cases
under Chapter 11 of the Bankruptcy Code (the cases of the Debtors, each a “Case”
and collectively, the “Cases”) and will continue in the possession of their
assets and in the management of their business pursuant to Sections 1107 and
1108 of the Bankruptcy Code.

WHEREAS, the Borrower has requested that the Lenders provide it with a term loan
facility in the aggregate principal amount equal to $1,000,000,000 (the “DIP
Facility”) subject to the conditions set forth herein. All of the Borrower’s
obligations under the DIP Facility are to be guaranteed by the Guarantors. The
Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.

WHEREAS, the priorities of the DIP Facility and the other Obligations with
respect to the Collateral shall be as set forth in the Final DIP Order upon
entry thereof by the Bankruptcy Court.

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 (it being understood that defined terms in this Agreement shall
include in the singular number the plural and in the plural the singular).

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1⁄2 of 1.00%, (b) the Prime Rate as
in in effect on such day and (c) the LIBOR Rate for a one-month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%. Any change in ABR due to a change in the Federal Funds
Effective Rate, the Prime Rate or the LIBOR Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate, as the case may be. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer. The Administrative Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.



--------------------------------------------------------------------------------

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a).

“Acceptable Plan” shall mean a Reorganization Plan that provides for the
termination of the Commitments and the Payment in Full of the Obligations (other
than contingent indemnification obligations not yet due and payable) on the Plan
Effective Date of such Reorganization Plan or is otherwise acceptable to
Non-Defaulting Lenders having or holding at least two-thirds of the sum of
(i) the Available Term Loan Commitments and (ii) outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders).

“Acquisition” shall mean any transaction or series of related transactions,
whether, by purchase, merger, consolidation, contribution or otherwise, for the
direct or indirect (x) acquisition of all or substantially all of the property
of any Person, or all or substantially all of any business, product line, unit
or division of any Person, (y) acquisition of in excess of 50% of the Equity
Interests of any Person, and otherwise causing such Person to become a
Subsidiary of such Person, or (z) merger or consolidation or any other
combination with any Person, in each case, including as a result of any
Investment in any Subsidiary that serves to increase the equity ownership of the
Borrower or any Restricted Subsidiary therein.

“Administrative Agent” shall mean “Credit Suisse AG, Cayman Islands Branch” and
its successors and assigns, as the administrative agent for the Lenders under
this Agreement and the other Credit Documents.

“Administrative Agent’s Office” shall mean in respect of all Credit Events for
the account of the Borrower, the office of the Administrative Agent located at
Eleven Madison Avenue, New York, New York, 10010, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“Administrative Agent Fee Letter” shall mean that certain letter agreement,
dated as of June 1, 2020, among the Borrower, the Administrative Agent and
Credit Suisse Loan Funding LLC.

“Administrative Expense Claims” shall have the meaning provided in
Section 3.2(d).

“Administrative Questionnaire” shall have the meaning provided in
Section 14.6(b)(iii).

“Adequate Protection Liens” shall have the meaning provided in the Orders.

“Adequate Protection Payments” shall have the meaning provided in the Orders.

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (b) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

“Agent Parties” shall have the meaning provided in Section 14.17(c).

“Agents” shall mean the Lead Arranger, the Administrative Agent and the
Collateral Agent.

“Agreement” shall mean this Superpriority Secured Debtor in Possession Credit
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.

“Agreement Currency” shall have the meaning provided in Section 14.19(b).

 

-2-



--------------------------------------------------------------------------------

“Applicable ABR Margin” shall mean, at any date, with respect to each ABR Loan,
4.50% per annum.

“Applicable Creditor” shall have the meaning provided in Section 14.19(b).

“Applicable LIBOR Margin” shall mean, at any date, with respect to each LIBOR
Loan, 5.50% per annum.

“Applicable Rate” shall mean with respect to ABR Loans, the Applicable ABR
Margin, and with respect to LIBOR Term Loans, the Applicable LIBOR Margin.

“Approved Fund” shall have the meaning provided in Section 14.6.

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business units, assets or other property of the Borrower or any of the
Restricted Subsidiaries not in the ordinary course of business (including any
sale, transfer or other disposition of any capital stock of any Subsidiary of
the Borrower owned by the Borrower or a Restricted Subsidiary, including any
sale or issuance of any capital stock of any Restricted Subsidiary).
Notwithstanding the foregoing, the term “Asset Sale Prepayment Event” shall not
include any Permitted Sale Leaseback or any transaction permitted by
Section 10.4, other than transactions permitted by Sections 10.4(b), (d)(x) and
(e).

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit F hereto.

“Authorized Officer” shall mean the President, the Chief Financial Officer, the
Treasurer, the Controller or any other senior officer of the Borrower designated
as such in writing to the Administrative Agent by the Borrower.

“Available Term Loan Commitment” shall mean, on any date of determination, an
amount equal to the then unfunded amount of the outstanding Term Loan
Commitments on such date, if any.

“Avoidance Actions” shall have the meaning provided in Section 3.1(d).

“Avoidance Proceeds” shall have the meaning provided in Section 3.1(d).

“Backstop Commitment Letter” shall mean that certain Debtor in Possession Term
Loan Facility Commitment Letter, dated as of May 13, 2020, by and among the
Backstop Parties and the Borrower.

“Backstop Party” shall mean any “Commitment Party” party, as of the Restatement
Date, to the Restated Backstop Commitment Letter.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law; regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified in 11 U.S.C. Section 101 et seq.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the Eastern
District of Virginia or any other court having jurisdiction over the Cases from
time to time and any Federal appellate court thereof.

 

-3-



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“benefited Lender” shall have the meaning provided in Section 14.8(a).

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrower Materials” shall mean materials and/or information provided by or on
behalf of the Borrower under this Agreement.

“Borrowing” shall mean and include the incurrence of one Type of Term Loan on or
after the Closing Date (or resulting from conversions on a given date after the
Closing Date) having the same Interest Period (provided that ABR Loans incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
LIBOR Term Loans).

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day that shall be in The
City of New York or the Grand Duchy of Luxembourg a legal holiday or a day on
which banking institutions are authorized by law or other governmental actions
to close and (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on, LIBOR Loans, any day which is a
Business Day described in clause (i) above and which is also a day for trading
by and between banks in U.S. dollar deposits in the New York or London interbank
eurodollar market.

“C-Band Prepayment Event” shall mean any receipt by Borrower or any of the
Restricted Subsidiaries of any proceeds of any C-Band Sweep Payments.

“C-Band Payments” shall mean reimbursement, compensation or other payments or
the right to receive reimbursement, compensation or other payments in connection
with the transition of the C-band spectrum in connection with (i) reimbursement
of relocation costs, (ii) accelerated relocation payments and (iii) payments
received for clearing of the C-band spectrum pursuant to private negotiations
with third parties, as set forth in the FCC C-Band Rules.

“C-Band Sweep Payments” shall mean reimbursement, compensation or other payments
or the right to receive reimbursement, compensation or other payments in
connection with the transition of the C-band spectrum in connection with
(i) reimbursement of relocation costs and (ii) accelerated relocation payments,
as set forth in the FCC C-Band Rules.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

“Carve Out” shall have the meaning provided in the Final DIP Order.

 

-4-



--------------------------------------------------------------------------------

“Case” or “Cases” shall have the meaning provided in the Introductory Statement.

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Casualty Event” shall mean, with respect to any property (including any
Satellite) other than any ECA Collateral of any Person, any loss of or damage
to, or any condemnation or other taking by a Governmental Authority of, such
property for which such Person or any of its Restricted Subsidiaries receives
insurance proceeds, or proceeds of a condemnation award or other compensation.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Signing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Signing Date or (c) compliance
by the Lender with any guideline, request or directive issued or made after the
Signing Date by any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law). Notwithstanding anything to
the contrary herein, it is understood and agreed that the Dodd–Frank Wall Street
Reform and Consumer Protection Act (Pub. L. 111-203, H.R. 4173), all requests,
rules, guidelines and directives relating thereto, all interpretations and
applications thereof and any compliance by a Lender with any request or
directive relating thereto, shall, for the purposes of this Agreement, be deemed
to be adopted subsequent to the date hereof.

“Change of Control” shall mean the occurrence of any of the following: (a) the
Borrower becomes aware of (by way of a report or any other filing pursuant
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), proxy, vote, written notice or otherwise) the acquisition by any Person
or group (within the meaning of Section 13(d) (3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than the Permitted Holders, in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of the
Borrower or any of its direct or indirect parent entities; and/or (b) ICF shall
cease to own, directly or indirectly, 100% of the outstanding capital stock of
the Borrower.

“Closing Date” shall mean June 17, 2020, the date upon which all conditions
precedent set forth in Section 6 are satisfied or waived pursuant to the terms
hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Signing Date, and
any subsequent provisions of the Code, amendatory thereof, supplemental thereto
or substituted therefor.

“Collateral” shall mean (i) all the “Collateral” (or equivalent term) as defined
in any Security Document and also include all other property of whatever kind or
nature over which a Lien is granted under any Security Document and (ii) the DIP
Collateral, in each case, for the avoidance of doubt, including the C-Band
Payments.

“Collateral Agent” shall mean Credit Suisse AG, Cayman Islands Branch.

“Commitment Re-allocation” shall mean the primary syndication of the Term Loan
Commitments and/or Term Loans and the assignment of the Term Loan Commitments
and/or Term Loans related thereto in connection with the offering of the right
to participate in a portion of the Term Loan Commitments and/or Term Loans to
the Prepetition Secured Parties (other than the Backstop Parties, the “Other
Prepetition Secured Parties”) contemplated in the Restated Backstop Commitment
Letter.

“Commitment Termination Date” shall mean the earlier of (i) the date of the
third Borrowing of the Term Loans upon the funding of such third Borrowing,
(ii) the date on which the Term Loan Commitments are reduced to zero and
(iii) the Maturity Date.

“Commitments” shall mean, with respect to each Lender, such Lender’s Term Loan
Commitment.

 

-5-



--------------------------------------------------------------------------------

“Communications” shall have the meaning provided in Section 14.17(a).

“Confidential Information” shall have the meaning provided in Section 14.16.

“Credit Agreement Obligations” shall mean the collective reference to (i) the
due and punctual payment of (x) the principal of and premium, if any, and
interest at the applicable rate provided in this Agreement (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding and including, without limitation, in relation to any
company incorporated under the laws of the Grand Duchy of Luxembourg, bankruptcy
(faillite), insolvency, its voluntary or judicial liquidation (liquidation
volontaire ou judiciaire), composition with creditors (concordat préventif de
faillite), reprieve from payment (sursis de paiement), controlled management
(gestion contrôlée), fraudulent conveyance (actio pauliana), general settlement
with creditors, reorganisation or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (y) [reserved], and (z) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding and including, without limitation, in relation to any company
incorporated under the laws of the Grand Duchy of Luxembourg, bankruptcy
(faillite), insolvency, its voluntary or judicial liquidation (liquidation
volontaire ou judiciaire), composition with creditors (concordat préventif de
faillite), reprieve from payment (sursis de paiement), controlled management
(gestion contrôlée), fraudulent conveyance (actio pauliana), general settlement
with creditors, reorganization or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower or any other
Credit Party to any of the Secured Parties, (ii) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower under or pursuant to this Agreement and the other Credit Documents, and
(iii) the due and punctual payment and performance of all the covenants,
agreements, obligations and liabilities of each other Credit Party under or
pursuant to this Agreement and the other Credit Documents.

“Credit Documents” shall mean this Agreement, the Security Documents, the Orders
and any promissory notes issued by the Borrower hereunder.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan.

“Credit Party” shall mean each of the Borrower, the Subsidiary Guarantors and
each other Subsidiary of the Borrower that is a party to a Credit Document. For
the avoidance of doubt, each DIP Debtor shall be a Credit Party hereunder.

“Credit Suisse” shall mean Credit Suisse Loan Funding LLC and Credit Suisse AG,
Cayman Islands Branch (acting through such of its affiliates or branches as it
deems appropriate).

“Creditors’ Committee” mean any statutory committee of unsecured creditors
appointed in the Cases pursuant to Bankruptcy Code section 1102.

“Debtor” shall have the meaning provided in the Introductory Statement.

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness but excluding
any Indebtedness permitted to be issued or incurred under Section 10.1.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

-6-



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean, subject to Section 3.8(b), any Lender that
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans, within five Business Days of the date required to be
funded by it hereunder unless such failure is the result of such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied, (b) has notified the Borrower and the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements generally in which it commits to extend
credit unless such writing or public statement indicates that such position is
based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied, (c) has failed, within
five Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations unless such failure is the result of such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority or (iv) become the subject of a Bail-In
Action.

“DIP Budget” shall mean a projected statement of sources and uses of cash for
the Borrower and the Guarantors on a weekly basis for the following 13 calendar
weeks. As used herein, “DIP Budget” shall initially refer to the initial 13-week
projection delivered in accordance with Section 6.2 and thereafter shall refer
to the most recent 13-week projection delivered by the Borrower in accordance
with Section 9.1(c).

“DIP Collateral” shall have the meaning provided in Section 3.1.

“DIP Debtor” shall have the meaning provided in the Introductory Statement.

“DIP Facility” shall have the meaning provided in the Introductory Statements.

“DIP Liens” shall have the meaning provided in Section 3.1.

“DIP Superpriority Claims” shall have the meaning provided in Section 3.1(d).

“Disqualified Lenders” means those competitors of the Borrower and its
Subsidiaries separately identified in writing (including by email) as such by
the Borrower to the Backstop Parties on or prior to the Petition Date (and
provided to Credit Suisse on or prior to the Closing Date) or by the Borrower to
the Administrative Agent (for the distribution to Lenders) from time to time
following the Closing Date and any of its Affiliates that are either
(x) separately identified in writing (including by email) by the Borrower to the
Administrative Agent (for the distribution to Lenders) from time to time or
(y) known or reasonably identifiable as Affiliates; provided that,
notwithstanding the foregoing, in no event shall any Prepetition Secured Parties
(or any Affiliate thereof) that participates in the Commitment Re-Allocation be
a Disqualified Lender.

“Disqualified Preferred Stock” shall mean any preferred capital stock or
preferred equity interest of the Borrower.

“dividends” shall have the meaning provided in Section 10.6.

“Division” shall have the meaning provided in Section 1.06.

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Foreign Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent at such time on the basis of the
Exchange Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Foreign Currency.

 

-7-



--------------------------------------------------------------------------------

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state or territory thereof,
or the District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

“ECA Collateral” shall mean have the meaning provided in Section 9.15(b).

“ECA Financing” shall mean any Indebtedness including Indebtedness owing to or
otherwise supported by any export credit agency, in each case, which was
incurred by the Borrower and/or its Subsidiaries prior to the Signing Date and
set forth on Schedule 1.1(A) to finance (i) the acquisition (by purchase, lease
or otherwise) construction or improvement of a Satellite in an aggregate
principal amount, at any time outstanding, not to exceed $300.0 million and/or
(ii) certain services in connection with the launch of a Satellite in an
aggregate principal amount, at any time outstanding, not to exceed
$500.0 million.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands.

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, Liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

“Equity Interests” shall mean capital stock and all warrants, options or other
rights to acquire capital stock (but excluding any debt security that is
convertible into, or exchangeable for, capital stock).

 

-8-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder (unless the
context requires otherwise).

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euros” or “€” shall mean the single currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time.

“Event of Default” shall have the meaning provided in Section 12.

“Exchange Rate” for a currency shall mean the rate shown on the Bloomberg
currency page for such currency or, if the same does not provide such exchange
rate, by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent or, in
the event no such service is selected, on such other basis as is reasonably
satisfactory to the Administrative Agent).

“Excluded Satellite” shall mean any Satellite (or, if the entire Satellite is
not owned by the Borrower or any of its Subsidiaries, as the case may be, the
portion of the Satellite it owns or for which it has risk of loss) (i) that is
not expected or intended in the good faith determination of the Borrower to earn
revenues from the operation of such Satellite (or portion, as applicable) in
excess of $75,000,000 for the immediately succeeding 12-month calendar period or
(ii) that has a net book value not in excess of $200,000,000 or (iii) that (1)
the procurement of In-Orbit Insurance therefor in the amounts and on the terms
required by Section 9.3 would not be available for a price that is, and on other
terms and conditions that are, commercially reasonable or (2) the procurement of
such In-Orbit Insurance therefor would be subject to exclusions or limitations
of coverage that would make the terms of the insurance commercially
unreasonable, in either case, in the good faith determination of the Borrower,
or (iv) for which In-Orbit Contingency Protection is available or (v) whose
primary purpose is to provide In-Orbit Contingency Protection for the satellites
of the Borrower or its Subsidiaries or other Affiliates (or portion) and
otherwise that is not expected or intended, in the good faith determination of
the Borrower, to earn revenues from the operation of such Satellite (or portion,
as applicable) in excess of $75,000,000 for the immediately succeeding 12-month
calendar period.

“Excluded Taxes” shall mean (a) with respect to the Administrative Agent or any
Lender, net income taxes, franchise taxes and capital taxes (imposed in lieu of
net income taxes) imposed in each case as a result of the Administrative Agent
or such Lender (as applicable) being organized in, or having its principal
office or applicable lending office in, such jurisdiction imposing such tax or
any political subdivision or taxing authority thereof or therein, (b) any Tax to
the extent attributable to such Lender’s failure to comply with
Section 5.4(d),(c) the Luxembourg law of December 23, 2005, and (d) any
withholding Taxes imposed under FATCA.

“Fair Market Value” of a specified asset shall mean the fair market value of
assets as determined in good faith by the Borrower and (i) in the event the
specified asset has a Fair Market Value in excess of $20,0000,000, shall be set
forth in a certificate of an Authorized Officer or (ii) in the event the
specified asset has a Fair Market Value in excess of $50,000,000, shall be set
forth in a resolution approved by a majority of the board of directors of the
Borrower.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities and implementing such Sections of the Code.

 

-9-



--------------------------------------------------------------------------------

“FCC” shall mean the Federal Communications Commission or any governmental
authority substituted therefor.

“FCC C-Band Rules” shall mean Expanding Flexible Use of the 3.7 to 4.2 GHz Band,
GN Docket No. 18-122, Report and Order and Order of Proposed Modification, FCC
20-22 (2020) and the rules adopted therein, to be codified in Title 47 of the
Code of Federal Regulations, together with all other current or subsequently
adopted FCC rules, orders and public notices pertaining to expanding flexible
use of the 3.7 to 4.2 GHz band.

“FCC Licenses” shall mean all authorizations, orders, licenses and permits
issued by the FCC to the Borrower or any of its Restricted Subsidiaries, under
which the Borrower or any of its Restricted Subsidiaries is authorized to launch
and operate any of its Satellites or to operate any of its transmit only,
receive only or transmit and receive earth stations.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on any Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three (3) Federal funds brokers of recognized
standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Final DIP Order” shall mean an order of the Bankruptcy Court approving the DIP
Facility and authorizing the Debtors’ use of cash collateral, substantially in
the form exhibited hereto as Exhibit A, with any changes to such form as are
satisfactory to the Borrower, on the one hand, and the Required Backstop Parties
or, with respect to matters described hereunder that requires consent from or
shall be acceptable or satisfactory to each Lender or each Lender directly and
adversely affected thereby, each Backstop Party or each Backstop Party directly
and adversely affected thereby, on the other hand.

“Final DIP Order Entry Date” shall mean the date on which the Final DIP Order is
entered by the Bankruptcy Court.

“First Day Orders” shall mean all orders entered by the Bankruptcy Court on or,
within five Business Days of, the Petition Date, based on motions filed by the
Debtors on or about the Petition Date which orders, for the avoidance of doubt,
shall include the Interim Cash Collateral Order.

“First Maturity Extension” shall have the meaning provided in the definition of
“Scheduled Maturity Date.”

“First Extension Fee” shall have the meaning provided in Section 4.1(d).

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Currency” shall mean Euro.

“Foreign Plan” shall mean any employee benefit plan, program, fund, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

-10-



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Signing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, the amount of any Indebtedness under GAAP with
respect to Capital Lease Obligations shall be determined providing that all
obligations of any Person that are or would have been characterized as an
operating lease as determined in accordance with GAAP as in effect prior to
February 25, 2016 (whether or not such operating lease was in effect on such
date) shall continue to be accounted for as an operating lease (and not as a
Capital Lease or Capital Lease Obligation) for purposes of the definition of
“Indebtedness” under this Agreement regardless of any change in GAAP following
such date that would otherwise require such obligation to be recharacterized as
a Capital Lease Obligation, to the extent that financial reporting shall not be
affected hereby.

“Government Business Subsidiary” shall mean any Restricted Subsidiary of the
Borrower, including Intelsat General Corporation and its Subsidiaries for so
long as Intelsat General Corporation is a Restricted Subsidiary of the Borrower,
that (i) is engaged primarily in the business of providing services to customers
similar to the services provided on the Signing Date by Intelsat General
Corporation and services or activities that are reasonably similar thereto or a
reasonable extension, development or expansion thereof, or is complementary,
incidental, ancillary or related thereto and (ii) is subject to the Proxy
Agreement or a substantially similar agreement substantially restricting the
Borrower’s control of such Restricted Subsidiary.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” shall mean the guaranty made by the Guarantors pursuant to
Section 15 hereof, and any guaranty or guaranty supplement delivered with
respect thereto (including by way of any Joinder Agreement).

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or standard contractual
indemnities or guarantees (including performance guarantees) that are not direct
guarantees of payments of Indebtedness. The amount of any Guarantee Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the Indebtedness in respect of which such Guarantee Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Guarantor” shall mean each Subsidiary Guarantor.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants” or “pollutants,” or words of similar import, under any applicable
Environmental Law; and (c) any other chemical, material or substance, which is
prohibited, limited or regulated by any Environmental Law.

 

-11-



--------------------------------------------------------------------------------

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the Borrower or any Restricted Subsidiary that is a Credit Party in the ordinary
course of business (and not for speculative purposes) in order to protect the
Borrower or any of such Restricted Subsidiaries against fluctuations in interest
rates, currency exchange rates or commodity prices.

“Historical Financial Statements” shall mean, as of the Signing Date, the
audited financial statements of the Borrower and its Subsidiaries, for the
immediately preceding three fiscal years, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such fiscal years.

“Holdings” shall have the meaning given in the Introductory Statement to this
Agreement.

“IFRS” shall mean the International Financial Reporting Standards set by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be) or any successor thereto, as in effect from time to time;
provided, however, that if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Signing Date in IFRS or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in IFRS or in the application thereof, then
such provision shall be interpreted on the basis of IFRS as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, the amount of
any Indebtedness under IFRS with respect to Capital Lease Obligations shall be
determined providing that all obligations of any Person that are or would have
been characterized as an operating lease as determined in accordance with IFRS
(IAS) as in effect prior to January 13, 2016 (whether or not such operating
lease was in effect on such date) shall continue to be accounted for as an
operating lease (and not as a Capital Lease or Capital Lease Obligation) for
purposes of the definition of “Indebtedness” under this Agreement regardless of
any change in IFRS following such date that would otherwise require such
obligation to be recharacterized as a Capital Lease Obligation, to the extent
that financial reporting shall not be affected hereby.

“In-Orbit Contingency Protection” shall mean transponder capacity that, in the
good faith determination of the Borrower, is available on a contingency basis
from the Borrower or its Restricted Subsidiaries, or any Subsidiary of any
parent of the Borrower, directly or from another satellite operator pursuant to
a contractual arrangement, to accommodate the transfer of traffic representing
at least 25% of the revenue-generating capacity with respect to any Satellite
(or, if the entire Satellite is not owned by the Borrower or any of its
Restricted Subsidiaries, as the case may be, the portion of the Satellite it
owns or for which it has risk of loss) that may suffer actual or constructive
total loss and that meets or exceeds the contractual performance specifications
for the transponders that had been utilized by such traffic; it being understood
that the Satellite (or portion, as applicable) shall be deemed to be insured for
a percentage of the Satellite’s (or applicable portion’s) net book value for
which In-Orbit Contingency Protection is available.

“In-Orbit Insurance” shall mean, with respect to any Satellite (or, if the
entire Satellite is not owned by the Borrower or any of its Restricted
Subsidiaries, as the case may be, the portion of the Satellite it owns or for
which it has risk of loss), insurance (subject to a right of coinsurance in an
amount up to $150,000,000) or other contractual arrangement providing for
coverage against the risk of loss of or damage to such Satellite (or portion, as
applicable) attaching upon the expiration of the launch insurance therefor (or,
if launch insurance is not procured, upon the initial completion of in-orbit
testing) and attaching, during the commercial in-orbit service of such Satellite
(or portion, as applicable), upon the expiration of the immediately preceding
corresponding policy or other contractual arrangement, as the case may be,
subject to the terms and conditions set forth herein.

“In-Orbit Satellite” shall mean a Satellite owned by the Borrower or any of its
Restricted Subsidiaries that has been launched (or, if the entire Satellite is
not owned by the Borrower or any of its Restricted Subsidiaries, the portion of
the Satellite the Borrower and/or such Restricted Subsidiary owns), excluding
any such Satellite that has been decommissioned or that has otherwise suffered a
constructive or actual total loss.

 

 

-12-



--------------------------------------------------------------------------------

“Indebtedness” of any Person shall mean, without duplication, (A) all
indebtedness of such Person for borrowed money, (B) the deferred purchase price
of assets or services that in accordance with GAAP would be included as
liabilities in the balance sheet of such Person but excluding deferred rent to
the extent not capitalized in accordance with GAAP, (C) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (D) all Indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such Indebtedness has been assumed, (E) all Disqualified Preferred Stock
of such Person, (F) all obligations of such Person under interest rate swap, cap
or collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts, commodity price protection
agreements or other commodity price hedging agreements and other similar
agreements, (G) without duplication, all Guarantee Obligations of such Person,
(H) purchase price adjustments (that are in the nature of earn outs or similar
deferred purchase price mechanisms not described in clause (iv) of the proviso
to this definition) in connection with acquisitions or sales of assets and/or
businesses effected in accordance with the requirements of this Agreement,
(I) to the extent not otherwise included, with respect to the Borrower and its
Restricted Subsidiaries, the amount then outstanding (i.e., received by, and
available for use by, the Borrower or any of its Restricted Subsidiaries) under
any receivables financing (as set forth in the books and records of Borrower or
any of its Restricted Subsidiaries and confirmed by the agent, trustee or other
representative of the institution or group providing such receivables financing)
and (J) all obligations of such Person in respect of Disqualified Preferred
Stock; provided that Indebtedness shall not include (i) trade payables and
accrued expenses, in each case payable directly or through a bank clearing
arrangement and arising in the ordinary course of business, (ii) obligations
under Satellite Purchase Agreements, launch service agreements, in each case,
not overdue by more than 90 days, (iii) deferred or prepaid revenue,
(iv) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller and (v) obligations to make payments to one or more insurers under
satellite insurance policies or post-closing working capital adjustments in
respect of premiums or the requirement to remit to such insurer(s) a portion of
the future revenues generated by a Satellite which has been declared a
constructive total loss, in each case in accordance with the terms of the
insurance policies relating thereto. Notwithstanding the foregoing,
(i) Indebtedness shall not include, and shall be calculated without giving
effect to, the effects of the Financial Accounting Standards Board Accounting
Standards Codification 815 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness; and any such amounts that
would have constituted Indebtedness under this Agreement but for the application
of this sentence shall not be deemed an incurrence of Indebtedness under this
Agreement and (ii) the amount of any Indebtedness that is non-recourse to the
cash flows or assets of the Borrower and its Restricted Subsidiaries (other than
the assets securing such Indebtedness and proceeds thereof) shall be deemed to
be the lesser of the face amount of such Indebtedness and the fair market value
of the collateral securing such Indebtedness.

“Indemnified Taxes” shall mean all Taxes (other than Excluded Taxes).

“Initial Maturity Date” shall have the meaning provided in the definition of
“Scheduled Maturity Date.”

“Intercompany Subordination Agreement” shall have the meaning provided in
Section 9.12(c).

“Interest Period” shall mean, with respect to any Term Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

“Interim Cash Collateral Order” shall mean an order to be entered by the
Bankruptcy Court approving the Debtors’ use of cash collateral of the
Prepetition Secured Parties and the provision of adequate protection to the
Prepetition Secured Parties, including the Adequate Protection Payments, on an
interim basis and in the form attached hereto as Exhibit B, with any changes to
such form as are satisfactory to the Borrower and the Required Backstop Parties.

 

-13-



--------------------------------------------------------------------------------

“Interpolated Rate” shall mean, at any time, the rate per annum reasonably
determined by the Administrative Agent (which determination, as to any Lender,
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the LIBOR Screen
Rate for the longest period (for which the LIBOR Screen Rate for the applicable
currency is available) that is shorter than the Interest Period and (b) the
LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate for
the applicable currency is available) that exceeds the Interest Period, in each
case, as of the applicable quotation time in the applicable currency.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale); (b)
the making of any deposit with (other than demand deposits with commercial banks
made in the ordinary course of business), or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 364 days arising in the ordinary
course of business and excluding also any Investment in leases entered into in
the ordinary course of business; or (c) the entering into of any guarantee of,
or other contingent obligation with respect to, Indebtedness or other monetary
liability of any other Person.

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
H hereto.

“Joint Ventures” shall mean any Person in which the Borrower or a Restricted
Subsidiary maintains an equity investment (including those formed for the
purpose of selling or leasing transponders or transponder capacity to third
party customers in the ordinary course of business of the Borrower and its
Restricted Subsidiaries), but which is not a Subsidiary of the Borrower.

“Judgment Currency” shall have the meaning provided in Section 14.19(b).

“Lead Arranger” shall mean Credit Suisse Loan Funding LLC.

“Lender” shall have the meaning provided in the preamble to this Agreement.

“LIBOR Loan” shall mean any LIBOR Term Loan.

“LIBO Rate” with respect to any LIBOR Loan for any Interest Period, the rate per
annum equal to the London interbank offered rate administered by ICE Benchmark
Administration Limited, or any other person which takes over the administration
of that rate, (such page currently being the LIBOR01 page) for deposits in
dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by ICE Benchmark Administration Limited as an authorized
vendor for the purpose of displaying such rates) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period (the “LIBOR Screen
Rate”); provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period, then the LIBO Rate for such Interest Period shall
be the Interpolated Rate. It is understood and agreed that all of the terms and
conditions of this definition of “LIBO Rate” shall be subject to Section 2.14.

“LIBOR Rate” shall mean, with respect to any LIBOR Loan for any Interest Period,
an interest rate per annum equal to the greater of (a) 1.00% per annum and
(b) the product of (i) the LIBO Rate in effect for such Interest Period and
(ii) the Statutory Reserve Rate.

“LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the LIBOR Rate.

“License Subsidiary” shall mean Intelsat License LLC., a Delaware limited
liability company, and any other Wholly Owned Subsidiary formed prior to the
Signing Date and any Subsidiary Guarantor formed on or after the Petition Date,
in each case, for the purpose of holding Subject Licenses to be used by the
Borrower or any of its Restricted Subsidiaries in the operation of their
respective businesses and all of the shares of capital stock and other ownership
interests of which are held by a Subsidiary Guarantor.

 

-14-



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
conditional or security assignment, lien (statutory or other) or similar
encumbrance (including any currently effective agreement to give any of the
foregoing, any conditional sale or other title retention agreement or any lease
in the nature thereof).

“Liquidity” shall mean, at any date of determination, the sum of (a) the
Unrestricted Cash Amount plus (b) the then Available Term Loan Commitment.

“Loan” shall mean any Term Loan made by any Lender hereunder.

“Loan to Value Ratio” shall mean, as of any date of calculation, the ratio of
(a) the aggregate principal amount of the Permitted Acquisition Debt incurred to
(b) the Fair Market Value of the Acquired Person as of such date.

“Management Investors” shall mean directors and/or members of senior management
of Intelsat Holdings S.A., any Subsidiaries of Intelsat Holdings S.A. and any
parent company of Intelsat Holdings S.A., or any of their respective spouses,
direct lineal descendants, heirs or trusts for the benefit of any of the
foregoing.

“Material Adverse Effect” shall mean any circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries taken as a whole that would, individually or in the
aggregate, have a material adverse effect (other than as a result of the events
leading up to, and following the commencement of the Cases and the continuation
and prosecution thereof, including circumstances or conditions customarily
resulting from such events, commencement, continuation and prosecution, which
shall not, individually or in the aggregate, constitute a Material Adverse
Effect) on (i) the ability of the Credit Parties (taken as a whole) to perform
their respective payment obligations under the Credit Documents or (ii) the
rights and remedies of the Lenders or Agents under any Credit Documents,
including the ability of the Agents and Lenders to enforce the Credit Documents;
provided that nothing disclosed in any of the following filings or methods by
the Borrower, Holdings and/or any Parent Company: (1) the annual report on Form
10-K for the year ended December 31, 2019, (2) any filings on Form 8-K or on
Form 10-Q made through the Signing Date, (3) any matters publicly disclosed
(including any such disclosure through a publicly accessible website affiliated
with the Borrower, Holdings, and/or any Parent Company) prior to the Signing
Date, and/or (4) any event relating to or resulting from any default under the
Prepetition Debt, shall, in any case, in and of itself and based solely on facts
as disclosed therein (without giving effect to any developments not disclosed
therein) constitute a Material Adverse Effect.

“Material Subsidiary” shall mean, at any date of determination, (1) each License
Subsidiary, (2) each Subsidiary Guarantor set forth on Schedule 1.1(b) and
(3) each Restricted Subsidiary of the Borrower (a) whose total assets at the
last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 5% of the consolidated total assets of the Borrower and the
Restricted Subsidiaries at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 5% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that Government Business
Subsidiaries and their respective Subsidiaries shall be deemed not to be a
Material Subsidiary.

“Maturity Date” shall mean the earliest of (a) the Scheduled Maturity Date;
(b) the substantial consummation (as defined in Section 1101 of the Bankruptcy
Code and which for purposes hereof shall be no later than the “effective date”
thereof) of a Reorganization Plan filed in the Cases that is confirmed pursuant
to an order entered by the Bankruptcy Court; (d) the acceleration of the loans
and the termination of the commitment with respect to the DIP Facility in
accordance with the Credit Documents; and (e) a sale of all or substantially all
of the assets of Borrower (or the Borrower and the Guarantors) pursuant to
Section 363 of the Bankruptcy Code.

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns capital stock or other equity
interests.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

-15-



--------------------------------------------------------------------------------

“Mortgaged Property” shall mean each parcel of Real Estate and improvements
thereto with respect to which a mortgage or a security interest is granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to the
Security Documents.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any of the Restricted Subsidiaries in respect of such Prepayment Event, less
(b) the sum of:

(i) in the case of any Prepayment Event, the amount, if any, of all taxes paid
or estimated to be payable by the Borrower (including indirectly via a
distribution that is permitted by Section 9.9(f) and Section 10.6(b)) or any of
the Restricted Subsidiaries in connection with or as a result of such Prepayment
Event,

(ii) in the case of any Prepayment Event (other than with respect to a C-Band
Prepayment Event), the amount of any reasonable reserve (other than any taxes
deducted pursuant to clause (i) above) and only for a period not to exceed one
year; provided that in the event such amount of proceeds so reserved exceeds
$500,000, the Borrower shall deliver to the Administrative Agent the certificate
of an Authorized Officer as to the reasonableness of such determination)
established in good faith against any liabilities (x) associated with the assets
that are the subject of such Prepayment Event and (y) retained by the Borrower
or any of the Restricted Subsidiaries; provided that the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such a
Prepayment Event occurring on the date of such reduction,

(iii) in the case of any Prepayment Event (other than with respect to a C-Band
Prepayment Event), the amount of any Indebtedness secured by a Lien on the
assets that are the subject of such Prepayment Event (excluding any Prepetition
Secured Debt, Prepetition Senior Notes and any Indebtedness of any Parent
Companies) to the extent that the instrument creating or evidencing such
Indebtedness or any agreement relating to such Prepayment Event requires that
such Indebtedness be repaid upon consummation of such Prepayment Event and
payments of liabilities relating to such assets which are retained by the
Borrower or any Restricted Subsidiary,

(iv) in the case of any Casualty Event, the amount of any proceeds of such
Casualty Event that the Borrower or any Subsidiary has reinvested (or intends to
reinvest within the Reinvestment Period or has entered into a binding commitment
prior to the last day of the Reinvestment Period to reinvest) in the replacement
assets (subject to Section 9.14); provided that any portion of such proceeds
that has not been so reinvested within such Reinvestment Period shall, unless
the Borrower or a Subsidiary has entered into a binding commitment prior to the
last day of such Reinvestment Period to reinvest such proceeds, (x) be deemed to
be Net Cash Proceeds of a Casualty Event occurring on the last day of such
Reinvestment Period and (y) be applied to the repayment of Term Loans in
accordance with Section 5.2(a), and

(v) in the case of any Prepayment Event, reasonable and customary fees,
commissions, expenses, issuance costs, discounts, premiums, consent payments and
redemption, tender offer, defeasance and other costs paid by the Borrower or any
of the Restricted Subsidiaries, as applicable, in connection with such
Prepayment Event (other than those payable to the Borrower or any Subsidiary of
the Borrower), in each case only to the extent not already deducted in arriving
at the amount referred to in clause (a) above; provided that, with respect to
any C-Band Prepayment Event, it is agreed that this clause (v) shall not apply
to such items that are the underlying source of a relocation cost
reimbursement).

Net Cash Proceeds shall not include (i) any trade-in-credits or purchase price
reductions received by the Borrower or any of its Restricted Subsidiaries in
connection with an exchange of equipment for replacement equipment that is the
functional equivalent of such exchanged equipment, (ii) proceeds from business
interruption insurance, third party liability insurance, rent insurance and
other payments, in each case, for interruption of operations or (iii) up to
$50,000,000 in Net Cash Proceeds from Asset Sale Prepayment Events since the
Closing Date.

“Non-Consenting Lender” shall have the meaning provided in Section 14.7(b).

 

-16-



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a), such
notice shall be substantially in the form of Exhibit C hereto, as applicable.

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall mean the Credit Agreement Obligations and the collective
reference to the “Obligations” and/or “Secured Obligations” (or any terms of
similar import) as defined in the various Security Documents.

“Orders” shall mean, collectively, the Interim Cash Collateral Order and the
Final DIP Order.

“Other Prepetition Secured Parties” shall have the meaning provided in the
definition of “Commitment Re-allocation.”

“Other Taxes” shall mean any and all present or future stamp, documentary or any
other excise, any value-added tax, property or similar Taxes (including
interest, fines, penalties, additions to tax and related expenses with regard
thereto) arising directly from any payment made or required to be made under
this Agreement or any other Credit Document or from the execution or delivery
of, registration (except where such registration is not necessary to evidence,
prove, maintain, enforce, compel or otherwise assert the rights of the Lender or
the Administrative Agent under a Credit Document) or enforcement of,
consummation or administration of, or otherwise with respect to, this Agreement
or any other Credit Document.

“Participant” shall have the meaning provided in Section 14.6(c)(i).

“Participation Election Form” shall have the meaning provided in Section 6.18.

“Payment in Full” shall mean the time at which no Lender shall have any
Commitments, any Loan or other Obligations unpaid, unsatisfied or outstanding
(other than in respect of contingent obligations, indemnities and expenses
related thereto that are not then payable or in existence) as a result of all
such Loans and other Obligations having been paid in full in cash.

“Payment Office” shall mean the office of the Administrative Agent located at
Eleven Madison Avenue, New York, NY 10010 or such other office as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall mean a certificate of the Borrower in the form of
Exhibit D hereto or any other form approved by the Required Backstop Parties.

“Permitted Acquisition” shall mean an Acquisition, so long as (a) such
acquisition and all transactions related thereto shall be consummated in
accordance with applicable law; (b) such acquisition shall result in the issuer
of such Equity Interests becoming a Restricted Subsidiary or such assets being
acquired by a Restricted Subsidiary and, to the extent required by Section 9.11,
a Subsidiary Guarantor; (c) such acquisition shall result in the Collateral
Agent, for the benefit of the applicable Lenders, being granted a security
interest in any such Equity Interest or assets so acquired, to the extent
required by Sections 9.11, 9.12 and/or 9.15; and (d) after giving effect to such
acquisition, no Default or Event of Default shall have occurred and be
continuing.

“Permitted Acquisition Debt” shall have the meaning provided in
Section 10.01(j).

“Permitted Business” shall have the meaning provided in Section 9.14(a).

 

-17-



--------------------------------------------------------------------------------

“Permitted Holders” shall mean (i) the Sponsors, (ii) the Management Investors,
and (iii) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2)
of the Exchange Act, or any successor provision), the members of which include
any of the Permitted Holders specified in clauses (i) and/or (ii) above, that
(directly or indirectly) holds or acquires beneficial ownership of the Voting
Stock of the Borrower or any parent of the Borrower (a “Permitted Holder
Group”), so long as no Person or other “group” (other than Permitted Holders
specified in clauses (i) through (ii) above) beneficially owns more than 50% on
a fully diluted basis of the Voting Stock held by such Permitted Holder Group.

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;

(b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);

(c) commercial paper issued by any Lender or any bank holding company owning any
Lender;

(d) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(e) domestic and LIBOR certificates of deposit or bankers’ acceptances maturing
no more than two years after the date of acquisition thereof issued by any
Lender or any other bank having combined capital and surplus of not less than
$250,000,000 in the case of domestic banks and $100,000,000 (or the Dollar
Equivalent thereof) in the case of foreign banks;

(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing;

(g) marketable short-term money market and similar funds (x) either having
assets in excess of $250,000,000 or (y) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(h) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (g) above; and

(i) in the case of Investments by the Borrower or any Restricted Foreign
Subsidiary or Investments made in a country outside the United States of
America, other customarily utilized high-quality Investments in the country
where such Restricted Foreign Subsidiary is located or in which such Investment
is made.

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or governmental charges or claims (i) not yet
due, (ii) which are being contested in good faith and by appropriate proceedings
for which appropriate reserves have been established in accordance with GAAP or
(iii) for a tax claim for any pre-filing or straddle tax period, the nonpayment
of which is permitted or required by the bankruptcy code;

 

-18-



--------------------------------------------------------------------------------

(b) Liens in respect of property or assets of the Borrower or any of the
Subsidiaries imposed by law, such as carriers’, warehousemen’s, repairmen’s,
bankers’, landlords’ and mechanics’ Liens and other similar Liens, in each case
so long as such Liens arise in the ordinary course of business and do not
individually or in the aggregate have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 12.11;

(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security legislation, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the ordinary course of business;

(e) ground leases in respect of Real Estate on which facilities owned or leased
by the Borrower or any of its Subsidiaries are located;

(f) easements, rights-of-way, restrictions, minor defects or irregularities in
title, violations of zoning or other municipal ordinances, and other similar
charges or encumbrances not interfering in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole;

(g) any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted by this Agreement;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1;

(j) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole;

(k) Liens on equipment of the Borrower or any Subsidiary granted in the ordinary
course of business to customers at whose premises such equipment is located;

(l) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Restricted Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the ordinary course of
business; and

(m) (i) any agreement not to use all or any portion of C-band or any other
restrictions on the use of C-band (including any agreement to impose
restrictions) and (ii) any escrow arrangements entered into in connection with
the foregoing.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and reasonable fees
and expenses payable in connection with such refinancing),

 

-19-



--------------------------------------------------------------------------------

(b) the weighted average life to maturity of such Permitted Refinancing
Indebtedness at the time such Refinancing Indebtedness is incurred or issued is
greater than or equal to the weighted average life to maturity at such time of
the Indebtedness being Refinanced, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, (d) no Permitted
Refinancing Indebtedness shall have additional obligors, or greater guarantees
or security, than the Indebtedness being Refinanced, except to the extent
otherwise permitted hereunder and (e) if the Indebtedness being Refinanced is
secured by any assets securing the Obligations (whether equally and ratably
with, or junior to, the Secured Parties or otherwise), such Permitted
Refinancing Indebtedness may be secured only by such collateral on terms no less
favorable to the Secured Parties than those contained in the documentation
governing the Indebtedness being Refinanced; provided that Indebtedness incurred
to refinance Indebtedness outstanding under Sections 10.1(A)(f), (g), (q), (s),
(t), (u) and (v) shall be deemed to have been incurred and to be outstanding
under such clauses (f), (g), (q), (s), (t), (u) or (v), as applicable, and not
Section 10.1(A)(w) for purposes of determining amounts outstanding under such
Sections 10.1(A)(f), (g), (q), (s), (t), (u) and (v).

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Signing Date; provided
that any such Sale Leaseback (other than any Sale Leaseback that is between the
Borrower and any Guarantor or any Guarantor and another Guarantor) is
consummated for fair value as determined at the time of consummation in good
faith by the Borrower and, in the case of any Sale Leaseback (or series of
related Sale Leasebacks) the aggregate proceeds of which exceed $20,000,000, the
board of directors of the Borrower (which such determination may take into
account any retained interest or other Investment of the Borrower or such
Restricted Subsidiary in connection with, and any other material economic terms
of, such Sale Leaseback).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Petition Date” shall mean May 13, 2020, the date on which the Debtors filed
voluntary petitions in the Bankruptcy Court to commence the Cases.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

“Plan Effective Date” means the date of the substantial consummation (as defined
in section 1101(2) of the Bankruptcy Code, which for purposes hereof shall be no
later than the effective date) of one or more plans of reorganization confirmed
pursuant to a final order entered by the Bankruptcy Court.

“Platform” shall have the meaning provided in Section 14.17(b).

“Prepayment Event” shall mean any Asset Sale Prepayment Event, C-Band Prepayment
Event, Debt Incurrence Prepayment Event, Casualty Event or any Permitted Sale
Leaseback.

“Prepetition 51⁄2% Senior Notes” shall mean the Borrower’s $2,000.0 million
51⁄2% Senior Notes due 2023.

“Prepetition 8.0% Senior Secured Notes” shall mean the Borrower’s
$1,350.0 million 8.0% Senior Secured Notes due 2024.

“Prepetition 81⁄2% Senior Notes” shall mean the Borrower’s $2,950.0 million
81⁄2% Senior Notes due 2024.

“Prepetition 91⁄2% Senior Secured Notes” shall mean the Borrower’s
$490.0 million 91⁄2% Senior Notes due 2022.

“Prepetition 93⁄4% Senior Notes” shall mean the Borrower’s $1,485.0 million
93⁄4% Senior Notes due 2025.

 

-20-



--------------------------------------------------------------------------------

“Prepetition Collateral” shall have the meaning provided in Section 3.1(b).

“Prepetition Credit Agreement” shall mean that certain Credit Agreement dated as
of January 12, 2011 (as amended, supplement or otherwise modified from time to
time prior to the date hereof), among Borrower, Intelsat (Luxembourg) S.A., the
lenders party thereto, Bank of America, N.A., as Administrative Agent, and the
other party thereto.

“Prepetition Credit Facilities” shall mean the credit facilities provided
pursuant to the Prepetition Credit Agreement.

“Prepetition Debt” shall mean, collectively, the Indebtedness of each Credit
Party outstanding and unpaid on the date on which such Person becomes a Credit
Party.

“Prepetition Liens” shall have the meaning provided in Section 3.1(b).

“Prepetition Payment” shall mean a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any
(i) Prepetition Debt, (ii) “critical or foreign vendor payments” or (iii) trade
payables (including, without limitation, in respect of reclamation claims), or
other pre-petition claims against any Credit Party.

“Prepetition Secured Debt” shall mean all obligations in respect of the
Prepetition Credit Facilities and the Prepetition Secured Notes.

“Prepetition Secured Notes” shall mean, collectively, the Prepetition 8.0%
Senior Secured Notes and Prepetition 91⁄2% Senior Secured Notes

“Prepetition Secured Parties” shall mean the lender parties under the
Prepetition Credit Facilities and the beneficial holders of the Prepetition
Secured Notes.

“Prepetition Senior Notes” shall mean, collectively, the Prepetition 51⁄2%
Senior Notes, Prepetition 81⁄2% Senior Notes and Prepetition 93⁄4% Senior Notes.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The prime rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.

“Primed Liens” shall have the meaning provided in Section 3.1(b).

“Primed Parties” shall have the meaning provided in Section 3.2.

“Priming Liens” shall have the meaning provided in Section 3.1(b).

“Private Act” shall mean separate legislation enacted in Bermuda with the
intention that such legislation apply specifically to a Credit Party, in whole
or in part.

“Proxy Agreement” shall have the meaning provided in Section 9.19.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Rating Agencies” shall mean Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the Loans or this Agreement publicly available, a
nationally recognized statistical rating agency or agencies, as the case may be,
selected by the Borrower which shall be substituted for Moody’s or S&P or both,
as the case may be.

 

-21-



--------------------------------------------------------------------------------

“Real Estate” shall have the meaning provided in Section 9.1(f).

“Register” shall have the meaning provided in Section 14.6(b)(v).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reinvestment Period” shall mean the period from the date of the applicable
Casualty Event until the date that is 15 months following the date of such
Prepayment Event.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Reorganization Plan” shall mean a plan of reorganization in the Cases.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

“Required Backstop Parties” shall mean, at any date, Backstop Parties having or
holding a majority of the outstanding principal amount of the Term Loan
Commitments at such date (determined without giving effect to the Commitment
Re-allocation).

“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the sum of (i) the Available Term Loan Commitments at such
time and (ii) outstanding principal amount of the Term Loans (excluding Term
Loans held by Defaulting Lenders) at such date.

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

“Restatement Date” shall mean June 1, 2020, which shall be the date of the
Restated Backstop Commitment Letter.

“Restated Backstop Commitment Letter” shall mean that certain Amended & Restated
Debtor in Possession Term Loan Facility Commitment Letter, dated as of June 1,
2020, by and among the Backstop Parties and the Borrower.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; provided that in any event each License Subsidiary
shall be a Restricted Subsidiary.

 

-22-



--------------------------------------------------------------------------------

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“Satellite” shall mean any satellite owned by, or leased to, the Borrower or any
of its Restricted Subsidiaries and any satellite purchased pursuant to the terms
of a Satellite Purchase Agreement, whether such satellite is in the process of
manufacture, has been delivered for launch or is in orbit (whether or not in
operational service).

“Satellite Health Report” shall mean a satellite health report, prepared by the
Borrower and certified by an Authorized Officer, in the form of Exhibit J
(appropriately completed).

“Satellite Manufacturer” shall mean, with respect to any Satellite, the prime
contractor and manufacturer of such Satellite.

“Satellite Purchase Agreement” shall mean, with respect to any Satellite, the
agreement between the applicable Satellite Purchaser and the applicable
Satellite Manufacturer relating to the manufacture, testing and delivery of such
Satellite.

“Satellite Purchaser” shall mean the Borrower or Restricted Subsidiary that is a
party to a Satellite Purchase Agreement or a launch service agreement, as the
case may be.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Second Maturity Extension” shall have the meaning provided in the definition of
“Scheduled Maturity Date.”

“Second Extension Fee” shall have the meaning provided in Section 4.1(e).

“Scheduled Maturity Date” shall mean the date that is fourteen (14) months after
the Petition Date (or if such day shall not be a Business Day, the next
succeeding Business Day) (the “Initial Maturity Date”); provided that the
Borrower may (i) make, prior to the Initial Maturity Date, a one-time election
to extend the Initial Scheduled Maturity Date by up to six (6) months so long as
no Event of Default shall have occurred and be continuing and the Borrower shall
have paid the First Extension Fee (the “First Maturity Extension”) and (ii) to
the extent the First Maturity Extension shall have been exercised, make, prior
to the Scheduled Maturity Date (after giving effect to the First Maturity
Extension), another one-time election to further extend the Scheduled Maturity
Date by up to six (6) months solely to the extent (v) an order of the Bankruptcy
Court confirming an Acceptable Plan shall have been entered on or prior to the
then Scheduled Maturity Date (after giving effect to the First Maturity
Extension, but without giving effect to the proposed extension set forth in this
clause (ii)), (x) the sole remaining conditions precedent to the Plan Effective
Date with respect to an Acceptable Plan are to obtain regulatory approvals
necessary to consummate such Acceptable Plan, (y) no Event of Default shall have
occurred and be continuing and (z) the Borrower shall have paid the Second
Extension Fee (the “Second Maturity Extension”).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

“Secured Parties” shall mean collectively, (i) the Lenders, (ii) the
Administrative Agent, (iii) the Collateral Agent, (iii) the beneficiaries of
each indemnification obligation undertaken by any Credit Party under this
Agreement or any other Credit Document and (iv) any successors, indorsees,
transferees and assigns of each of the foregoing and also the Persons described
in the term “Secured Parties” in the applicable Security Documents, or, where
the context so requires, shall be the collective reference to all such Persons.

 

-23-



--------------------------------------------------------------------------------

“Security Agreement” shall mean the Security and Pledge Agreement, to be entered
into on the Closing Date by the Credit Parties, the Administrative Agent and the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit E hereto, the same may be amended, supplemented or otherwise
modified from time to time

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the
Security Agreement, (c) the Final DIP Order and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11 or 9.12 or pursuant to any of the Security Documents to secure any
of the Obligations. The Security Documents (other than the Final DIP Order)
shall supplement, and shall not limit, the grant of a Lien on and security
interest in the Collateral pursuant to the Final DIP Order.

“Series” shall have the meaning as provided in Section 2.14.

“Signing Date” shall mean May 13, 2020, which shall be the date of the Backstop
Commitment Letter.

“Sponsor” shall mean (1) one or more investment funds advised, managed or
controlled by BC Partners Holdings Limited or any Affiliate thereof, (2) one or
more investment funds advised, managed or controlled by Silver Lake or any
Affiliate thereof, and (3) one or more investment funds advised, managed or
controlled by any of the Persons described in clauses (1) and (2) of this
definition, and, in each case (whether individually or as a group), their
Affiliates.

“Statutory Reserve Rate” shall mean, for any day as applied to any LIBOR Loan, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) applicable to any member bank of the Federal Reserve System of the
United States of America in respect of Eurocurrency Liabilities (as defined in
Regulation D of the Board of Governors of the Federal Reserve System of the
United States of America). Term Loans shall be deemed to be subject to such
reserve requirements. The Statutory Reserve Rate shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.

“Subject Licenses” shall mean all FCC Licenses for the launch and operation of
Satellites or for the operation of any TT&C Station (other than any FCC License
held by Intelsat General Corporation or any of its Subsidiaries).

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower and such Subsidiary Guarantor, as applicable, under
this Agreement.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

“Subsidiary Guarantors” shall mean (a) each Subsidiary listed of Schedule
1.1(b), and (b) each Subsidiary that becomes a party to the Guarantee after the
Signing Date pursuant to Section 9.11.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any and all liabilities (including interest, fines,
penalties or additions to tax) with respect to the foregoing.

 

-24-



--------------------------------------------------------------------------------

“Term Loan Commitment” shall mean, with respect to each Lender, (a) in the case
of each Backstop Party, the amount of such Backstop Party’s commitment to make
Term Loans in the amount set forth opposite such Backstop Party’s name on Annex
I to the Restated Backstop Commitment Letter as such Backstop Party’s “Term Loan
Commitment” (as subsequently adjusted to give effect to the Commitment
Re-allocation) and (b) the amount specified as such Lender’s “Term Loan
Commitment” set forth opposite such Lender’s name in Annex I or in the
documentation relating to the Commitment Re-allocation reasonably satisfactory
to the Borrower, the Administrative Agent and the Required Backstop Parties or
in the Assignment and Acceptance, in each case, pursuant to which such Lender
acquired a portion of the Term Loan Commitment, as the case may be, in each
case, as the same may be increased or decreased from time to time pursuant to
the terms hereof.

“Term Loans” shall mean a Loan made pursuant to Section 2.01(a).

“Ticking Fee” shall have the meaning provided in Section 4.1(c).

“Total Credit Exposure” shall mean, at any date, the sum of (a) Available Term
Loan Commitment at such date and (b) the outstanding principal amount of all
Term Loans at such date.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with this Agreement and the
other Credit Documents and the transactions contemplated hereby and thereby.

“Transferee” shall have the meaning provided in Section 14.6(e).

“Treasury Rate” shall mean, as of a given date, the yield to maturity, as of
such date and as determined by the Borrower, interpolated on a straight-line
basis between United States Treasury securities with constant maturities (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least two business days prior
to such date (or, if such Statistical Release is no longer published, any
publicly available source of similar market data)) most nearly equal to the
period from such redemption date to July 2, 2020; provided, however, that if the
period from such date to July 2, 2020, is less than one year, the weekly average
yield on one year constant maturity United States Treasury securities (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least two days prior to such
redemption date (or, if such Statistical Release is no longer published, any
publicly available source of similar market data)).

“TT&C Station” shall mean an earth station operated by the Borrower or any of
its Restricted Subsidiaries for the purpose of providing tracking, telemetry,
control and monitoring of any Satellite.

“Type” shall mean, as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan.

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

“UK Guarantor” shall mean any Guarantor organized under the laws of England and
Wales.

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the Signing Date, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

 

-25-



--------------------------------------------------------------------------------

“Unrestricted Cash Amount” shall mean, as of any date of determination, the
aggregate amount of cash and cash equivalents (in each case, free and clear of
all liens, other than Liens permitted pursuant to Section 10.02) (excluding cash
and cash equivalent that are listed as “restricted” on the consolidated balance
sheet of the applicable Persons as of such date unless “restricted” in favor of
the DIP Facility or the Prepetition Secured Debt (which may also secure other
Indebtedness along with the DIP Facility to the extent permitted pursuant to
Section 10.2)).

“Unrestricted Subsidiary” shall mean (a) each Subsidiary of the Borrower set
forth in Schedule 1.1(c) and (b) each Subsidiary of an Unrestricted Subsidiary
set forth in the preceding clause (a); provided, however, that at the time of
any written re-designation by the Borrower to the Administrative Agent that any
Unrestricted Subsidiary shall no longer constitute an Unrestricted Subsidiary,
such Unrestricted Subsidiary shall cease to be an Unrestricted Subsidiary to the
extent no Default or Event of Default would result from such re-designation;
provided, further, that, for the avoidance of doubt, no additional Subsidiary of
the Borrower may be added to Schedule 1.1(c) on and after the Signing Date.

“Upfront Payment” shall have the meaning provided in Section 4.1(b).

“Upfront Payment Percentage” shall have the meaning provided in Section 4.1(b).

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

“Waivable Mandatory Repayment” shall have the meaning provided in
Section 5.2(g).

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
100% of the outstanding capital stock or other ownership interests of which
(other than directors’ qualifying shares or shares or interests required to be
held by foreign nationals) shall at the time be owned by such Person or by one
or more Wholly Owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to Sections
of this Agreement unless otherwise specified. The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.” Each reference to an agreement or document herein shall mean such
agreement or document as from time to time amended, supplemented or modified in
accordance with its terms, unless expressly stated otherwise.

1.2. Exchange Rates. For purposes of determining compliance under Sections 10.4,
10.5, 10.6 and 11 with respect to any amount in a Foreign Currency, such amount
shall be deemed to equal the Dollar Equivalent thereof based on the average
Exchange Rate for a Foreign Currency for the most recent twelve-month period
immediately prior to the date of determination determined in a manner reasonably
acceptable to the Required Lenders. For purposes of determining compliance with
Sections 10.1 and 10.2, with respect to any amount of Indebtedness in a Foreign
Currency, compliance will be determined at the time of incurrence thereof using
the Dollar Equivalent thereof at the Exchange Rate in effect at the time of such
incurrence.

1.3. Reserved.

 

-26-



--------------------------------------------------------------------------------

1.4. Accounting Terms.

(a) The Borrower may notify the Administrative Agent in writing at any time that
it has elected to so use IFRS in lieu of GAAP and, upon any such written notice
(a copy of which shall be provided by the Administrative Agent to the Lenders),
references herein to GAAP shall thereafter be construed to mean IFRS as in
effect from time to time; provided that, to the extent that such election would
affect any financial ratio set forth in this Agreement or requirement set forth
in Section 11, (i) the Borrower shall provide to the Administrative Agent (for
delivery to the Lenders) financial statements and other documents reasonably
requested by the Administrative Agent or any Lender setting forth a
reconciliation with respect to such ratio or requirement made before and after
giving effect to such election and (ii) if the Borrower, the Administrative
Agent or the Required Lenders shall so request, the Administrative Agent, the
Required Lenders and the Borrower shall negotiate in good faith to amend such
ratio to preserve the original intent thereof in light of such change.

(b) Anything in this Agreement to the contrary notwithstanding, no effect shall
be given to any change in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010 or a
substantially similar pronouncement.

1.5. Ability to Redesignate. For purposes of determining compliance with any one
of Sections 9.9, 10.1, 10.2, 10.3, 10.4, 10.5, 10.6, 10.7, 10.8, 10.9 and
1.1(a), in the event that any Lien, Investment, Indebtedness, merger,
consolidation, amalgamation or similar fundamental change, Disposition,
dividend, affiliate transaction, contractual obligation or prepayment of
Indebtedness meets the criteria of more than one of the categories of
transactions permitted pursuant to any clause of such Section, such transaction
(or portion thereof) at any time shall be permitted under one or more of such
clauses as determined by the Borrower (and the Borrower shall be entitled to
redesignate use of any such clauses from time to time) in its sole discretion at
such time.

1.6. Divisions. Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company or other
Person, or an allocation of assets to a series of a limited liability company or
other Person (or the unwinding of such a division or allocation) (any such
transaction, a “Division”), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any Division of a limited
liability company or other Person shall constitute a separate Person hereunder
(and each Division of any limited liability company or other Person that is a
Subsidiary, Restricted Subsidiary, Unrestricted Subsidiary, joint venture or any
other like term shall also constitute such a Person or entity).

SECTION 2. Amount and Terms of Credit.

2.1. Commitments.

(a) Term Loan Commitments. Subject to the terms and conditions set forth herein
and in the Final DIP Order, each Lender agrees, severally and not jointly, to
make Term Loans to the Borrower denominated in Dollars in up to three draws on
any Business Day on or after the Closing Date, in an aggregate principal amount
not to exceed its respective Term Loan Commitment.

(b) All such Term Loans made by each of the Lenders may be repaid or prepaid in
accordance with the provisions hereof, but once repaid or prepaid, may not be
reborrowed. For the avoidance of doubt, any Term Loan Commitments (x) shall be
reduced dollar for dollar at the time of funding of any Term Loans thereunder
and (y) shall terminate in full upon the third Borrowing hereunder.

(c) Each Lender may at its option make any LIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(A) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 3.5 shall apply).

 

-27-



--------------------------------------------------------------------------------

2.2. Minimum Amount of Each Borrowing; Maximum Number of Borrowings. (x) The
first Borrowing of Term Loans shall be made on or after the Closing Date in the
aggregate principal amount of $500,000,000, (y) the second Borrowing of Term
Loans shall be made after the date of the first Borrowing but prior to the
Maturity Date in an aggregate principal amount equal to the lesser of the then
Available Term Loan Commitment and $250,000,000 and (z) the third Borrowing of
Term Loans shall be made after the date of the second Borrowing but prior to the
Maturity Date in the aggregate principal amount equal to the then Available Term
Loan Commitment. Each Borrowing of Term Loans shall consist of Term Loans of the
same Type made on the same day by the Term Lenders ratably according to their
respective Term Commitments; provided that there shall not at any time be more
than a total of six (6) LIBOR Loans outstanding.

2.3. Notice of Borrowing. The Borrower shall give the Administrative Agent at
the Administrative Agent’s Office (i) prior to 12:00 Noon (New York City time)
at least three Business Days’ (or, with respect to the second and third
Borrowings, ten (10) Business Days’) prior written notice of the Borrowing of
Term Loans. Such notice (a “Notice of Borrowing”) shall be irrevocable and shall
specify (i) the aggregate principal amount of the Term Loans to be made,
(ii) the date of the Borrowing and (iii) whether the Term Loans shall consist of
ABR Loans or LIBOR Term Loans and, if the Term Loans are to include LIBOR Term
Loans, the Interest Period to be initially applicable thereto; provided that the
Borrower may condition the initial Borrowing upon the entry of the Final DIP
Order. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be a LIBOR Loan. If no Interest Period is specified
with respect to any requested LIBOR Loan, then the Borrower shall be deemed to
have selected an Interest Period of one (1) month’s duration.

The Administrative Agent shall promptly give each Lender written notice of the
proposed Borrowing of Term Loans, of such Lender’s proportionate share thereof
and of the other matters covered by the related Notice of Borrowing.

2.4. Disbursement of Funds.

(a) No later than 12:00 Noon (New York City time) on the date specified in each
Notice of Borrowing, each Lender will make available its pro rata portion, if
any, of each Borrowing requested to be made on such date in the manner provided
below.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing for its applicable Commitments, and in immediately available
funds to the Administrative Agent at the Administrative Agent’s Office and the
Administrative Agent will make available to the Borrower, by promptly crediting
the amounts so received, in like funds, to the account of the Borrower
designated in the applicable Notice of Borrowing. Unless the Administrative
Agent shall have been notified by any Lender prior to the date of any such
Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, shall make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available same to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrower to the date such corresponding
amount is recovered by the Administrative Agent, at a rate per annum equal to
(i) if paid by such Lender, the Federal Funds Effective Rate or (ii) if paid by
the Borrower, the then-applicable rate of interest or fees, calculated in
accordance with Section 2.8, for the respective Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

-28-



--------------------------------------------------------------------------------

2.5. Repayment of Loans; Evidence of Debt.

(a) The Borrower shall repay to the Administrative Agent, for the benefit of the
Lenders, on the Maturity Date, the then unpaid Loans, in Dollars.

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(f) The Administrative Agent shall maintain the Register pursuant to
Section 14.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Type of each Loan made and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

(g) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (e) and (f) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement. In the event of any conflict between the
Register and the account or accounts of each Lender, the Register shall control
absent manifest error.

2.6. Conversions and Continuations.

(a) The Borrower shall have the option on any Business Day to convert all or a
portion of the outstanding principal amount of Term Loans made to the Borrower
(as applicable) of one Type into a Borrowing or Borrowings of another Type and
the Borrower shall have the option on any Business Day to continue the
outstanding principal amount of any LIBOR Term Loans as LIBOR Term Loans for an
additional Interest Period; provided that (i) ABR Loans may not be converted
into LIBOR Term Loans if a Default or Event of Default is in existence on the
date of the conversion and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such conversion,
and (ii) LIBOR Loans may not be continued as LIBOR Loans for an additional
Interest Period if a Default or Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation. Each such conversion or continuation shall be effected by the
Borrower by giving the Administrative Agent at the Administrative Agent’s Office
prior to 12:00 Noon (New York City time) at least three Business Days’ (or one
Business Day’s notice in the case of a conversion into ABR Loans) prior written
notice (each, a “Notice of Conversion or Continuation”) specifying the Term
Loans to be so converted or continued, the Type of Term Loans to be converted or
continued into and, if such Term Loans are to be converted into or continued as
LIBOR Loans, the Interest Period to be initially applicable thereto. If no
Interest Period is specified in the Notice of Conversion or Continuation, then
the Borrower shall be deemed to have selected an Interest Period of one
(1) month’s duration. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Term Loans.

 

-29-



--------------------------------------------------------------------------------

(b) If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in paragraph (a) above,
the Borrower shall be deemed to have elected to continue such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.

2.7. Pro Rata Borrowings. Each Borrowing under this Agreement shall be granted
by the Lenders pro rata on the basis of their then applicable Term Loan
Commitments. No Lender shall be responsible for any default by any other Lender
in its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder.

2.8. Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable LIBOR
Margin in effect from time to time plus the relevant LIBOR Rate.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest or commitment fee after the cure period set forth in Section 12.1(b)
payable thereon shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum that is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto plus 2% or (y) in the case of any overdue
interest or commitment fee, to the extent permitted by applicable law, the rate
described in Section 2.8(a) plus 2% from and including the date of such
non-payment to but excluding the date on which such amount is paid in full
(after as well as before judgment).

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last day of
each March, June, September and December, (ii) in respect of each LIBOR Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, or (iii) in respect of
each Loan (except, other than in the case of prepayments, any ABR Loan), on any
prepayment (on the amount prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9. Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans (in the case of the initial
Interest Period applicable thereto) or prior to 10:00 a.m. (New York City time)
on the third Business Day prior to the expiration of an Interest Period
applicable to a Borrowing of LIBOR Loans, the Borrower shall have the right to
elect by giving the Administrative Agent written notice the Interest Period
applicable to such Borrowing, which Interest Period shall, except as
contemplated by this Section 2.9, at the option of the Borrower be a one, two,
three or six month period; provided that the initial Interest Period may be for
a period less than one month if agreed upon by the Borrower and the Required
Lenders.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans or) and each Interest Period

 

-30-



--------------------------------------------------------------------------------

occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

(b) [reserved];

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the applicable
Scheduled Maturity Date of such Loan then in effect; and

(e) unless the Borrower elects otherwise in its sole discretion, all Term Loans
funded in the second and third Borrowings will be of the same Type and, in the
case of LIBOR Loans, have the same Interest Periods and LIBOR Rate as all other
LIBOR Term Loans then outstanding (on a ratable basis if there is more than one
Borrowing of Term Loans then outstanding); provided that the initial Interest
Period of any such LIBOR Term Loans funded shall commence on the applicable
funding date and shall end on the last day of the then-current Interest Period
for all other LIBOR Term Loans then outstanding (on a ratable basis if there is
more than one Borrowing of other LIBOR Term Loans then outstanding).

2.10. Increased Costs, Illegality, etc.

(a) In the event that any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):

(i) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loans
(other than any such increase or reduction attributable to Indemnified Taxes and
Other Taxes indemnifiable under Section 5.4 and Excluded Taxes) because of
(x) any change since the Signing Date in any applicable law, governmental rule,
regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or order), such as, for example, without limitation, a
change in official reserve requirements, and/or (y) other circumstances
affecting the interbank LIBOR market or the position of such Lender in such
market; or

(ii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful by compliance by such Lender in good faith with any law, governmental
rule, regulation, guideline or order (or would conflict with any such
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Signing
Date that materially and adversely affects the interbank LIBOR market;

then, and in any such event, such Lender shall within a reasonable time
thereafter give notice to the Borrower and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above, the
Borrower shall pay to such Lender, promptly after receipt of written demand
therefor such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) and (y) in
the case of clause (ii) above, the Borrower shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.

 

-31-



--------------------------------------------------------------------------------

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(i) or (ii), the Borrower may (and in the case of a LIBOR Loan
affected pursuant to Section 2.10(a)(ii) shall) either (x) if the affected LIBOR
Loan is then being made pursuant to a Borrowing, cancel said Borrowing by giving
the Administrative Agent written notice thereof on the same date that the
Borrower was notified by a Lender pursuant to Section 2.10(a)(i) or (ii) or (y)
if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such LIBOR Term Loan into an ABR Loan; provided that if more than one
Lender is affected at any time, then all affected Lenders must be treated in the
same manner pursuant to this Section 2.10(b).

(c) If, after the Signing Date, the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority, the
National Association of Insurance Commissioners, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by a Lender or its parent with any request or directive made or adopted after
the Signing Date regarding capital adequacy (whether or not having the force of
law) of any such authority, association, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Lender’s or its
parent’s or its Affiliate’s capital or assets as a consequence of such Lender’s
commitments or obligations hereunder to a level below that which such Lender or
its parent or its Affiliate could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
its parent’s policies with respect to capital adequacy), then from time to time,
promptly after demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the Signing
Date. Each Lender, upon determining in good faith that any additional amounts
will be payable pursuant to this Section 2.10(c), will give prompt written
notice thereof to the Borrower which notice shall set forth in reasonable detail
the basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.13, release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice. For the avoidance of doubt, this
Section 2.10(c) shall apply to all requests, rules, guidelines or directives
concerning capital adequacy issued in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the United States
financial regulatory authorities (including regulations implementing the
recommendations of the Bank for International Settlements), regardless of the
date adopted, issued, promulgated or implemented.

(d) It is understood that to the extent duplicative of Section 5.4, this
Section 2.10 shall not apply to Taxes.

2.11. Compensation. If (a) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 14.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 12 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Conversion or Continuation, (d) any
LIBOR Loan is not continued as an LIBOR Loan, as the case may be, as a result of
a withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.

2.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(i), 2.10(a)(ii),
2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the

 

-32-



--------------------------------------------------------------------------------

consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Section 2.10, 3.5 or 5.4.

2.13. Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 90 days after such Lender has knowledge (or should
have had knowledge) of the occurrence of the event giving rise to the additional
cost, reduction in amounts, loss, tax or other additional amounts described in
such Sections, such Lender shall not be entitled to compensation under
Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 91st day prior to the giving of such notice to
the Borrower.

2.14. Inability to Determine Rates.

(a) If prior to the commencement of any Interest Period for a LIBOR Rate
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by facsimile, telephone or electronic means as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Notice of Conversion or Continuation that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBO Rate Borrowing shall
be ineffective and such Borrowing shall be converted to or continued as on the
last day of the Interest Period applicable thereto an ABR Borrowing, and (ii) if
any Notice of Borrowing requests a LIBO Rate Borrowing, such Borrowing shall be
made as an ABR Borrowing.

(b) Notwithstanding anything to the contrary in this Agreement or the other
Credit Documents, if at any time there ceases to exist a LIBO Rate or other
interbank rate in the London Market regulated or otherwise overseen or
authorized by the ICE Benchmark Administration or U.K. Financial Conduct
Authority for interest periods greater than one (1) Business Day or the
Administrative Agent determines in good faith (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 2.14(a)(i) or (ii) above have arisen and such circumstances are unlikely
to be temporary or (ii) the circumstances above have not arisen but the
supervisor for the administrator of the LIBO Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for fixed periods for syndicated loans in the
United States at such time, and they shall enter into an amendment to the Credit
Documents to reflect such alternate rate of interest and such other related
changes as may be applicable and that are agreed by the Borrower and the
Administrative Agent at such time, and shall include any technical,
administrative or operational changes that the Administrative Agent reasonably
requests and that are acceptable to the Borrower to reflect the adoption and
implementation of such alternate rate of interest and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. Notwithstanding anything to the contrary in the
Credit Documents, such amendment shall become effective without any further
action or consent of any other party to Credit Documents so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date that notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that they object to
such amendment.

 

-33-



--------------------------------------------------------------------------------

2.15. [Reserved].

2.16. MIRE Event. Notwithstanding anything to the contrary herein, the making,
increasing, extension or renewal of any Loans pursuant to this Agreement shall
be subject to flood insurance due diligence and flood insurance compliance in
accordance with Section 9.3(c) hereto and shall otherwise be reasonably
satisfactory to the Administrative Agent and the Lenders.

SECTION 3. Priority and Liens.

3.1. DIP Liens. Subject to the Carve Out, the Obligations shall be secured by
valid, binding, continuing enforceable, fully-perfected, non-avoidable,
automatically and properly perfected Liens on, and security interests in (such
liens and security interests, the “DIP Liens”), all present and after acquired
property (whether tangible, intangible, real, personal or mixed) of the DIP
Debtors wherever located, including, without limitation, all accounts,
as-extracted collateral, deposit accounts, cash and cash equivalents, inventory,
equipment, capital stock in subsidiaries of the DIP Debtors, and the proceeds
thereof, investment property, instruments, chattel paper, real estate, leasehold
rights and leasehold interests, contracts, patents, copyrights, trademarks and
other general intangibles, and all products and proceeds thereof, including
proceeds from any directors/officers’ insurance policies, and including (i) to
the maximum extent permitted by law, all rights incident or appurtenant to the
FCC Licenses and the right to receive all proceeds derived from or in connection
with the sale, assignment or transfer of the FCC Licenses, (ii) the C-Band
Payments and (iii) the Avoidance Proceeds (all such property, the “DIP
Collateral”) as follows:

(a) Pursuant to Bankruptcy Code section 364(c)(2), be secured by a valid,
binding, continuing, enforceable, fully-perfected first priority senior security
interest in and Lien upon all prepetition and postpetition property of the DIP
Debtors, whether existing on the Petition Date or thereafter acquired, that, on
or as of the Petition Date is not subject to valid, perfected and non-avoidable
Liens (or perfected after the Petition Date to the extent permitted by
Bankruptcy Code section 546(b)), including, without limitation, any unencumbered
cash of the DIP Debtors (whether maintained with any Agent or otherwise) and any
investment of such cash, accounts, inventory, good, contract rights, mineral
rights, instruments, documents, chattel paper, patents, trademarks, copyrights,
and licenses therefor, accounts receivable, receivables and receivables records,
general intangible, payment intangibles, tax or other refunds, insurance
proceeds, letters of credit, intercompany claims, contracts, owned real estate,
real property leaseholds, fixtures, deposit accounts, commercial tort claims,
securities accounts, instruments, investment property, letter-of-credit rights,
supporting obligations, vehicles, machinery and equipment, real property, leases
(and proceeds from the disposition thereof), all of the issued and outstanding
capital stock of each DIP Debtor, other equity or ownership interests, including
equity interests in subsidiaries and non-wholly owned subsidiaries, money,
investment property, causes of action (including the Avoidance Proceeds), and
all cash and non-cash proceeds, rents, products, substitutions, accessions,
profits and supporting obligations of any of the collateral described above,
whether in existence on the Petition Date or thereafter created, acquired, or
arising and wherever located, subject only to the Carve Out;

(b) Pursuant to section 364(d)(1) of the Bankruptcy Code, a valid, binding,
continuing, enforceable, fully perfected first priority priming security
interest and Lien (the “Priming Liens”) on all prepetition and postpetition
property of the DIP Debtors of the same nature, scope, and type as the
collateral securing the Prepetition Secured Debt (the “Prepetition Collateral”)
whether in existence on the Petition Date or thereafter created, acquired, or
arising and wherever located, that is subject to any of the Liens securing the
obligations under the Prepetition Secured Debt (the “Prepetition Liens”),
regardless of whether or not any Prepetition Liens on the assets are voided,
avoided, invalidated, lapsed, or unperfected subject only to the Carve Out. The
Priming Liens shall prime in all respects the Liens and security interests of
the Prepetition Secured Parties, with respect to the Prepetition Secured Debt
(including, without limitation, the Prepetition Liens and the Adequate
Protection Liens granted to the Prepetition Secured Parties) (the “Primed
Liens”). Notwithstanding anything herein to the contrary, the Priming Liens
(i) shall be subject and junior to the Carve Out in all respects, (ii) shall be
senior in all respects to the Prepetition Liens and (iii) shall also be senior
to the Adequate Protection Liens;

(c) Pursuant to section 364(c)(3) of the Bankruptcy Code, be secured by a valid,
binding, continuing, enforceable, fully perfected junior priority security
interest and Lien on all prepetition and postpetition property of the DIP
Debtors to the extent that such assets are subject to valid, perfected and
unavoidable Liens in favor of third parties that were in existence immediately
prior to the Petition Date (other than the Primed Liens), or to valid and
unavoidable

 

-34-



--------------------------------------------------------------------------------

Liens in favor of third parties that were in existence immediately prior to the
Petition Date that were perfected subsequent to the Petition Date as permitted
by Section 546(b) of the Bankruptcy Code (other than Primed Liens), which Liens
shall be (a) junior and subordinate to any such valid, perfected, and
non-avoidable Liens (other than Primed Liens) in existence immediately prior to
the Petition Date and/or (b) any such valid and non-avoidable Liens in existence
immediately prior to the Petition Date that are perfected subsequent to the
Petition Date as permitted by section 546(b) of the Bankruptcy Code; provided
that nothing in the foregoing shall limit the rights of the DIP Secured Parties
under the DIP Documents to the extent any such Liens are not permitted
thereunder; and

(d) Pursuant to section 364(c)(1) of the Bankruptcy Code, all of the Obligations
shall constitute allowed superpriority administrative expense claims against the
DIP Debtors on a joint and several basis (without the need to file any proof of
claim) with priority over any and all claims against the DIP Debtors, now
existing or hereafter arising, of any kind whatsoever, including, without
limitation, all administrative expenses of the kind specified in sections 503(b)
and 507(b) of the Bankruptcy Code and any and all administrative expenses or
other claims (“Administrative Expense Claims”) arising under sections 105, 326,
327, 328, 330, 331, 365, 503(b), 506(c), 507(a), 507(b), 726, 1113, or 1114 of
the Bankruptcy Code (including the Adequate Protection Obligations), whether or
not such expenses or claims may become secured by a judgment Lien or other
non-consensual Lien, levy, or attachment, which allowed claims (the “DIP
Superpriority Claims”) shall for purposes of section 1129(a)(9)(A) of the
Bankruptcy Code be considered administrative expenses allowed under section
503(b) of the Bankruptcy Code, and which DIP Superpriority Claims shall be
payable from and have recourse to all prepetition and postpetition property of
the DIP Debtors and all proceeds thereof (excluding claims and causes of action
under sections 502(d), 544, 545, 547, 548, and 550 of the Bankruptcy Code, or
any other avoidance actions under the Bankruptcy Code (collectively, “Avoidance
Actions”) but including any proceeds or property recovered, unencumbered, or
otherwise, from Avoidance Actions, whether by judgment, settlement, or otherwise
(“Avoidance Proceeds”)) in accordance with the other DIP Documents, subject only
to the Carve Out. The DIP Superpriority Claims shall be entitled to the full
protection of section 364(e) of the Bankruptcy Code if the Final DIP Order or
any provision hereof is vacated, reversed, or modified, on appeal or otherwise;

3.2. Primed Liens. The Priming Liens (i) shall be subject and junior to the
Carve Out in all respects, (ii) shall be senior in all respects to the interests
in such property that secures the obligations in respect of the Primed Liens
(such holders, as applicable, the “Primed Parties”) and (iii) shall be senior to
any Liens granted after the Petition Date to provide adequate protection in
respect of any of the Primed Liens. The Primed Liens shall be primed by and made
subject and subordinate to the Carve Out and the Priming Liens, but the Priming
Liens shall not prime Liens, if any, to which the Prepetition Liens are subject
to on the Petition Date (other than Liens which are themselves Prepetition
Liens).

3.3. Lien Priority and Perfection. The relative priorities of the Liens
described in this Section 3 with respect to the Collateral shall be as set forth
in the Final DIP Order and the Security Agreement. In accordance with the Final
DIP Order, all of the Liens described in this Section 3 shall be effective and
perfected upon entry of the Final DIP Order, without the necessity of the
execution, recordation or filings by the Credit Parties of security agreements,
control agreements, pledge agreements, mortgages, intellectual property filings,
notice of Liens, financing statements or other similar instruments or documents,
or the possession or control by the Collateral Agent of, or over, any
Collateral, or take any other action in order to validate or perfect the Liens
and security interests granted by or pursuant to this Agreement, the Final DIP
Order or any other Credit Document, as set forth in the Final DIP Order;
provided, however, subject to the terms hereof, such effectiveness and
perfection shall not preclude the Collateral Agent or the Required Lenders from
requesting such execution, recordation or filing that the Collateral Agent or
the Required Lenders may deem desirable (including any security documents or
actions under laws of the applicable foreign jurisdictions).

3.4. Real Estate Liens. Further to Section 3.1 and the Final DIP Order, to
secure the full and timely payment and performance of the Obligations, each
Credit Party hereby MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and
CONFIRMS, to the Collateral Agent, for the benefit of the Agents and the ratable
benefit of the Secured Parties, the Real Estate and property and interests
relating thereto (which, for the avoidance of doubt, shall include all of such
Credit Party’s right, title and interest now or hereafter acquired in and to
(A) all improvements now owned or hereafter acquired by such Credit Party,
(B) all materials, supplies, equipment, apparatus and other items of personal
property now owned or hereafter acquired by such Credit Party and now or
hereafter attached to, installed in or used in connection with the Real Estate,
and all utilities whether or not situated in easements,

 

-35-



--------------------------------------------------------------------------------

and all equipment, inventory and other goods in which such Credit Party now has
or hereafter acquires any rights or any power to transfer rights and that are or
are to become fixtures (as defined in the Uniform Commercial Code) related to
the Real Estate, (C) [reserved], (D) all reserves, escrows or impounds and all
deposit accounts maintained by such Credit Party with respect to the Real
Estate, (E) all leases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant to any
Person a possessory interest in, or the right to use, all or any part of the
Real Estate, together with all related security and other deposits, (F) all of
the rents, revenues, royalties, income, proceeds, profits, accounts receivable,
security and other types of deposits, and other benefits paid or payable by
parties to the leases for using, leasing, licensing possessing, operating from,
residing in, selling or otherwise enjoying the Real Estate, (G) all other
agreements, such as construction contracts, architects’ agreements, engineers’
contracts, utility contracts, maintenance agreements, management agreements,
service contracts, listing agreements, guaranties, warranties, permits,
licenses, certificates and entitlements in any way relating to the construction,
use, occupancy, operation, maintenance, enjoyment or ownership of the Real
Estate, (H) all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances appertaining to the foregoing, (I) all
property tax refunds payable with respect to the Real Estate, (J) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof, (K) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by such Credit Party as an insured party, and (L) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made to any Credit Party by any governmental authority
pertaining to any condemnation or other taking (or any purchase in lieu thereof)
of all or any Real Estate), TO HAVE AND TO HOLD to the Collateral Agent, and
such Credit Party does hereby bind itself, its successors and assigns to WARRANT
AND FOREVER DEFEND the title to such property, assets and interests unto the
Collateral Agent.

3.5. No Discharge; Survival of Claims. Each of the Credit Parties agrees that
prior to Payment in Full of the Obligations and termination of the Commitments,
(a) its obligations under the Credit Documents shall not be discharged by the
entry of an order confirming a Reorganization Plan (and each of the Credit
Parties, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives
any such discharge) and (b) the DIP Superpriority Claims granted to the Agents
and the Lenders pursuant to the Final DIP Order and the DIP Liens granted to the
Agents and the Lenders pursuant to the Final DIP Order shall not be affected in
any manner by the entry of an order confirming a Reorganization Plan.

3.6. Payment of Obligations. Subject to the Final DIP Order, upon the maturity
(whether by acceleration or otherwise) of any of the Obligations of the Credit
Parties under this Agreement or any of the other Credit Documents, the Agents
and the Lenders shall be entitled to immediate payment of such Obligations
without further application to or order of the Bankruptcy Court.

SECTION 4. Fees; Commitments.

4.1. Fees.

(a) [Reserved].

(b) The Borrower agrees to pay to the Administrative Agent for the ratable
account of the Lenders entitled thereto, an upfront payment (the “Upfront
Payment”) in cash (which, at the discretion of the Required Lenders (with
written notice provided to the Administrative Agent), may take the form of
original issue discount) in an amount equal to 1.5% of (the “Upfront Payment
Percentage”) of (i) the aggregate principal amount of the Term Loans funded
hereunder in respect of the first Borrowing referred to in Section 2.2, which
first Upfront Payment shall be earned, due and payable on the date of such first
Borrowing and calculated by multiplying the Upfront Payment Percentage by the
aggregate principal amount of Term Loans funded by such Lender on the date of
such first Borrowing, (ii) the aggregate principal amount of the Term Loans
funded hereunder in respect of the second Borrowing referred to in Section 2.2,
which second Upfront Payment shall be earned, due and payable on the date of
such second Borrowing and calculated by multiplying the Upfront Payment
Percentage by the aggregate principal amount of the Term Loans funded by such
Lender on the date of such second Borrowing; and (iii) the aggregate principal
amount of the Term Loans funded hereunder in respect of the third Borrowing
referred to in Section 2.2, which third Upfront Payment shall be earned, due and
payable on the date of such third Borrowing and calculated by multiplying the
Upfront Payment Percentage by the aggregate principal amount of the Term Loans
funded by such Lender on the date of such third Borrowing; provided that
notwithstanding the foregoing, for the avoidance of doubt no applicable original
issue discount shall reduce the amount of Obligations required to be prepaid or
repaid with respect to the Loans owing hereunder. If any Lender shall fail to
fund its Term Loan Commitment upon satisfaction of all applicable conditions
precedent, the Upfront Payment with respect to such unfunded amount of the Term
Loan Commitment shall be reallocated to any Lender that funds such unfunded
Amount.

 

-36-



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent for the ratable
account of the Lenders entitled thereto, (i) on the last day of each fiscal
quarter prior to the Commitment Termination Date and (ii) on the Commitment
Termination Date, a ticking fee with respect to the then Available Term Loan
Commitments (the “Ticking Fee”), in arrears, in cash equal to 3.60% per annum
multiplied by the amount of the Available Term Loan Commitments accruing from
the Final DIP Order Entry Date for any period then ending for which the Ticking
Fee shall not have previously been paid.

(d) If the Borrower shall elect to exercise the First Maturity Extension, the
Borrower shall pay, to the Administrative Agent for the ratable account of the
Lenders entitled thereto, on the date of such election, as fee compensation for
such extension of the Scheduled Maturity Date of the Term Loans, an extension
fee (the “First Extension Fee”) in cash in an amount equal to 0.50% of the sum
of (i) the aggregate principal amount of the Term Loans then outstanding and
(ii) the aggregate amount of the then Available Term Loan Commitments.

(e) If the Borrower shall elect to exercise the Second Maturity Extension, the
Borrower shall pay, to the Administrative Agent for the ratable account of the
Lenders entitled thereto, on the date of such election, as fee compensation for
such extension of the Scheduled Maturity Date of the Term Loans, an extension
fee (the “Second Extension Fee”) in cash in an amount equal to 0.50% of the sum
of (i) the aggregate principal amount of the Term Loans then outstanding and
(ii) the aggregate amount of the then Available Term Loan Commitments.

(f) The Borrower agrees to pay the Agents, for their own account, fees payable
in the amounts and at the times separately agreed upon between the Borrower and
the applicable Agents (including pursuant to the Administrative Agent Fee
Letter).

(g) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for appropriate distribution in accordance herewith.
Once paid, none of the fees shall be refundable under any circumstances.
Notwithstanding the foregoing, the Borrower shall not be obligated to pay any
amounts to any Defaulting Lender pursuant to this Section 4.1.

4.2. Voluntary Reduction of Term Loan Commitments. Upon at least one Business
Day’s prior written notice to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower (on behalf of itself) shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Term Loan Commitments in whole or in part; provided that (a) any such reduction
shall apply proportionately and permanently to reduce the Term Loan Commitment
of each of the Lenders and (b) any partial reduction pursuant to this
Section 4.2 shall be in the amount of at least $5,000,000.

4.3. Mandatory Termination of Commitments.

(a) The Term Loan Commitments shall be permanently reduced dollar for dollar at
the time of funding of any Term Loans thereunder and terminate on the Commitment
Termination Date.

(b) The Term Loan Commitments shall be reduced pursuant to Section 5.2(a)(ii)
below.

(c) The Term Loan Commitments shall terminate on or after the earliest to occur
of (i) 45 days after the Petition Date unless prior to such time the Final DIP
Order shall have been entered by the Bankruptcy Court, (ii)(x) prior to the
Closing Date, the date when any DIP Debtors file a motion with the Bankruptcy
Court for an alternative debtor-in-possession financing or use of cash
collateral not contemplated by the Interim Cash Collateral Order and (y) on and
after the Closing Date, the date when any DIP Debtors file a motion with the
Bankruptcy Court for an alternative debtor-in-possession financing or use of
cash collateral not contemplated by the Interim Cash Collateral Order or Final
Cash Collateral Order, as applicable, (iii) the Credit Documents shall not have
been executed by the Borrower and the other Credit Parties and the conditions
precedent contained in Section 6 of the this Agreement have

 

-37-



--------------------------------------------------------------------------------

not been satisfied within eight (8) Business Days after the Final Order Entry
Date and (iv) the Borrower’s failure to request the initial Borrowing within one
(1) Business Day upon all conditions precedent to the initial Borrowing as set
forth in this Agreement (other than the delivery of a Notice of Borrowing by the
Borrower and other conditions of a nature that shall be satisfied concurrently
with the funding of the initial Borrowing) having been satisfied.

SECTION 5. Payments.

5.1. Voluntary Prepayments. The Borrower shall have the right to prepay Term
Loans, without premium or penalty, in whole or in part from time to time on the
following terms and conditions and subject to clause (b) and (c) below: (a) the
Borrower shall give the Administrative Agent and at the Administrative Agent’s
Office written notice of its intent to make such prepayment, the amount of such
prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) pursuant
to which made, which notice shall be given by the Borrower no later than (i)
10:00 a.m. (New York City time) one Business Day (or, in the case of LIBOR
Loans, three (3) Business Days) prior to, the date of such prepayment and shall
promptly be transmitted by the Administrative Agent to each of the Lenders;
(b) each partial prepayment of any Borrowing of Term Loans shall be in a
multiple of $1,000,000 and in an aggregate principal amount of at least
$5,000,000; and (c) any prepayment of LIBOR Term Loans pursuant to this
Section 5.1 on any day other than the last day of an Interest Period applicable
thereto shall be subject to compliance by the Borrower with the applicable
provisions of Section 2.11. At the Borrower’s election, prepayments of Terms
Loans pursuant to this Section 5.1 may be applied pro rata among the Term Loans.
Each prepayment in respect of any tranche of Term Loans pursuant to this
Section 5.1 shall be applied to reduce Term Loans in such order as the Borrower
may determine. At the Borrower’s election in connection with any prepayment
pursuant to this Section 5.1, such prepayment shall not be applied to any Term
Loan of a Defaulting Lender.

5.2. Mandatory Prepayments.

(a) Term Loan Prepayments.

(i) On each occasion that a Prepayment Event (other than a C-Band Prepayment
Event) occurs, the Borrower shall, within one Business Day after the occurrence
of a Debt Incurrence Prepayment Event and within five Business Days after the
occurrence of any other Prepayment Event (other than a C-Band Prepayment Event)
and the receipt of Net Cash Proceeds by the Borrower or any Restricted
Subsidiary in connection with such Prepayment Event, prepay, in accordance with
paragraph (c) below, the principal amount of Term Loans in an amount equal to
100% of the Net Cash Proceeds from such Prepayment Event; provided that any
proceeds received in escrow shall not be deemed to be received for purposes of
this Section 5.2(a) until such proceeds are released from escrow.

(ii) On the tenth Business Day of each month, the Borrower shall, first, reduce
the then Available Term Loan Commitment in an amount equal to 100% of the Net
Cash Proceeds of the C-Band Sweep Payment from all C-Band Prepayment Events that
occurred during the prior month; and second, to the extent the then Available
Term Loan Commitment equals zero ($0), prepay the principal amount of Term Loans
in an amount equal to 100% of the Net Cash Proceeds of the C-Band Sweep Payment
from all C-Band Prepayment Events that occurred during the prior month (minus
the amount of the Net Cash Proceeds of the C-Band Sweep Payment from the
applicable C-Band Prepayment Event that shall have reduced the then Available
Term Loan Commitments pursuant to the preceding “first” clause), in each case,
in accordance with paragraph (c) below; provided that any proceeds received by
the Borrower or any Restricted Subsidiary in escrow shall not be deemed to be
received for purposes of this Section 5.2(a)(ii) until such proceeds are
released to the Borrower or any Restricted Subsidiary from escrow; provided
further that, notwithstanding the foregoing, with respect to each individual
month, making the full amount of any such required commitment reduction or
prepayment shall only be required to the extent that, after giving pro forma
effect to such commitment reduction and/or prepayment, the Liquidity of the
Credit Parties on such date would be greater than or equal to $500,000,000 with
such required commitment reduction and/or prepayment amount being reduced for
each month to permit the DIP Debtors to maintain pro forma Liquidity of
$500,000,000.

(b) [Reserved].

(c) Application of Prepayment Amounts. Each prepayment of Term Loans and
reduction of Available Term Loan Commitments required by Section 5.2(a) shall be
applied pro rata among the Term Loans and the Available Term Loan Commitments,
as the case may be. With respect to each such prepayment or commitment
reduction, the Borrower will, not later than the date specified in
Section 5.2(a) for making such prepayment or commitment reduction, give the
Administrative Agent written notice requesting that the Administrative Agent
provide notice of such prepayment or commitment reduction to each applicable
Lender.

 

-38-



--------------------------------------------------------------------------------

(d) Application to Term Loans. With respect to each prepayment of Term Loans
required by Section 5.2(a), the Borrower may designate the Types of Loans that
are to be prepaid and the specific Borrowing(s) pursuant to which made. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.11.

(e) [Reserved].

(f) [Reserved].

(g) Notwithstanding anything to the contrary contained in this Section 5.2 or
elsewhere in this Agreement (including, without limitation, in Section 14.1),
each Lender with outstanding Term Loans or Available Term Loan Commitments may
reject all (but not less than all) of its applicable share of a mandatory
repayment of Term Loans or commitment reduction of the Available Term Loan
Commitments which is to be made pursuant to Section 5.2 (such declined amounts,
the “Declined Proceeds”) by providing written notice to the Administrative Agent
no later than 4:00 P.M. (New York time) on the date which is two Business Days
after the date of such notice from the Administrative Agent (and the
Administrative Agent shall promptly thereafter notify the Borrower thereof). If
any Lender with outstanding Term Loans or Available Term Loan Commitments does
not reply to the Administrative Agent within such two Business Day period, such
Lender will be deemed to have accepted the total amount of such mandatory
prepayment or commitment reduction. Any Declined Proceeds shall be retained by
the Borrower.

5.3. Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto, not later than 12:00 Noon (New York City time) on
the date when due and shall be made in immediately available funds at the
Administrative Agent’s Office or at such other office as the Administrative
Agent shall specify for such purpose by notice to the Borrower, it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account. All payments under each Credit
Document (whether of principal, interest or otherwise) shall be made in Dollars.
The Administrative Agent will thereafter cause to be distributed on the same day
(if payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) on such day) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

5.4. Net Payments.

(a) Any and all payments made by or on behalf of any Credit Party under this
Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Indemnified Taxes;
provided that if any Credit Party or other applicable withholding agent shall be
required by law to deduct or withhold any Indemnified Taxes from such payments,
then (i) the sum payable by the applicable Credit Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 5.4) the Administrative Agent or any Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions or withholdings and (iii)

 

-39-



--------------------------------------------------------------------------------

the applicable withholding agent shall pay the full amount deducted or withheld
to the relevant Governmental Authority in accordance with applicable law.
Whenever any Indemnified Taxes are payable by any Credit Party, as promptly as
possible thereafter, the Borrower shall send to the Administrative Agent for its
own account or for the account of such Lender, as the case may be, a certified
copy of an original official receipt (or other evidence acceptable to such
Lender, acting reasonably) received by the applicable Credit Party showing
payment thereof.

(b) Borrower shall timely pay any Other Taxes.

(c) Borrower shall indemnify and hold harmless the Administrative Agent and each
Lender within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes imposed on the Administrative Agent or such
Lender as the case may be, on or with respect to any payment by or on account of
any obligation of any Credit Party hereunder or under any other Credit Document
and any Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.4) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or by the Administrative
Agent on its own behalf or on behalf of a Lender shall be conclusive absent
manifest error.

(d) A Lender that is entitled to an exemption from or reduction in a withholding
tax imposed under the laws of Luxembourg with respect to any payments under this
Agreement or any other Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent such properly completed and executed documentation
as will permit such payments to be made without withholding or at a reduced
rate; provided that such Lender is legally entitled to complete, execute and
deliver such documentation. To the extent it is legally entitled to do so, each
Lender agrees to use reasonable efforts (consistent with legal and regulatory
restrictions and subject to overall policy considerations of such Lender) to
file or deliver to the Borrower and the Administrative Agent any certificate or
document, as reasonably requested by the Borrower or the Administrative Agent,
that may be necessary to establish any available exemption from, or reduction in
the amount of, any withholding taxes imposed by a jurisdiction other than
Luxembourg; provided, however, that a Lender shall not be required to file or
deliver any such certificate or document if in such Lender’s reasonable judgment
such completion, execution or delivery would be disadvantageous to such Lender
or would subject such Lender to any unreimbursed cost.

(e) If the Borrower determines in good faith that a reasonable basis exists for
contesting any taxes for which indemnification has been demanded hereunder, the
relevant Lender or the Administrative Agent, as applicable, shall cooperate with
the Borrower in challenging such taxes at the Borrower’s expense if so requested
by the Borrower. If any Lender or the Administrative Agent, as applicable,
receives a refund of a tax (in cash or applied as an offset against other cash
tax liabilities) for which a payment has been made by any Credit Party pursuant
to this Agreement, which refund in the good faith judgment of such Lender or
Administrative Agent, as the case may be, is attributable to such payment made
by such Credit Party, then the Lender or the Administrative Agent, as the case
may be, shall reimburse the Borrower for such amount (together with any interest
received thereon) as the Lender or Administrative Agent, as the case may be,
determines to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any taxes imposed on the refund) than it would have been in if the payment had
not been required; provided that the Borrower shall return any such amounts
(along with any applicable interest) to the extent that the Administrative Agent
or applicable Lender is required to repay any such refund to the applicable
taxing authority. A Lender or Administrative Agent shall claim any refund that
it determines is available to it, unless it concludes in its reasonable
discretion that it would be adversely affected by making such a claim. Neither
the Lender nor the Administrative Agent shall be obliged to disclose any
information regarding its tax affairs or computations to the Borrower in
connection with this paragraph (e) or any other provision of this Section 5.4.

(f) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

-40-



--------------------------------------------------------------------------------

5.5. Computations of Interest and Fees.

(a) Interest on (x) LIBOR Loans shall be calculated on the basis of a 360-day
year and (y) ABR Loans shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed.

(b) Fees shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for the actual days elapsed.

5.6. Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment which it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Effectiveness on the Closing Date.

The effectiveness of this Agreement on the Closing Date shall be subject to the
prior or concurrent satisfaction of the Required Backstop Parties of each of the
conditions precedent set forth in this Section 6 (or waiver thereof in
accordance with Section 14.1).

6.1. Executed Counterparts of this Agreement. The Administrative Agent and
counsel to the Backstop Parties shall have received this Agreement, duly
executed by (A) each Lender, (B) each Credit Party and (C) each of the other
parties hereto.

6.2. 13-Week DIP Budget. The Administrative Agent and the financial advisor and
counsel to the Backstop Parties shall have received the initial DIP Budget for
the 13-week period ending after the Signing Date for informational purposes
only.

6.3. Corporate and Other Proceedings. The Administrative Agent and counsel to
the Backstop Parties shall have received from each Credit Party a certificate,
executed by an officer of such Credit Party in form and substance reasonably
satisfactory to the Required Backstop Parties, attaching: (i) a copy of the
resolutions, in form and substance reasonably satisfactory to the Required
Backstop Parties, of the board of directors (or similar body) of such Credit
Party (or a duly authorized committee thereof) authorizing (A) the execution,
delivery and performance of this Agreement and the Security Documents to which
such Credit Party is party (and any other agreements relating thereto) and
(B) in the case of the Borrower, the extensions of credit contemplated
hereunder; (ii) the certificate of incorporation and bylaws (or memorandum and
articles, or other documents of similar import pursuant to the laws of such
Credit Party’s jurisdiction of organization) of such Credit Party; and (iii) a
certificate of good standing (or such other document of similar import as may be
reasonably acceptable to the Required Backstop Parties) with respect to such
Credit Party from the secretary of state (or comparable body) of the
jurisdiction in which such Credit Party is organized, dated as of a recent date.

 

-41-



--------------------------------------------------------------------------------

6.4. Opinions of Counsel. The Administrative Agent shall have received (i) a
legal opinion from Kirkland & Ellis LLP, counsel to the Borrower and (ii) a
legal opinion from Elvinger Hoss Prussen société anonyme, Luxembourg counsel to
the Borrower, in each case, in form and substance reasonable satisfactory to the
Required Backstop Parties.

6.5. Promissory Notes. Each applicable Lender shall have received, if requested
at least two (2) Business Days prior to the Closing Date, one or more promissory
notes payable to the order of such Lender duly executed by the Borrower in
substantially the form of Exhibits E evidencing its Term Loans.

6.6. Fees. The Administrative Agent and Lenders shall have received the fees
required to be paid on or prior to the Closing Date (including, without
limitation, the backstop premium payable on the Signing Date pursuant to the
Backstop Commitment Letter and the Restated Backstop Commitment Letter) and all
reasonable, documented and invoiced out-of-pocket expenses (including the
reasonable fees, disbursements and other charges of Akin Gump Strauss Hauer &
Feld LLP, as counsel to the Lenders, and Centerview Partners, as financial
advisors to the Lenders) for which invoices have been presented at least one
(1) Business Days prior to the Closing Date shall have been paid.

6.7. Collateral. The Administrative Agent and counsel to the Backstop Parties
shall have received (in each case in form and substance reasonably satisfactory
to the Required Backstop Parties):

(a) the duly executed Security Agreement;

(b) UCC financing statements in appropriate form for filing under the UCC and
such other documents under applicable Requirements of Law in each jurisdiction
as may be, in the opinion of the Required Backstop Parties, reasonably desirable
to perfect the Liens created, or purported to be created, by the Security
Documents; and

(c) evidence (including a customary perfection certificate) that all other
actions, recordings and filings that the Collateral Agent may deem desirable
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Required Backstop Parties;

provided, however, that without limiting the grant of a Lien on and security
interest in the Collateral pursuant to the Orders and the Security Documents,
with respect to and solely with respect to the occurrence of the Closing Date,
(x) the Credit Parties will not be obligated to enter into any mortgages,
authorize any fixture filing, enter into any agreement requiring “control” (as
defined in Section 9-104, 9-105, 9-106 and 9-107 of the UCC as in effect in any
relevant jurisdiction) or to undertake any registration in respect of assets
subject to a certificate of title and (y) no Credit Party shall be required to
complete any filings or other action with respect to the perfection of security
interests in any jurisdiction outside of the United States; provided, further,
that the preceding proviso shall not preclude the Agent or the Required Lenders
from reasonably requesting such documents, filings or other actions after the
Closing Date.

6.8. Perfection Certificate. The Collateral Agent and counsel to the Backstop
Parties shall have received a completed Perfection Certificate substantially in
the form of Exhibit D, together with all attachments contemplated thereby, in
form and substance reasonably satisfactory to the Required Backstop Parties.

6.9. Intercompany Subordination Agreement. The Administrative Agent and counsel
to the Backstop Parties shall have received a duly executed Intercompany
Subordination Agreement substantially in the form of Exhibit I.

6.10. Petition Date. The Petition Date shall have occurred no later than May 15,
2020.

 

-42-



--------------------------------------------------------------------------------

6.11. Final DIP Order. The Final DIP Order Entry Date shall have occurred not
later than 45 days following the Petition Date, and the Final DIP Order shall
not have been vacated, reversed, modified, amended or stayed.

6.12. First Day Orders. All First Day Orders, including, without limitation, all
final orders with respect to the relief sought in the Debtors’ motions
requesting entry of the First Day Orders, shall have been entered by the
Bankruptcy Court and all such entered First Day Orders shall be reasonably
satisfactory in form and substance to the Required Backstop Parties, it being
understood that drafts approved by counsel to the Required Backstop Parties, on
or prior to the Signing Date are reasonably satisfactory.

6.13. Trustee. No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code
or examiner with enlarged powers beyond those set forth in Section 1106(a)(3)
and (4) of the Bankruptcy Code shall have been appointed in any of the Cases.

6.14. Material Adverse Effect. Since the Signing Date, there shall have been no
Material Adverse Effect.

6.15. Patriot Act. The Administrative Agent and each Lender that has requested
the same shall have received on or prior to the Closing Date (i) all
documentation and other information reasonably requested in writing by them at
least ten (10) Business Days prior to the Closing Date that they shall have
reasonably determined is required by the applicable regulatory authorities to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and (ii) to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification to the extent requested in
writing at least ten (10) Business Days prior to the Closing Date by the
Administrative Agent or such Lender, as applicable.

6.16. Liens. The Collateral Agent, for the benefit of the Secured Parties, shall
have valid and perfected Liens on all Collateral, to the extent contemplated
hereby, and pursuant to the other Credit Documents, including the Final DIP
Order, in each case, subject to the provisos at the end of Section 6.7.

For purposes of determining whether the conditions set forth in this Section 6
have been satisfied, by releasing its signature page hereto, the Administrative
Agent and each Lender party hereto shall be deemed to have consented to,
approved, accepted or be satisfied with each document or other matter required
hereunder to be consented to or approved by, or acceptable or satisfactory to,
the Administrative Agent or such Lender, as the case may be.

SECTION 7. Conditions Precedent to All Credit Events.

The agreement of each Lender to make any Loan requested to be made by it on or
after the Closing Date is subject to the satisfaction of the following
conditions precedent:

7.1. No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (a) no Default or Event of Default
shall have occurred and be continuing and (b) all representations and warranties
made by any Credit Party contained herein or in the other Credit Documents shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

7.2. Notice of Borrowing. Prior to the making of each Term Loan, the
Administrative Agent shall have received a written Notice of Borrowing meeting
the requirements of Section 2.3.

7.3. No Violation. The making of such Loan shall not violate any requirement of
material Law applicable to the Credit Parties, after giving effect to the Final
DIP Order and any other order of the Bankruptcy Court entered on or prior to the
date of the applicable Credit Extension, and shall not be enjoined, temporarily,
preliminarily or permanently.

 

-43-



--------------------------------------------------------------------------------

7.4. Fees and Expenses. The Administrative Agent, the Backstop Parties and the
Lenders shall have received the fees in the amounts previously agreed in writing
by the Administrative Agent or otherwise pursuant to the Credit Documents, if
any, on or prior to such date and all reasonable, documented and invoiced
out-of-pocket expenses (including the reasonable fees, disbursements and other
charges of counsel) payable by the Credit Parties for which, with respect to
expenses, invoices have been presented at least one (1) Business Day prior to
such date shall have been paid; which amounts may be paid from the proceeds of
the Term Loans funded on the date of such Borrowing unless required to be paid
by the Borrower prior to such date.

7.5. Participation Election. With respect to the first Borrowing, the Borrower
or any of its Restricted Subsidiary that is a Guarantor party hereto and a
guarantor party under the Prepetition Secured Debt shall have submitted to the
FCC an election that is agreeable in form to the Borrower to participate in
accelerated clearing of the C-band; provided that the entity receiving the
accelerated relocation payments shall be a Debtor subsidiary of the Borrower
(the “Participation Election Form”).

In determining the satisfaction of the conditions specified in this Section 7,
each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in Section 7.1.

SECTION 8. Representations, Warranties and Agreements.

In order to induce the Lenders to enter into this Agreement, to make the Loans
as provided for herein, each Credit Party, on behalf of itself and its
Restricted Subsidiaries, makes the following representations and warranties to,
and agreements with, the Lenders, on the Closing Date and the date of each
Credit Event, all of which shall survive the execution and delivery of this
Agreement and the making of the Loans:

8.1. Corporate Status. The Borrower and each Material Subsidiary (a) is a duly
organized and validly existing corporation or public limited liability company
or private limited liability company (as applicable) or other entity in good
standing (to the extent that concept exists in the relevant jurisdiction) under
the laws of the jurisdiction of its organization and, subject to the entry of
the Final DIP Order and any other applicable orders of the Bankruptcy Court and
subject to the terms thereof, has the corporate or other organizational power
and authority to own its property and assets and to transact the business in
which it is engaged and (b) has duly qualified and is authorized to do business
and is in good standing in all jurisdictions where it is required to be so
qualified, except where the failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

8.2. Corporate Power and Authority. Subject to the entry of the Final DIP Order
and subject to the terms thereof, each Credit Party has the corporate or other
organizational power and authority to, execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. Subject
to the entry of the Final DIP Order and subject to the terms thereof, each
Credit Party has duly executed and delivered each Credit Document to which it is
a party and each such Credit Document which is currently in effect constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity subject to mandatory Luxembourg law
provisions.

8.3. No Violation. Subject to the entry of the Final DIP Order and subject to
the terms thereof, each Credit Party, neither the execution, delivery or
performance by any Credit Party of the Credit Documents to which it is a party
and which is currently in effect nor compliance with the terms and provisions
thereof nor the consummation of the transactions contemplated hereby or thereby
will (a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) except to the extent arising under the documents governing
the Prepetition Debt, result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of the Restricted
Subsidiaries (other than Liens created under the Credit Documents) pursuant to,
the terms of any material indenture (including the Indentures governing the
Prepetition Senior Notes and the Prepetition Secured Notes), loan agreement,
lease agreement, mortgage, deed of trust, agreement or other material instrument
to which the Borrower or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound or (c) violate any provision
of the certificate of incorporation, by-laws or other constitutional documents
(to the extent applicable) of the Borrower or any of the Restricted
Subsidiaries.

 

-44-



--------------------------------------------------------------------------------

8.4. Litigation. Except for the Cases, there are no actions, suits or
proceedings (including Environmental Claims) pending or, to the knowledge of the
Borrower, threatened with respect to the Borrower or any of its Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect.

8.5. Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, U or X of the
Board.

8.6. Governmental Approvals. Subject to the entry of the Final DIP Order and
subject to the terms thereof, the execution, delivery and performance of any
Credit Document currently in effect does not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (i) such as have been obtained or made and are in full force and
effect, (ii) filings and recordings in respect of the Liens created pursuant to
the Security Documents, (iii) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(iv) such FCC consents, approvals, registrations, and filings as may be required
in connection with the exercise of rights under the Security Documents following
an Event of Default, (v) such FCC consents, approvals, registrations, and
filings as may be required in the ordinary course of business of the Borrower
and its Subsidiaries in connection with the use of proceeds of the Loans
hereunder, (vi) such licenses, approvals, authorizations and consents as may be
required by the U.S. Department of State pursuant to the International Traffic
in Arms Regulations, the U.S. Department of Commerce pursuant to the Export
Administration Regulations and the U.S. Department of Treasury pursuant to
Foreign Asset Control Regulations in connection with the exercise of rights
hereunder and under the Security Documents following an Event of Default, and
(vii) such licenses, approvals, authorizations or consents the failure to obtain
or make could not reasonably be expected to have a Material Adverse Effect.

8.7. Investment Company Act. The Borrower is not required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

8.8. True and Complete Disclosure.

(a) None of the factual information and data (taken as a whole) heretofore or
contemporaneously furnished by the Borrower, any of the Subsidiaries or any of
their respective authorized representatives in writing to the Administrative
Agent and/or any Lender in connection with this Agreement for purposes of or in
connection with this Agreement or any transaction contemplated herein contained
any untrue statement or omitted to state any material fact necessary to make
such information and data (taken as a whole) not misleading at such time in
light of the circumstances under which such information or data was furnished
(subject, in the case of quarterly or interim financial statements, to normal
year-end audit adjustments), it being understood and agreed that for purposes of
this Section 8.8(a), such factual information and data shall not include
projections and pro forma financial information.

(b) The DIP Budget has been based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ significantly from the projected results and such
differences may be material.

8.9. Financial Condition; Financial Statements.

(a) The Historical Financial Statements, in each case present or will, when
provided, present fairly in all material respects the combined financial
position of the Borrower at the respective dates of said information, statements
and results of operations for the respective periods covered thereby (subject,
in the case of quarterly or interim financial statements, to normal year-end
audit adjustments). The financial statements referred to in clause (a) of this
Section 8.9 have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements.

(b) There has been no Material Adverse Effect since the Signing Date.

 

-45-



--------------------------------------------------------------------------------

8.10. Tax Returns and Payments.

(a) The Borrower and each of the Subsidiaries has filed all federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and has paid all material Taxes payable by it that have become due
(including in its capacity as a withholding agent), other than those (a) not yet
delinquent or (b) the payment of which are stayed by the Cases, the nonpayment
of which is permitted or required by the Bankruptcy Code or that are contested
in good faith as to which adequate reserves have been provided in accordance
with GAAP and which could not reasonably be expected to result in a Material
Adverse Effect. The Borrower and each of the Subsidiaries have paid, or have
provided adequate reserves (in the good faith judgment of the management of the
Borrower) in accordance with GAAP for the payment of, all material federal,
state, provincial and foreign income taxes applicable for all prior fiscal years
and for the current fiscal year.

(b) None of the Borrower or any of its Subsidiaries has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the Code or within the meaning of Section 6111(c)
or Section 6111(d) of the Code as in effect immediately prior to the enactment
of the American Jobs Creation of 2004, or has ever “participated” in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4, except as could not reasonably be likely to, individually or
in the aggregate, have a Material Adverse Effect.

8.11. Compliance with ERISA.

(a) Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower,
any Subsidiary or any ERISA Affiliate; no failure to satisfy the minimum funding
standard under Section 430 of the Code, whether or not waived, has occurred (or
is reasonably expected to occur) with respect to a Plan or failure to make a
required contribution to a Multiemployer Plan; none of the Borrower, any
Subsidiary or any ERISA Affiliate has incurred (or is reasonably likely expected
to incur) any liability to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code or has been notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any
Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to the Borrower, any Subsidiary or any ERISA Affiliate; and no Lien
imposed under the Code or ERISA on the assets of the Borrower or any Subsidiary
or any ERISA Affiliate exists (or is reasonably likely to exist) nor has the
Borrower, any Subsidiary or any ERISA Affiliate been notified in writing that
such a Lien will be imposed on the assets of the Borrower, any Subsidiary or any
ERISA Affiliate on account of any Plan, except to the extent that a breach of
any of the representations, warranties or agreements in this Section 8.11 would
not result, individually or in the aggregate, in an amount of liability that
would be reasonably likely to have a Material Adverse Effect or relates to any
matter disclosed in the financial statements of the Borrower contained in the
Confidential Information Memorandum. No Plan (other than a multiemployer plan)
has an Unfunded Current Liability that would, individually or when taken
together with any other liabilities referenced in this Section 8.11, be
reasonably likely to have a Material Adverse Effect. With respect to Plans that
are multiemployer plans (as defined in Section 3(37) of ERISA), the
representations and warranties in this Section 8.11(a), other than any made with
respect to (i) liability under Section 4201 or 4204 of ERISA or required
contributions to a Multiemployer Plan or (ii) liability for termination or
reorganization of such Plans under ERISA, are made to the best knowledge of the
Borrower.

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

-46-



--------------------------------------------------------------------------------

(c) The Borrower represents and warrants as of the Amendment 3 Effective Date
that the Borrower is not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) in connection
with the Loans or the Commitments;

8.12. Subsidiaries. Schedule 8.12 to this Agreement lists each Subsidiary of the
Borrower (and the direct and indirect ownership interest of the Borrower
therein), in each case existing on the Signing Date. All of the outstanding
capital stock of the Borrower is owned directly or indirectly by Holdings.

8.13. Patents, etc. The Borrower and each of the Restricted Subsidiaries have
obtained all patents, trademarks, servicemarks, trade names, copyrights,
licenses and other rights, free from burdensome restrictions, that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to obtain any such rights
could not reasonably be expected to have a Material Adverse Effect.

8.14. Environmental Laws.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Real Estate are in
compliance with all Environmental Laws; (ii) neither the Borrower nor any of the
Subsidiaries is subject to any Environmental Claim or any other liability under
any Environmental Law; (iii) the Borrower and its Subsidiaries are not
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) no underground
storage tank or related piping, or any impoundment or other disposal area
containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by the Borrower or any of its Subsidiaries.

(b) Neither the Borrower nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Real Estate or facility in a manner that could reasonably be
expected to have a Material Adverse Effect.

8.15. Properties. (a) The Borrower and each of the Subsidiaries have good and
marketable title to or leasehold interest in all properties that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement) and except where the failure to have such good
title could not reasonably be expected to have a Material Adverse Effect and
(b) no mortgage encumbers improved Real Estate that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 9.3.

8.16. Use of Proceeds. The Borrower will use proceeds of the DIP Facility
(i) for the payment of working capital of the Credit Parties in the ordinary
course of business, (ii) for C-Band relocation costs, (iii) investment and other
general corporate purposes, (iv) for the payment of the costs and expenses of
administering the Cases, and (v) to make the Adequate Protection Payments.

8.17. FCC Licenses, Etc. As of the Signing Date, Schedule 8.17 hereto accurately
and completely lists for each Satellite (a) all space station licenses for the
launch and operation of Satellites with C-band or Ku-band transponders issued by
the FCC to the Borrower or any Restricted Subsidiary and (b) all licenses and
all other approvals, orders or authorizations issued or granted by any
Governmental Authority outside of the United States of America to launch and
operate any such Satellite. As of the Signing Date, the FCC Licenses and the
other licenses, approvals or authorizations listed on Schedule 8.17 hereto with
respect to any Satellite include all material authorizations, licenses and
permits issued by the FCC or any other Governmental Authority that are required
or necessary to launch or operate such Satellite, as applicable. Except as could
not reasonably be expected to have a Material Adverse Effect, each of the
Subject Licenses is held in the name of a License Subsidiary and is validly
issued and in full force and effect, and the Borrower and its Restricted
Subsidiaries have fulfilled and performed in all respects all of their
obligations with respect thereto and have full power and authority to operate
thereunder.

 

-47-



--------------------------------------------------------------------------------

8.18. Satellites. As of the Signing Date, Schedule 8.18 hereto accurately and
completely lists each of the Satellites owned by the Borrower and its Restricted
Subsidiaries on the Signing Date, and sets forth for each such Satellite that is
in orbit, the orbital slot and number and frequency band of the transponders on
such Satellite.

8.19. Centre of Main Interest. Each Credit Party incorporated under the laws of
the Grand Duchy of Luxembourg has its principal place of business (principal
établissement), the seat of its central administration (siège de
l’administration centrale) and its centre of main interests (centre des intérêts
principaux) located at the place of its registered office (siège statutaire) in
the Grand Duchy of Luxembourg and has no establishment (as defined by Regulation
(EU) 2015/848 of the European Parliament and of the Council of 20 May 2015 on
insolvency proceedings (recast)) outside the Grand Duchy of Luxembourg.

8.20. Orders. The Final DIP Order is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable perfected security interest in the Collateral without
the necessity of the execution of mortgages, security agreements, pledge
agreements, financing statements or other agreements or documents.

8.21. Status of Obligations; Perfection and Priority of Security Interests.
Subject to entry of the Final DIP Order and the terms of the Credit Documents,
the Obligations shall have the status and priority set forth in Section 3 and,
for the avoidance of doubt, are subject to the Carve Out in all respects.

SECTION 9. Affirmative Covenants.

Each Credit Party hereby covenants and agrees that on the Closing Date and
thereafter (with respect to Sections 9.1(j), 9.9, 9.14, 9.15(c), 9.21 and 9.22,
on the Signing Date and thereafter), until the Commitments have terminated and
the Loans, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

9.1. Information Covenants. The Borrower will furnish to the Administrative
Agent for distribution to the Lenders (except with respect to clauses (c), (d)
and (e) below, to the Administrative Agent, which may provide to any Lender upon
request):

(a) Annual Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC or delivered to the holders of the Prepetition Senior Notes (or, if such
financial statements are not required to be filed with the SEC or delivered to
the holders of the Prepetition Senior Notes, on or before the date that is 120
days after the end of each such fiscal year), (A) the consolidated balance
sheets of the Borrower and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statement of operations and cash flows for such
fiscal year, setting forth comparative consolidated figures for the preceding
fiscal year, and certified by independent certified public accountants of
recognized national standing whose opinion shall not be qualified as to the
scope of audit (except with respect to any Government Business Subsidiary),
together in any event with a certificate of such accounting firm stating that in
the course of its regular audit of the business of the Borrower and the Material
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge of any
Default or Event of Default relating to Section 11 that has occurred and is
continuing or, if in the opinion of such accounting firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof,
and (B) if the Borrower had any Unrestricted Subsidiaries during any period
covered by the financial information set forth in clause (A), a reasonably
detailed break-out of such financial information showing amounts attributable to
the Restricted Subsidiaries as a whole and the Unrestricted Subsidiaries as a
whole. The filing by Intelsat S.A. or any other direct or indirect parent entity
of the Borrower of its Form 20-F or Form 10-K (or any successor or comparable
forms) with the SEC as at the end of and for any fiscal year, reported on as
aforesaid, shall be deemed to satisfy the obligations under the reporting
portion of this paragraph with respect to such year so long as such filing
includes (i) a “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” (in the case of a Form 10-K) or an “Operating and
Financial Review and Prospects” discussion (in the case of a Form 20-F) that
includes a reasonably detailed analysis of the operating results and financial
condition (considered separately from the other Subsidiaries of Intelsat S.A.,
where material) of the Borrower and its Subsidiaries; provided that such
detailed analysis of the Borrower and its Subsidiaries shall not be required if
Intelsat S.A.’s only material operations or assets in addition to the Borrower
and its Subsidiaries includes one or more businesses, each of which discloses a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” or an “Operating and Financial Review

 

-48-



--------------------------------------------------------------------------------

and Prospects” discussion for such companies or substantially similar disclosure
required by a non-U.S. jurisdiction (considered separately from other
Subsidiaries of Intelsat S.A.) publicly on or through the website of Intelsat
S.A. or through the EDGAR system and (ii) if the Borrower had any Unrestricted
Subsidiaries during any period covered by the financial information set forth in
clause (i), a reasonably detailed break-out of such financial information
showing amounts attributable to the Restricted Subsidiaries as a whole and the
Unrestricted Subsidiaries as a whole.

(b) Quarterly Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC or delivered to the holders of the Prepetition Senior Notes with respect
to each of the first three quarterly accounting periods in each fiscal year of
the Borrower (or, if such financial statements are not required to be filed with
the SEC or delivered to the holders of the Prepetition Senior Notes, on or
before the date that is 60 days after the end of each such quarterly accounting
period), (A) the consolidated balance sheet of (i) the Borrower and the
Restricted Subsidiaries and (ii) the Borrower and its Subsidiaries, in each case
as at the end of such quarterly period and the related consolidated statement of
operations for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year, all of which shall be certified by an Authorized Officer of
the Borrower subject to changes resulting from audit and normal year-end audit
adjustments, and (B) if the Borrower had any Unrestricted Subsidiaries during
any period covered by the financial information set forth in clause (A), a
reasonably detailed break-out of such financial information showing amounts
attributable to the Restricted Subsidiaries as a whole and the Unrestricted
Subsidiaries as a whole. The furnishing by Intelsat S.A. or any other direct or
indirect parent entity of the Borrower of its Form 6-K (or any successor or
comparable forms) relating to its quarterly financial statements or the filing
of a Form 10-Q (or any successor or comparable forms) with the SEC as at the end
of and for any fiscal quarter, certified as aforesaid, shall be deemed to
satisfy the reporting obligations under this paragraph with respect to such
quarter so long as such filing includes (i) a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” (in the case of a
Form 10-Q) or, in the case of a Form 6-K, an “Operating and Financial Review and
Prospects” discussion complying with the requirements of Form 20-F (adjusted to
reflect quarterly rather than annual reporting, consistent with the differences
in the form requirements of Form 10-K and Form 10-Q) that includes a reasonably
detailed analysis of the operating results and financial condition (considered
separately from the other Subsidiaries of Intelsat S.A. where material) of
Borrower and its Subsidiaries; provided that such detailed analysis of the
Borrower and its Subsidiaries shall not be required if Intelsat S.A.’s only
material operations or assets in addition to the Borrower and its Subsidiaries
includes one or more businesses, each of which discloses a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” or an
“Operating and Financial Review and Prospects” discussion for such companies or
substantially similar disclosure required by a non-U.S. jurisdiction (considered
separately from other Subsidiaries of Intelsat S.A.) publicly on or through the
website of Intelsat S.A. or through the EDGAR system and (ii) if the Borrower
had any Unrestricted Subsidiaries during any period covered by the financial
information set forth in clause (i), a reasonably detailed break-out of such
financial information showing amounts attributable to the Restricted
Subsidiaries as a whole and the Unrestricted Subsidiaries as a whole.

(c) DIP Budget. On the Thursday following each four-week period (with the first
such delivery on June 11, 2020), an updated cash flow forecast for the 13-week
period ending after the end of the immediately preceding calendar week (such
updated budget shall thereafter be the DIP Budget) for information purposes
only.

(d) Budget Variance Report. On the Thursday following each four-week period
(with the first such delivery on June 11, 2020 with respect to the four-week
period ending on June 5, 2020), a report for information purposes, in each case,
in form reasonably satisfactory to the Required Lenders (it being understood
that any form previously agreed with the Required Backstop Parties is
satisfactory), for the immediately preceding four-week period, that (i) sets
forth the variances for the Credit Parties (on a line item basis, as a
percentage and as a dollar amount) between the actual results and the
corresponding projected amounts reflected in the DIP Budget then in effect for
the corresponding period, and (ii) provides an explanation in reasonable detail
of the reason for any such variance.

(e) C-band Relocation Costs. On the 21st day after the end of each fiscal month
(with the first such delivery on June 21, 2020 with respect to the fiscal month
ending on May 31, 2020), a report for information purposes, in form reasonably
satisfactory to the Required Lenders (it being understood that any form
previously agreed with the Required Backstop Parties is satisfactory), detailing
the C-band relocation costs incurred and/or paid during the immediately
preceding fiscal month.

 

-49-



--------------------------------------------------------------------------------

(f) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof. At the time of the delivery of the financial
statements provided for in Section 9.1(a), a certificate of an Authorized
Officer and the chief financial or legal officer (separate from the foregoing
Authorized Officer) of the Borrower or Intelsat S.A. setting forth the
information required pursuant to Section 1(a) of the Perfection Certificate or
confirming that there has been no change in such information since the Closing
Date or the date of the most recent certificate delivered pursuant to this
subsection (g), as the case may be.

(g) Notice of Default or Litigation. Promptly after an Authorized Officer of the
Borrower or any of the Subsidiaries obtains actual knowledge thereof, notice of
(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto, (ii) any
litigation or governmental proceeding pending against the Borrower or any of the
Subsidiaries (other than in connection with the Cases) that could reasonably be
expected to result in a Material Adverse Effect, and (iii) any actual or
constructive total or material partial loss event with respect to any Satellite.

(h) Environmental Matters. The Borrower will promptly advise the Lenders in
writing after obtaining actual knowledge of any one or more of the following
environmental matters, unless such environmental matters would not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Effect:

(i) Any pending or threatened Environmental Claim against the Borrower or any of
the Subsidiaries or any Real Estate;

(ii) Any condition or occurrence on any Real Estate that (x) could reasonably be
expected to result in noncompliance by the Borrower or any of the Subsidiaries
with any applicable Environmental Law or (y) could reasonably be anticipated to
form the basis of an Environmental Claim against the Borrower or any of the
Subsidiaries or any Real Estate;

(iii) Any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and

(iv) The conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Real
Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by the Borrower or any of the Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

(i) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 20-F, 10-Q, 6-K or 8-K) or registration statements
with, and reports to, the SEC or any analogous Governmental Authority in any
relevant jurisdiction by the Borrower (and Holdings, if Holdings is a public
filing company outside the United States) or any of the Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Lenders),
exhibits to any registration statement and, if applicable, any registration
statements on Form S-8) and copies of all financial statements, proxy
statements, notices and reports that the Borrower (and Holdings, if Holdings is
a public filing company outside the United States) or any of the Subsidiaries
shall send to the holders of any publicly issued debt of Holdings, the Borrower
and/or any of the Subsidiaries (including any Senior Notes (whether publicly
issued or not)) in their capacity as such

 

-50-



--------------------------------------------------------------------------------

holders (in each case to the extent not theretofore delivered to the Lenders
pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent or the Required
Lenders may reasonably request in writing from time to time; provided that
Holdings and the Borrower shall not be required to furnish any such reports and
other materials to the Administrative Agent or any Lender to the extent the same
is publicly available on the website of Intelsat S.A. or the Borrower or through
the EDGAR system.

(j) Orders and Pleadings. (i) as soon as reasonably practicable in advance of
filing with the Bankruptcy Court or delivering to the Creditors’ Committee or
the U.S. Trustee, as the case may be, any Orders and all other proposed orders
and pleadings related to the Loans and the Credit Documents, any Reorganization
Plan and/or any disclosure statement related thereto and (ii) provide copies of
all of the Debtors’ proposed material substantive pleadings and orders in the
Cases to the Administrative Agent and counsel to the Required Backstop Parties,
in each case, with reasonably sufficient time for review and comment by such
counsel no later than 3 calendar days prior to filing; provided that if the
Borrower reasonably determines that, in light of the relevant circumstances at
such time, providing a copy of a proposed pleading or order with sufficient time
for review and comment would be impracticable, the Borrower shall instead be
obligated to provide such copy as promptly as is reasonably practicable or
(B) at the same time as such documents are provided by any of the Credit Parties
to any statutory committee appointed in the Cases or the U.S. Trustee, all other
notices, filings, motions, pleadings or other information concerning the
financial condition of the Borrower or any of its Subsidiaries or other
Indebtedness of the Credit Parties or any request for relief under Section 363,
365, 1113 or 1114 of the Bankruptcy Code or Section 9019 of the Federal Rules of
Bankruptcy Procedure.

(k) FCC Reports. Promptly upon their becoming available, copies of any and all
periodic or special reports filed by the Borrower or any of its Restricted
Subsidiaries with the FCC or with any other Federal, state or local governmental
authority, if such reports indicate any material adverse change in the business,
operations, affairs or condition of the Borrower or any of its Restricted
Subsidiaries, and copies of any and all notices and other communications from
the FCC or from any other Federal, state or local governmental authority with
respect to the Borrower, any of its Subsidiaries or any Satellite relating to
any matter that could reasonably be expected to result in a Material Adverse
Effect.

(l) Satellite Health Report. No less than annually with respect to each In-Orbit
Satellite that has a net book value exceeding $50,000,000, and upon the
occurrence of an Event of Default at any time upon the reasonable request of the
Administrative Agent, (i) with respect to any one or more In-Orbit Satellites
operated by the Borrower or any of its Subsidiaries, a Satellite Health Report
and (ii) with respect to any In-Orbit Satellite that is operated by any Person
other than the Borrower or any of its Subsidiaries, any satellite health reports
received by the Borrower from such Person, it being understood that to the
extent that any such Satellite Health Report or other satellite health report
contains any forward looking statements, estimates or projections, such
statements, estimates or projections are subject to significant uncertainties
and contingencies, many of which are beyond the Borrower’s or any of its
Subsidiaries’ control, and no assurance can be given that such forward looking
statements, estimates or projections will be realized, and provided that nothing
in this clause (j) shall require the Borrower to deliver any information to the
Administrative Agent or any Lender to the extent delivery of such information is
restricted by applicable law or regulation.

9.2. Books, Records and Inspections. The Borrower will, and the Borrower will
cause each of the Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or the Required Lenders to visit and
inspect any of the properties or assets of the Borrower and any such Subsidiary
in whomsoever’s possession to the extent that it is within such party’s control
to permit such inspection, and to examine the books and records of the Borrower
and any such Subsidiary and discuss the affairs, finances and accounts of the
Borrower and of any such Subsidiary with, and be advised as to the same by, its
and their officers and independent accountants, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire; provided that so long as no Default or Event of
Default is then in existence, the Borrower and any Credit Party shall have the
right to participate in any discussions of the Agents or the Lenders with any
independent accountants of the Borrower. Notwithstanding anything to the
contrary herein, neither the Borrower nor any Restricted Subsidiary will be
required under this Section 9.2 or otherwise to disclose or permit the
inspection or discussion of any document, information or other matter to the
extent that such action would violate any attorney-client privilege (as
reasonably determined by counsel to the Credit Parties), law, rule or
regulation, or any contractual obligation of confidentiality binding on the
Credit Parties or their respective Affiliates (provided that (x) the
Administrative Agent shall be notified if any such information is being withheld
and (y) the Credit Parties shall use commercially reasonable efforts to obtain a
consent to such disclosure or action being withheld as a result of any
contractual obligation of confidentiality (other than, for purposes of this
clause (y), any such information being withheld as a result of attorney-client
privilege).

 

-51-



--------------------------------------------------------------------------------

9.3. Maintenance of Insurance.

(a) The Borrower will, and the Borrower will cause each of its Restricted
Subsidiaries to, obtain, maintain and keep in full force and effect at all times
(i) with respect to each Satellite procured by the Borrower or any of its
Restricted Subsidiaries for which the risk of loss passes to the Borrower or
such Restricted Subsidiary at or before launch, and for which launch insurance
or commitments with respect thereto are not in place as of the Signing Date,
launch insurance with respect to each such Satellite covering the launch of such
Satellite and a period of time thereafter, but only to the extent, if at all,
and on such terms (including coverage period, exclusions, limitations on
coverage, co-insurance, deductibles and coverage amount) as is determined by the
Borrower to be in the best interests of the Borrower, (ii) with respect to each
Satellite it currently owns or for which it has risk of loss (or, if the entire
Satellite is not owned, the portion it owns or for which it has risk of loss),
other than any Excluded Satellite, In-Orbit Insurance and (iii) at all times
subsequent to the coverage period of the launch insurance described in clause
(i) above, if any, or if launch insurance is not procured, at all times
subsequent to the initial completion of in-orbit testing, in each case with
respect to each Satellite it then owns or for which it has risk of loss (or
portion, as applicable), other than any Excluded Satellite, In-Orbit Insurance;
provided, however, that at any time with respect to a Satellite that is not an
Excluded Satellite, none of the Borrower or any of its Subsidiaries shall be
required to maintain In-Orbit Insurance in excess of 33% of the aggregate net
book value of all in-orbit Satellites (and portions it owns or for which it has
risk of loss) insured (it being understood that any Satellite (or portion, as
applicable) protected by In-Orbit Contingency Protection shall be deemed to be
insured for a percentage of its net book value as set forth in the definition of
“In-Orbit Contingency Protection”). In the event that the expiration and
non-renewal of In-Orbit Insurance for such a Satellite (or portion, as
applicable) resulting from a claim of loss under such policy causes a failure to
comply with the proviso in the immediately preceding sentence, the Borrower and
its Restricted Subsidiaries shall be deemed to be in compliance with such
proviso for the 120 days immediately following such expiration or non-renewal;
provided that the Borrower or any of its Restricted Subsidiaries, as the case
may be, procures such In-Orbit Insurance or provides such In-Orbit Contingency
Protection as necessary to comply with such proviso within such 120-day period.
In the event of the unavailability of any In-Orbit Contingency Protection for
any reason, the Borrower or any of its Restricted Subsidiaries, as the case may
be, shall, subject to the first proviso above, within 120 days of such
unavailability, be required to have in effect In-Orbit Insurance complying with
clause (ii) or (iii) above, as applicable, with respect to all Satellites (or
portions, as applicable), other than Excluded Satellites that the unavailable
In-Orbit Contingency Protection was intended to protect and for so long as such
In-Orbit Contingency Protection is unavailable; provided that the Borrower and
its Restricted Subsidiaries shall be considered in compliance with this
insurance covenant for the 120 days immediately following such unavailability.

(b) The Borrower will, and the Borrower will cause each of its Restricted
Subsidiaries to, use its commercially reasonable efforts to at all times keep
the respective property of the Borrower and its Restricted Subsidiaries (except
(x) real or personal property leased or financed through third parties in
accordance with this Agreement and (y) satellites) insured in favor of the
Collateral Agent for the benefit of the Secured Parties, and all policies or
certificates with respect to such insurance (and any general liability, umbrella
liability coverage and workers’ compensation insurance (to the extent permitted
by law) maintained by, or on behalf of, the Borrower or any Restricted
Subsidiary of the Borrower) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as certificate holder,
mortgagee and loss payee with respect to Real Estate, certificate holder and
loss payee with respect to personal property, additional insured with respect to
general liability and umbrella liability coverage and (to the extent permitted
by law) certificate holder with respect to workers’ compensation insurance),
(ii) shall state that such insurance policies shall not be cancelled or
materially changed without at least 30 days’ prior written notice thereof by the
respective insurer to the Collateral Agent; provided that with respect to any
launch insurance or In-Orbit Insurance, such notice is available, and if
available, on such terms as may be available, and (iii) shall, upon the request
of the Collateral Agent, be deposited with the Collateral Agent for the benefit
of the Secured Parties. Notwithstanding the foregoing or anything to the
contrary contained elsewhere in this Agreement, the lender or collateral agent
with respect to any ECA Financing may be named as additional insured, mortgagee
or loss payee with respect to any insurance covering ECA Collateral which
insurance shall not be required to be in accordance with or subject to the terms
of this Section 9.3.

 

-52-



--------------------------------------------------------------------------------

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Credit Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

(d) If the Borrower or any of its Restricted Subsidiaries shall fail to maintain
all insurance in accordance with this Section 9.3, or if the Borrower or any of
its Restricted Subsidiaries shall fail to so name the Collateral Agent for the
benefit of the Secured Parties as an additional insured, mortgagee or loss
payee, as the case may be, or so deposit all certificates with respect thereto,
the Collateral Agent shall have the right (but shall be under no obligation),
upon reasonable prior notice to the Borrower of its intention to do so, to
procure such insurance on such terms and against such risks as are required
hereby, and the Borrower agrees to reimburse the Administrative Agent for any
premium paid therefor.

9.4. Payment of Taxes. The Borrower will pay and discharge, and the Borrower
will cause each of the Subsidiaries to pay and discharge, all material Taxes
imposed upon it or upon its income or profits, or upon any properties belonging
to it (in the case of any such Person that is a DIP Debtor under the Cases,
solely to the extent arising after the Petition Date), prior to the date on
which material penalties attach thereto, and all lawful material claims that, if
unpaid, could reasonably be expected to become a material Lien upon any
properties of the Borrower or any of the Restricted Subsidiaries; provided that
none of the Borrower or any of the Subsidiaries shall be required to pay any
such Tax or claim that is (a) being contested in good faith and by proper
proceedings if it has maintained adequate reserves (in the good faith judgment
of the management of the Borrower) with respect thereto in accordance with GAAP
and the failure to pay could not reasonably be expected to result in a Material
Adverse Effect or (b) with respect to any Person that is a DIP Debtor under the
Cases, the nonpayment of such Tax is permitted or required by the Bankruptcy
Code.

9.5. Consolidated Corporate Franchises. The Borrower will do, and the Borrower
will cause each Restricted Subsidiary to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, corporate
rights and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower and its Subsidiaries may consummate any transaction permitted
under Section 10.3, 10.4 or 10.5.

9.6. Compliance with Statutes, Regulations, etc. Except as otherwise excused by
the Bankruptcy Code with respect to any DIP Debtor, the Borrower will, and the
Borrower will cause each Subsidiary to, comply with all applicable laws, rules,
regulations and orders applicable to it or its property (including all FCC
Licenses and all other governmental approvals or authorizations required to
launch and operate the Satellites and the TT&C Stations related thereto) and to
transmit signals to and receive transmissions from the Satellites, and to
maintain all such FCC Licenses and other governmental approvals or
authorizations in full force and effect, in each case except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect (it
being understood that any failure as it may relate to any FCC License for a
Satellite that is yet to be launched shall not, in itself, be considered or
deemed to result in a Material Adverse Effect).

9.7. ERISA. Promptly after the Borrower or any Subsidiary or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following events
that, individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, the Borrower will deliver to each of the Lenders a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that the
Borrower, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices (required, proposed or otherwise) given to or
filed with or by the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC,
a Plan participant (other than notices relating to an

 

-53-



--------------------------------------------------------------------------------

individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that a failure to satisfy the
minimum funding standard under Section 412 of the Code has occurred or an
application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a Lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against the Borrower, a
Subsidiary or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that the PBGC has notified the Borrower, any
Subsidiary or any ERISA Affiliate of its intention to appoint a trustee to
administer any Plan; that the Borrower, any Subsidiary or any ERISA Affiliate
has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower, any
Subsidiary or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code.

9.8. Maintenance of Properties. The Borrower will, and the Borrower will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, which shall include, in the case of Satellites (other
than Satellites yet to be launched), the provision of tracking, telemetry,
control and monitoring of Satellites in their designated orbital positions in
accordance with prudent and diligent standards in the commercial satellite
industry, except to the extent that the failure to do so could reasonably be
expected to have a Material Adverse Effect.

9.9. Transactions with Affiliates. Subject to the Order and any other order of
the Bankruptcy Court, the Borrower will conduct, and cause each of the
Restricted Subsidiaries to conduct, all transactions with any of its Affiliates
(other than the Borrower or its Restricted Subsidiaries) involving aggregate
consideration in excess of $1,500,000 on terms that are substantially as
favorable to the Borrower or such Restricted Subsidiary as it would obtain in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that the foregoing restrictions shall not apply to (a) [reserved]
(b) the transactions permitted pursuant to Section 10.9, (c) customary fees paid
to and customary indemnities provided to members of the board of directors of
the Borrower and the Subsidiaries, (d) transactions permitted by Section 10.6,
(e) employment and other compensation arrangements with respect to the
procurement of services of officers, consultants and employees of the Borrower
and the Subsidiaries in the ordinary course of business, (f) any tax sharing
agreement or arrangement relating to payments, whether directly or by dividend,
by the Borrower or a Restricted Subsidiary to any parent of the Borrower if such
parent is required to file a consolidated, unitary or similar tax return
reflecting income of the Borrower or its Restricted Subsidiaries, in an amount
equal to the portion of such taxes attributable to the Borrower and/or its
Restricted Subsidiaries that are not payable directly by the Borrower and/or its
Restricted Subsidiaries, but not to exceed the amount that the Borrower or such
Restricted Subsidiaries would have been required to pay in respect of such taxes
if the Borrower and such Restricted Subsidiaries had been required to pay such
taxes directly as standalone taxpayers (or a standalone group separate from such
parent), (g) agreements in effect on the Signing Date and listed on Schedule 9.9
and amendments thereto not materially disadvantageous to the Lenders, and
(h) transactions between the Borrower or any of its Restricted Subsidiaries and
any Person a director or directors of which is (are) also a director of any
Parent Companies; provided that such director(s) abstain(s) from voting as a
director of such Parent Company, as the case may be, on any matter involving
such Person.

9.10. End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause (a) each of their, and each of their respective
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
their, and each of their respective Subsidiaries’, fiscal quarters to end on
dates consistent with such fiscal year-end and the Borrower’s past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent (it being agreed that a conversion from GAAP to IFRS shall
be reasonably acceptable to the Administrative Agent), in which case the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting.

 

-54-



--------------------------------------------------------------------------------

9.11. Additional Guarantors and Grantors. Except as set forth in
Section 10.1(A)(i) or (A)(j), the Borrower will cause (i) each direct or
indirect Subsidiary (other than any Unrestricted Subsidiary) formed or otherwise
purchased or acquired after the Signing Date (unless, with respect to any such
Subsidiary acquired in a Permitted Acquisition that is subject to one or more
agreements governing Permitted Acquisition Debt, which agreements prohibit the
granting of a guarantee by such Subsidiary as contemplated by this clause (i),
in which case the guarantee otherwise required by this Section 9.11(i) with
respect to such Subsidiary shall not be required until such prohibitions cease
to be applicable), (ii) each Subsidiary (other than any Unrestricted Subsidiary)
that is not a Material Subsidiary on the Signing Date but subsequently becomes a
Material Subsidiary, (iii) each inactive Subsidiary (unless such Subsidiary is
designated an Unrestricted Subsidiary in accordance with terms of this
Agreement) which acquires any material assets or is otherwise no longer deemed
inactive, and (iv) each Subsidiary that becomes a Debtor under the Cases, in
each case to execute a Joinder Agreement and a supplement to the Security
Agreement; provided, however, that no Foreign Subsidiary shall be required to
take such actions if, and to the extent that, based upon written advice of local
counsel reasonably satisfactory to the Required Backstop Parties, the Borrower
and/or such Foreign Subsidiary concludes that the taking of such actions would
either (i) violate the laws of the jurisdiction in which such Foreign Subsidiary
is organized or (ii) the cost, burden, difficulty or consequence of taking such
actions (taking into account any adverse tax consequences to the Borrower and
its Affiliates (including the imposition of withholding or other material
taxes)), outweighs the benefits to be obtained by the Lenders therefrom;
provided further, that if steps (for example, limiting the amount guaranteed)
can be taken so that such violation, cost, burden, difficulty or consequence
would not exist, then, if requested by the Required Backstop Parties, the
respective Foreign Subsidiary shall enter into a modified Guarantee and/or
modified Security Documents that provide, to the maximum extent permissible
under applicable law, as many of the benefits as possible as are provided
pursuant to the Guarantee and the Security Documents executed and delivered on
the Closing Date and taking into account such cost, burden, difficulty or
consequence.

9.12. Pledges of Additional Stock and Evidence of Indebtedness.

(a) The Borrower will pledge, and, if applicable, will cause each Subsidiary
Guarantor to pledge, to the Collateral Agent for the benefit of the Secured
Parties, (i) all the capital stock of each Subsidiary (other than any
Unrestricted Subsidiary) and Minority Investments held by the Borrower or a
Subsidiary Guarantor, in each case, formed or otherwise purchased or acquired
after the Signing Date, in each case pursuant to a supplement to the Security
Agreement (or, if necessary, a new pledge agreement or security agreement) in
form and substance reasonably satisfactory to the Required Lenders, (ii) all
evidences of Indebtedness in excess of $1,000,000 received by the Borrower or
any Subsidiary Guarantor in connection with any disposition of assets pursuant
to Section 10.4(b), in each case pursuant to a supplement to the Security
Agreement (or, if necessary, a new pledge agreement or security agreement) in
form and substance reasonably satisfactory to the Required Lenders, and
(iii) any global promissory notes executed after the Signing Date evidencing
Indebtedness of the Borrower, each Subsidiary and each Minority Investment that
is owing to the Borrower or any Subsidiary Guarantor, in each case pursuant to a
supplement to the Security Agreement (or, if necessary, a new pledge agreement)
in form and substance reasonably satisfactory to the Required Lenders.

(b) The Borrower agrees that all Indebtedness in excess of $10,000,000 of the
Borrower and each Subsidiary that is owing to any Credit Party shall be
evidenced by one or more global promissory notes.

(c) At all times on and after the Signing Date, the Borrower will cause each
obligor and obligee of any loan or advance (including, without limitation,
pursuant to guarantees thereof or security thereof) which are (x) made to the
Borrower by any Parent Company or any of the Borrower’s Subsidiaries or (y) made
to any Credit Party by a Subsidiary of the Borrower that is not a Credit Party
prior to the extension or incurrence of such loan or advance, to execute and
deliver to the Administrative Agent an intercompany subordination agreement
substantially in the form of Exhibit I (as reasonably determined by the Required
Lenders) (as modified, amended or supplemented from time to time, the
“Intercompany Subordination Agreement”) or, to the extent the Intercompany
Subordination Agreement has previously come into effect, a joinder agreement in
respect of the Intercompany Subordination Agreement and, in connection
therewith, promptly execute and deliver all further instruments, and take all
further action, that the Administrative Agent may reasonably require; provided
that no such Intercompany Subordination Agreement is required to be entered into
in respect of intercompany loans and advances in the aggregate not exceeding
$10,000,000, and with such further exceptions as the Required Lenders may agree.

 

-55-



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, no Foreign Subsidiary shall be required to
take any such actions pursuant to this Section 9.12 if, and to the extent that,
based upon written advice of local counsel reasonably satisfactory to the
Required Backstop Parties, the Borrower and/or such Foreign Subsidiary concludes
that the taking of such actions would either (i) violate the laws of the
jurisdiction in which such Foreign Subsidiary is organized or (ii) the cost,
burden, difficulty or consequence of taking such actions (taking into account
any adverse tax consequences to the Borrower and its Affiliates (including the
imposition of withholding or other material taxes)), outweighs the benefits to
be obtained by the Lenders therefrom; provided further, that if steps (for
example, limiting the amount guaranteed) can be taken so that such violation,
cost, burden, difficulty or consequence would not exist, then, if requested by
the Required Backstop Parties, the respective Foreign Subsidiary shall enter
into a modified Guarantee and/or modified Security Documents that provide, to
the maximum extent permissible under applicable law, as many of the benefits as
possible as are provided pursuant to the Guarantee and the Security Documents
executed and delivered on the Closing Date and taking into account such cost,
burden, difficulty or consequence.

9.13. Use of Proceeds. The Borrower will use the all Loans for the purposes set
forth in Section 8.16.

9.14. Changes in Business.

(a) The Borrower and the Subsidiaries, taken as a whole, will not fundamentally
and substantively alter the character of their business, taken as a whole, from
the business conducted or proposed to be conducted by the Borrower and the
Subsidiaries, taken as a whole, on the Signing Date and other business
activities that are complementary, ancillary incidental or related to,
reasonably similar to or a reasonable extension, development or expansion of any
of the foregoing (a “Permitted Business”).

(b) No License Subsidiary will engage in any line or lines of business activity
other than to hold FCC Licenses issued to it and to enter into arrangements with
the Borrower or other Restricted Subsidiaries (other than other License
Subsidiaries) to manage and operate such FCC Licenses under its direction and
control, in each case to the maximum extent permitted by applicable law. The
Borrower will cause all Subject Licenses at all times to be held in the name of
a License Subsidiary (which shall be the sole legal and beneficial owner
thereof). Any license issued after the Signing Date by the FCC that constitutes
a Subject License shall be held in the name of a License Subsidiary (which shall
be the sole legal and beneficial owner thereof).

9.15. Further Assurances.

(a) The Borrower will, and will cause each other Credit Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
promptly provide evidence thereof to the Collateral Agent), which may be
required under the laws of the United States or any applicable foreign country,
which the Administrative Agent or the Required Lenders may reasonably request,
in order to grant, preserve, protect and perfect the validity and priority of
the security interests created or intended to be created by the Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries;
provided, however, that notwithstanding anything to the contrary contained in
this Agreement or in any other Credit Document, but without limiting the grant
of a Lien on and security interest in the Collateral pursuant to the Orders and
the Security Documents, the Credit Parties will not be obligated to enter into
any mortgages, authorize any fixture filing, enter into any agreement requiring
“control” (as defined in Section 9-104, 9-105, 9-106 and 9-107 of the UCC as in
effect in any relevant jurisdiction) or to undertake any registration in respect
of assets subject to a certificate of title.

(b) If any assets (including any real estate or improvements thereto or any
interest therein) with a book value or fair market value in excess of
$10,000,000 are acquired by the Borrower or any other Credit Party after the
Signing Date (other than assets constituting Collateral under the Security
Documents that become subject to the Lien of the Security Agreement upon
acquisition thereof) that are of the nature secured by the Security Documents,
the Borrower will notify the Administrative Agent and the Lenders thereof, and,
if requested by the Administrative Agent or the Required Lenders, the Borrower
will cause such assets to be subjected to a Lien securing the applicable
Obligations and will take, and cause the other Credit Parties to take such
actions as shall be necessary or reasonably requested by the Administrative
Agent or Required Lenders to grant and perfect such Liens (unless, with respect
to any such asset, same is subject to one or more agreements or Liens permitted
hereunder which agreements or Lien(s) prohibit the granting of a security
interest thereon as contemplated by this clause (b), in which case the actions

 

-56-



--------------------------------------------------------------------------------

otherwise required by this Section 9.15(b) with respect to such asset shall not
be required to be taken until such prohibitions cease to be applicable)
consistent with the applicable requirements of the Security Documents, including
actions described in paragraph (a) of this Section 9.15, all at the expense of
the Credit Parties. Any provision contained herein or in the Security Documents
to the contrary notwithstanding, the Collateral shall not include at any time
(i) any FCC License to the extent (but only to the extent) that at such time the
Collateral Agent may not validly possess a security interest therein pursuant to
the Communications Act of 1934, as amended, and the regulations promulgated
thereunder, as in effect at such time, but the Collateral shall include, to the
maximum extent permitted by law, all rights incident or appurtenant to the FCC
Licenses and the right to receive all proceeds derived from or in connection
with the sale, assignment or transfer of the FCC Licenses or (ii) Satellites set
forth on Schedule 1.1(b), insurance policies thereon and related construction
and manufacturing contracts, launch insurance policies (to the extent of
coverage for the launch and associated services and any premiums related
thereto), launch services agreements (but excluding customer contracts) or
proceeds thereof that secure obligations under any ECA Financing (this clause
(ii), “ECA Collateral”).

(c) Each Credit Party organized under the laws of Luxembourg will not own
Satellites, orbital slots or hold customer contracts to the extent the
Collateral Agent cannot hold a valid and perfected security interest in such
property.

(d) Notwithstanding anything herein to the contrary, if the Required Lenders
reasonably determine (taking into account the existence and effect of the
Orders) in their reasonable judgment (confirmed in writing to the Borrower and
the Administrative Agent) that the cost or other consequences (including adverse
tax and accounting consequences) of creating or perfecting any Lien on any
property is excessive in relation to the benefits afforded to the Secured Party
thereby, then taking such actions to create or perfect such Lien on such
property shall be not be required for all purposes of the Credit Documents.

9.16. Access and Command Codes.

(a) The Borrower will, and will cause each of the Restricted Subsidiaries, at
the request of the Administrative Agent to use commercially reasonable efforts
to obtain promptly from each provider (other than the Borrower) of tracking,
telemetry, control and monitoring services for any Satellite, consents and
agreements with the Administrative Agent to:

(i) deliver expeditiously to the Administrative Agent, upon notification by the
Administrative Agent that an acceleration pursuant to Section 12 has occurred,
subject to having obtained any consent or approval of, or registration or filing
with, any Governmental Authority for such delivery, all access codes, command
codes and command encryption necessary to establish access to and perform
tracking, telemetry, control and monitoring of any such Satellite, including
activation and control of any spacecraft subsystems and payload components and
the transponders thereon;

(ii) take commercially reasonable steps necessary, upon notification by the
Administrative Agent that an acceleration pursuant to Section 12 has occurred,
to obtain any consent or approval of, or registration or filing with, any
Governmental Authority required to effect any transfer of operational control
over any such Satellite and related technical data (including any license
approving the export or re-export of such Satellite to any Person or Persons as
designated by the Administrative Agent); and

(iii) deliver to the Administrative Agent written evidence of the issuance of
any such consent, approval, registration or filing once such consent, approval,
registration or filing has been obtained;

(b) If, after having used its commercially reasonable efforts to obtain the
consents and agreements referred to in clause (i) above, any such consents or
agreements shall not have been so obtained, instruct each such provider of
tracking, telemetry, control and monitoring services (and each Satellite
Manufacturer in respect of Satellites that have yet to be launched, to the
extent that the Borrower or a Restricted Subsidiary does not have in its
possession all items referred to in clause (iii) above) to cooperate in
providing the access codes, command codes and command encryption referred to in
said clause (i), in each case subject to having obtained any consent or approval
of, or registration or filing with, any Governmental Authority for such
delivery; and

 

-57-



--------------------------------------------------------------------------------

(c) At any time upon an acceleration pursuant to Section 12, and upon
notification thereof by the Administrative Agent, to promptly deliver to the
Administrative Agent, subject to having obtained any requisite consent or
approval of, or registration or filing with, any Governmental Authority for such
delivery, all access codes, command codes and command encryption necessary, in
the sole judgment of the Required Lenders, to establish access to and perform
tracking, telemetry, control and monitoring of any Satellite, including
activation and control of any spacecraft subsystems and payload components and
the transponders thereon and any changes to or modifications of such codes and
encryption.

9.17. TTC&M Providers. The Borrower will, and will use its commercially
reasonable efforts to cause each provider (other than the Borrower) of tracking,
telemetry, control and monitoring services for any Satellite to agree to, not
change any access codes, command codes or command encryption necessary to
establish access to and perform tracking, telemetry, control and monitoring of
each Satellite at any time that an Event of Default exists and such provider of
tracking, telemetry, control and monitoring services, as the case may be, has
been notified by the Borrower or the Administrative Agent thereof, without
promptly furnishing to the Administrative Agent the new access codes, command
codes and command encryption necessary to establish access to and perform
tracking, telemetry, control and monitoring of such Satellite, once such access
codes, command codes and command encryption have been delivered to the
Administrative Agent pursuant to this Section 9.17.

9.18. [Reserved].

9.19. Government Business Subsidiaries. The Borrower will use its commercially
reasonable efforts (as may be permitted under that certain proxy agreement (the
“Proxy Agreement”) among Intelsat General Communications LLC and the other
parties thereto, and as may be permitted under any substantially similar
agreement), and will use its commercially reasonable efforts (as may be
permitted under the Proxy Agreement, and as may be permitted under any
substantially similar agreement) to cause each of its Subsidiaries (other than
Intelsat General Communications LLC and any other Government Business
Subsidiary), not to allow or permit, directly or indirectly, Intelsat General
Communications LLC or such other Government Business Subsidiary to take, or fail
to take, any action that would violate the covenants and terms of this Agreement
or cause any representation or warranty contained in this Agreement to be
untrue.

9.20. Post-closing Covenants. As promptly as practicable, and in any event
within the time periods after the Closing Date specified in Schedule 9.20 or
such later date as reasonably agreed by the Required Lenders, including to
reasonably accommodate circumstances unforeseen on the Closing Date, the Credit
Parties shall deliver the documents or take the actions specified on Schedule
9.20 that would have been required to be delivered or taken on the Closing Date,
in each case except to the extent otherwise agreed by the Administrative Agent
pursuant to its authority as set forth herein with respect to collateral and
guarantee matters.

9.21. FCC Covenants

(a) The Credit Parties shall use commercially reasonable efforts to timely
prepare, submit, and prosecute all requests for reimbursement of C-band
relocation costs to the Relocation Payment Clearinghouse pursuant to the FCC
C-Band Rules; and

(b) The Credit Parties shall use commercially reasonable efforts to comply with
the deadlines related to accelerated clearing of the C-band spectrum as
prescribed by the FCC as set forth in the FCC C-Band Rules.

9.22. Bankruptcy Matters. Each DIP Debtor shall:

(a) cause all proposed (i) First Day Orders, (ii) “second day” orders,
(iii) orders related to or affecting the Loans and other Obligations, the
Prepetition Debt and the Credit Documents, any other financing or use of cash
collateral, any sale or other disposition of Collateral outside the ordinary
course, cash management, adequate protection, any plan of reorganization and/or
any disclosure statement related thereto, (iv) orders concerning the financial
condition of the Borrower or any of its Subsidiaries or other Indebtedness of
the DIP Debtors or seeking relief under section 363, 364 or 365 of the
Bankruptcy Code or rule 9019 of the Federal Rules of Bankruptcy Procedure,
(v) orders authorizing additional payments to critical vendors (outside of the
relief approved in the First Day Orders and “second day” orders) and (vi) orders
establishing procedures for administration of the Cases or approving significant
transactions submitted to the Bankruptcy Court, in each case, proposed by the
Debtors to be in accordance with and permitted by the terms of this Agreement;

 

-58-



--------------------------------------------------------------------------------

(b) comply in all material respects with each order entered by the Bankruptcy
Court in connection with the Cases; and comply in a timely manner with their
obligations and responsibilities as debtors in possession under the Bankruptcy
Code, the Bankruptcy Rules, the Orders, as applicable, and any other order of
the Bankruptcy Court.

SECTION 10. Negative Covenants.

Each Credit Party hereby covenants and agrees that on the Signing Date and
thereafter, until the Commitments have terminated and the Loans, together with
interest, Fees and all other Obligations incurred hereunder, are paid in full:

10.1. Limitation on Indebtedness.

(A) The Credit Parties will not, and will not permit any of the their respective
Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness arising under the Credit Documents;

(b) Indebtedness of (i) the Borrower to any Subsidiary of the Borrower and
(ii) subject to compliance with Section 10.5(d) and/or (g), any Subsidiary to
the Borrower or any Restricted Subsidiary of the Borrower;

(c) Indebtedness in respect of any banker’s acceptances, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business;

(d) except as provided in clauses (i) and (j) below, subject to compliance with
Section 10.5(g), Guarantee Obligations incurred by (i) Restricted Subsidiaries
in respect of Indebtedness of the Borrower or other Restricted Subsidiaries that
is permitted to be incurred under this Agreement and (ii) the Borrower in
respect of Indebtedness of the Restricted Subsidiaries that is permitted to be
incurred under this Agreement; provided that there shall be no Guarantee by any
Restricted Subsidiary that is not a Subsidiary Guarantor of any Indebtedness of
the Borrower;

(e) Guarantee Obligations incurred in the ordinary course of business in respect
of obligations of suppliers, customers, franchisees, lessors and licensees;

(f) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of (A) the acquisition (by purchase, lease or
otherwise), construction or improvement of fixed or capital assets (including
Real Estate), and (B) any ECA Financings incurred prior to the Signing Date,
(ii) Indebtedness arising under Capital Leases entered into in connection with
Permitted Sale Leasebacks and (iii) Indebtedness arising under Capital Leases,
other than Capital Leases in effect on the Signing Date and Capital Leases
entered into pursuant to subclauses (i) and (ii) above; provided that the
aggregate amount of Indebtedness incurred pursuant to this subclause (iii) shall
not exceed $50,000,000 at any time outstanding;

(g) (i) the Prepetition Secured Debt; (ii) the Prepetition Senior Notes; and
(iii) other Indebtedness outstanding on the Signing Date and listed on Schedule
10.1 hereto;

(h) Indebtedness in respect of Hedge Agreements;

(i) [reserved];

 

-59-



--------------------------------------------------------------------------------

(j) Indebtedness to finance Permitted Acquisitions incurred by any Person
acquired or formed for the purpose of acquiring such assets as a result of such
Permitted Acquisition (each, an “Acquired Person” and such Indebtedness,
“Permitted Acquisition Debt”); provided that (a) such Indebtedness is not
incurred or guaranteed in any respect by Borrower or any Restricted Subsidiary
(other than the Acquired Persons and their Subsidiaries) and otherwise has no
recourse against the Borrower or any Restricted subsidiary (other than the
Acquired Persons and their Subsidiaries) or any of their assets and (b) at the
time incurred, the aggregate amount of such Indebtedness incurred pursuant to
this clause (j) with respect to an Acquired Person shall not exceed a Loan to
Value Ratio of 40%;

(k) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
customs bonds, surety bonds and completion guarantees and similar obligations
not in connection with money borrowed, in each case provided in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

(l) Indebtedness incurred in connection with any Permitted Sale Leaseback
(provided that the Net Cash Proceeds thereof are promptly applied to the extent
required by Section 5.2);

(m) [reserved];

(n) [reserved];

(o) Indebtedness of the Borrower or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification and similar
obligations in connection with acquisitions or sales of assets and/or businesses
effected in accordance with the requirements of this Agreement;

(p) Indebtedness of the Borrower or any Subsidiary Guarantor not otherwise
permitted hereunder in an aggregate principal amount which, when aggregated with
the principal amount or liquidation preference of all other Indebtedness then
outstanding and incurred pursuant to this clause (p), does not exceed
$50,000,000 at any one time outstanding;

(q) Guarantee Obligations (i) of the Borrower in favor of its Subsidiaries to
permit foreign currency transactions or fund transfers in an aggregate amount
not to exceed $2,000,000 at any time outstanding, (ii) of the Borrower or any of
its Subsidiaries as a guarantor of the lessee under any lease pursuant to which
the Borrower or any of its Subsidiaries is the lessee, other than any capital
lease pursuant to which a Subsidiary that is not a Subsidiary Guarantor is the
lessee, so long as such lease is otherwise permitted hereunder, (iii) of the
Borrower or any of its Subsidiaries as a guarantor of any Capitalized Lease
Obligation to which a Joint Venture is a party or any contract entered into by
such Joint Venture in the ordinary course of business in an aggregate amount not
to exceed $2,000,000 at any time outstanding; provided that the maximum
liability of the Borrower or any of its Subsidiaries in respect of any
obligations as described in this clause (iii) is permitted as an Investment
pursuant to the requirements of Section 10.5, and (iv) of the Borrower or any of
its Subsidiaries which may be deemed to exist pursuant to the acquisition
agreements entered into in connection with any Investment permitted pursuant to
Section 10.5 (including any obligation to pay the purchase price therefor and
any indemnification, purchase price adjustment and similar obligations to the
extent otherwise permitted hereunder);

(r) obligations of the Borrower or any Subsidiary consisting of (x) the
financing of insurance premiums or (y) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business, in each
case to the extent constituting Indebtedness;

(s) [reserved];

(t) Indebtedness of Subsidiaries that are not Subsidiary Guarantors for working
capital purposes, so long as the Indebtedness under this clause (t) does not
exceed $10,000,000 in the aggregate at any time outstanding;

(u) [reserved];

(v) letters of credit and bank guarantees so long as the aggregate U.S. Dollar
equivalent of all such letters of credit and bank guarantees does not exceed
$25,000,000 at any time;

 

-60-



--------------------------------------------------------------------------------

(w) Permitted Refinancing Indebtedness in respect of any Indebtedness permitted
under clauses (f), (g)(iii), (l), (t) and (v) of this Section 10.1(A); and

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (w) above.

(B) The Borrower will not issue any preferred stock or other preferred equity
interests.

10.2. Limitation on Liens. The Credit Parties will not, and will not permit any
of their respective Restricted Subsidiaries to, create, incur, assume or suffer
to exist any Lien upon any property or assets of any kind (real or personal,
tangible or intangible) of the Borrower or any Restricted Subsidiary, whether
now owned or hereafter acquired, except:

(a) Liens arising (i) under the Credit Documents, including the Final DIP Order
and (ii) the Interim Cash Collateral Order (which, for the avoidance of doubt,
includes Liens granted as adequate protection to Prepetition Secured Parties);

(b) Permitted Liens;

(c) Liens securing Indebtedness permitted pursuant to Section 10.1(A)(f);
provided that such Liens attach at all times only to the assets so financed, ECA
Collateral and/or other assets subject to Indebtedness incurred pursuant to
Section 10.1(A)(f) owing to the same Person as such Indebtedness so secured;

(d) (i) Liens securing the Prepetition Secured debt and (ii) other Liens
existing on the Signing Date and listed on Schedule 10.2 hereto;

(e) the replacement, extension or renewal of any Lien permitted by clauses (a),
(b), (c) and (d)(ii) above of this Section 10.2 upon or in the same assets
theretofore subject to such Lien or the replacement, extension or renewal of the
Indebtedness secured thereby (in each case, without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder);

(f) [reserved];

(g) Liens securing the Permitted Acquisition Debt placed upon the Equity
Interests in, or assets of, any Acquired Person or its Subsidiaries; provided
that, no such Liens may be placed in any assets of the Borrower or any
Restricted Subsidiary (other than the Acquired Persons and their Subsidiaries)
other than the Equity Interests in such Acquired Person;

(h) additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed $50,000,000 at any time outstanding;

(i) Liens on the Equity Interests of Unrestricted Subsidiaries;

(j) [reserved];

(k) deposits of cash and cash equivalents not to exceed $3,000,000 in the
aggregate to (i) secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business or
(ii) to provide “adequate assurances of payment” as that term is used in
Section 366 of the Bankruptcy Code;

(l) Liens securing Indebtedness permitted pursuant to Section 10.1(A)(v); and

(m) Liens deemed to exist in connection with a transaction permitted under
Section 10.4.

 

-61-



--------------------------------------------------------------------------------

10.3. Limitation on Fundamental Changes. Except as expressly permitted by
Section 10.4 or 10.5, the Credit Parties will not, and will not permit any of
their respective Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(a) any Subsidiary (other than a License Subsidiary) of the Borrower or any
other Person may be merged or consolidated with or into the Borrower; provided
that (i) the Borrower shall be the continuing or surviving corporation, and
(ii) no Default or Event of Default would result from the consummation of such
merger or consolidation;

(b) any Subsidiary of the Borrower (other than a License Subsidiary) or any
other Person may be merged, amalgamated or consolidated with or into any one or
more Subsidiaries of the Borrower; provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries,
(A) a Restricted Subsidiary shall be the continuing or surviving corporation or
(B) the Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Subsidiary
Guarantors, a Subsidiary Guarantor shall be the continuing or surviving
corporation or the Person formed by or surviving any such merger, amalgamation
or consolidation (if other than a Subsidiary Guarantor) shall become a DIP
Debtor under the Cases and execute a Joinder Agreement and a supplement to the
Security Agreement, (iii) no Default or Event of Default would result from the
consummation of such merger, amalgamation or consolidation, and (iv) the
Borrower shall have delivered to the Administrative Agent an officers’
certificate stating that such merger, amalgamation or consolidation and such
supplements to any Security Document comply with this Agreement;

(c) any Restricted Subsidiary (other than a License Subsidiary) that is not a
Guarantor may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower, a Guarantor or
any other Restricted Subsidiary of the Borrower;

(d) any Guarantor may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or any
other Guarantor;

(e) any Restricted Subsidiary (other than a License Subsidiary) may liquidate,
wind up or dissolve if (x) the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (y) to the extent such Restricted
Subsidiary is a Credit Party, any assets or business not otherwise disposed of
or transferred in accordance with Section 10.4 or 10.5, or, in the case of any
such business, discontinued, shall be transferred to, or otherwise owned or
conducted by, another Credit Party after giving effect to such liquidation or
dissolution;

(f) any License Subsidiary may (i) be merged or consolidated with any other
License Subsidiary that is a Credit Party, (ii) sell, lease, transfer or
otherwise dispose of any or all of its property (upon voluntary liquidation or
otherwise) only to another License Subsidiary that is a Credit Party,
(iii) sell, transfer or otherwise dispose of capital stock or other ownership
interest of such License Subsidiary only to a Credit Party; and

(g) without limiting the ability of the Borrower or any of its Subsidiaries to
form a new Subsidiary under the laws of any jurisdiction, the Borrower or any of
its Subsidiaries may change its jurisdiction of organization to the United
States of America (or any State thereof).

10.4. Limitation on Sale of Assets. The Credit Parties will not, and will not
permit any of their respective Restricted Subsidiaries to, (i) convey, sell,
lease, assign, transfer or otherwise dispose of any of its property, business or
assets (including receivables and leasehold interests), whether now owned or
hereafter acquired (other than any such sale, transfer, assignment or other
disposition resulting from any casualty or condemnation, of any assets of the
Borrower or the Restricted Subsidiaries) or (ii) sell to any Person (other than
the Borrower or a Guarantor) any shares owned by it of any Restricted
Subsidiary’s capital stock, except that:

 

-62-



--------------------------------------------------------------------------------

(a) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of (i) cash and other Permitted Investments, (ii) property no longer
used or useful, or economically practicable to maintain, in the conduct of the
business of the Borrower and the Restricted Subsidiaries (including allowing any
registration or application for registration of any intellectual property that
is no longer used or useful, or economically practicable to maintain, to lapse,
go abandoned, or be invalidated) and (ii) used or surplus equipment, vehicles,
inventory and other assets in the ordinary course of business;

(b) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of other assets (other than accounts receivable) for fair value;
provided that (i) the total non-cash consideration received since the Signing
Date in respect of any sales, transfers and or dispositions pursuant to this
clause (b) for consideration in excess of $10,000,000 shall not be less than 75%
of aggregate consideration received in such sale, transfer or disposition,
(ii) any non-cash proceeds received are pledged to the Collateral Agent to the
extent required under Section 9.12 as Collateral to the extent the persons
selling, transferring or disposing such asset was the Borrower or a Guarantor,
(iii) to the extent applicable, the Net Cash Proceeds thereof received by the
Borrower and its Restricted Subsidiaries are promptly applied to the prepayment
and/or commitment reductions as provided for in Section 5.2, (iv) after giving
effect to any such sale, transfer or disposition, no Default or Event of Default
shall have occurred and be continuing;

(c) the Borrower and the Restricted Subsidiaries may make sales of assets to the
Borrower or to any Restricted Subsidiary; provided that with respect to any such
sales to Restricted Subsidiaries that are not Guarantors (i) such sale, transfer
or disposition shall be for fair value, (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in a Restricted
Subsidiary that is not a Credit Party in accordance with Section 10.5 and
(iii) any non-cash proceeds received are pledged to the Collateral Agent to the
extent required under Section 9.12 as Collateral to the extent the persons
selling, transferring or disposing such asset was the Borrower or a Guarantor;

(d) the Borrower or any Restricted Subsidiary may effect any transaction
permitted by (x) Section 10.2(b) pursuant to clause (m) of the definition of
“Permitted Lien” or (y) Section 10.3;

(e) the Borrower and the Restricted Subsidiaries may sell or discount without
recourse accounts receivable arising in the ordinary course of business in
connection with the compromise or collection thereof;

(f) the Borrower and its Restricted Subsidiaries may lease, or sublease, any
Real Estate or personal property in the ordinary course of business;

(g) [reserved];

(h) [reserved];

(i) the Borrower and its Restricted Subsidiaries may exchange operating assets
for other operating assets (including a combination of assets and cash and cash
equivalents) related to a Permitted Business of comparable or greater market
value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the Borrower, which in
the event of an exchange of operating assets with a Fair Market Value in excess
of (1) $20,000,000 shall be evidenced by an certificate of an Authorized
Officer, and (2) $50,000,000 shall be set forth in a resolution approved in good
faith by at least a majority of the board of directors of the Borrower; provided
that the aggregate amount of assets exchanged pursuant to this Section 10.4(i)
(determined based on the Fair Market Value thereof) shall not exceed
$500,000,000; provided, further, that, to the extent any operating assets being
exchanged constitute Collateral, the exchanging operating assets so received
shall become Collateral upon the consummation of the exchange subject to the
terms hereof;

(j) [reserved];

(k) any disposition of assets pursuant to any First Day Orders; and

(l) the Borrower and its Restricted Subsidiaries may sell Equity Interests in,
or Indebtedness or other securities of, an Unrestricted Subsidiary.

 

-63-



--------------------------------------------------------------------------------

10.5. Limitation on Investments. The Credit Parties, subject to the Order and
any other order of the Bankruptcy Court, will not, and will not permit any of
their respective Restricted Subsidiaries to, make any advance, loan, extensions
of credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets of, or make any other Investment
in, any Person, except:

(a) extensions of trade credit and asset purchases in the ordinary course of
business;

(b) Permitted Investments;

(c) loans and advances to officers, directors and employees of the Borrower or
any of its Subsidiaries for reasonable and customary business related travel,
entertainment, relocation and analogous ordinary business purposes in an
aggregate principal amount at any time outstanding under this clause (c) not
exceeding $2,500,000;

(d) Investments existing or contractually committed on the Signing Date and
listed on Schedule 10.5 to this Agreement and any extensions, renewals or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (d) is not increased at any time above the amount of
such Investments existing on the Signing Date;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business;

(f) [reserved];

(g) Investments in (i) any Subsidiary Guarantor or the Borrower; (ii) Restricted
Subsidiaries that are not Guarantors, in the case of this clause (g)(ii), in an
aggregate amount not to exceed (x) in the case of Government Business
Subsidiaries, $15,000,000 at any one time outstanding and (y) in the case of all
other Restricted Subsidiaries that are not Guarantors, $20,000,000 in the
aggregate at any one time outstanding; and (iii) any Unrestricted Subsidiary
that is made by Restricted Subsidiaries that are not Guarantors, in the case of
this clause (g)(iii), in an aggregate amount not to exceed $10,000,000 at any
one time outstanding;

(h) [reserved];

(i) [reserved];

(j) Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted by Section 10.4(b) or (c);

(k) [reserved];

(l) Investments permitted under Section 10.6;

(m) [reserved];

(n) Investments constituting advances in the form of a prepayment of expenses,
so long as such expenses were incurred in the ordinary course of business and
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(o) to the extent constituting Investments, any payments under any contracts to
construct, launch, operate or insure Satellites which contracts are entered into
in the ordinary course of business;

(p) loans and advances for purposes for which a dividend is otherwise permitted
pursuant to Section 10.6, including, without limitation dividends of the type
contemplated in Section 10.6(j);

(q) [reserved];

 

-64-



--------------------------------------------------------------------------------

(r) [reserved];

(s) other Investments in an amount of up to $350,000,000 at any one time
outstanding; provided, that, to the extent any Investment pursuant to this
clause (r) constitutes an Acquisition, such Investment shall be a Permitted
Acquisition; provided further that, no Investments pursuant to this clause
(r) may be made in any Restricted Subsidiary that is not a Guarantor unless such
Investment is to facilitate an Acquisition or to make an Investment in an
Acquired Person or its Subsidiaries;

(t) [reserved];

(u) Investments subject to and permitted under Section 10.3;

(v) Investments constituting Guarantee Obligations permitted under
Section 10.1(A)(e); and

(w) Guarantee Obligations of Borrower and any Guarantor in respect of any
Permitted Refinancing Indebtedness in respect thereof.

Notwithstanding the foregoing, no Investments may be made, on and after the
Signing Date, to (i) any Unrestricted Subsidiary (other than pursuant to
Section 10.5(g)(iii)) or (ii) any License Subsidiary that is not a Subsidiary
Guarantor.

10.6. Limitation on Dividends. The Borrower will not declare or pay any
dividends (other than dividends payable solely in its capital stock) or return
any capital to its stockholders or make any other distribution, payment or
delivery of property or cash to its stockholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its capital stock or the capital stock of any direct or
indirect parent now or hereafter outstanding (or any options or warrants or
stock appreciation rights issued with respect to any of its capital stock), or
set aside any funds for any of the foregoing purposes, or permit any of the
Restricted Subsidiaries to purchase or otherwise acquire for consideration
(other than in connection with an Investment permitted by Section 10.5) any
shares of any class of the capital stock of the Borrower, now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued with
respect to any of its capital stock) (all of the foregoing “dividends”);
provided that, so long as no Default or Event of Default exists or would exist
after giving effect thereto:

(a) the Borrower may pay any fees and expenses of any parent of the Borrower or
commonly controlled Affiliate of any parent of the Borrower (as deemed dividends
or distributions) related to ownership and operation of the Borrower and its
Subsidiaries (including fees and expenses (including franchise or similar taxes)
required to maintain its corporate existence, customary salary, bonus and other
benefits payable to, and indemnities provided on behalf of, officers and
employees of any parent of the Borrower and general corporate overhead expenses
of any parent of the Borrower); and

(b) for any taxable year, the Borrower may declare and pay dividends or other
distributions to any parent of the Borrower if such parent is required to file a
consolidated, unitary or similar tax return reflecting income of the Borrower or
its Restricted Subsidiaries, in an amount equal to the portion of such taxes
attributable to the Borrower and/or its Restricted Subsidiaries that are not
payable directly by the Borrower and/or its Restricted Subsidiaries, but not to
exceed the amount that the Borrower and/or such Restricted Subsidiaries would
have been required to pay in respect of such taxes if the Borrower and/or such
Restricted Subsidiaries (as applicable) had been required to pay such taxes
directly as standalone taxpayers (or a standalone group separate from such
parent).

10.7. Limitations on Debt Payments. Except as expressly permitted by the terms
and conditions set forth in the Orders, the First Day Orders or any other order
of the Bankruptcy Court reasonably acceptable to the Required Lenders, the
Borrower or any Restricted Subsidiary shall not make any prepayment on account
of (or set aside funds for the prepayment of) any Indebtedness of a Debtor that
was incurred or arose prior to filing of the Cases.

 

-65-



--------------------------------------------------------------------------------

10.8. Limitations on Sale Leasebacks. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, enter into or effect any Sale Leasebacks,
other than Permitted Sale Leasebacks; provided that the aggregate fair value of
all assets disposed of pursuant to this Section 10.8 shall not exceed
$60,000,000 in the aggregate.

10.9. Transfer to Parent Companies. The Credit Parties will not, and will not
permit their respective Restricted Subsidiaries to, transfer or otherwise
provide, directly or indirectly, any credit support, guarantee, cash and/or cash
equivalents or any proceeds of the Loans, to or for the benefit of any Parent
Company (in the form of dividends, Investments, intercompany advances, guarantee
of obligations (including interest thereon) or otherwise), without the prior
written consent of the Required Lenders, other than as permitted pursuant to
Section 10.6 and the payment by the Credit Parties and their respective
Restricted Subsidiaries of any costs of administration of the Cases allocable to
any Parent Company based upon a to be agreed-upon allocation as between the DIP
Debtors and the Required Backstop Parties (the “Parent Case Expenses”); provided
however, that, the payment pursuant to Section 10.6(a) and the Parent Case
Expenses shall be subject to reimbursement by such Parent Company to the Credit
Parties or their respective Restricted Subsidiary, which reimbursement claims
shall be treated as administrative expense claims as provided in the Orders.

10.10. Additional Bankruptcy Matters. The Credit Parties will not permit, and
will not permit any of their respective Restricted Subsidiaries to, without the
Required Lenders’ prior written consent (unless otherwise specified), do any of
the following:

(a) use any portion or proceeds of the Loans or the Collateral for payments or
purposes that would violate the terms of the Orders;

(b) incur, create, assume, suffer to exist or permit, except for the Carve Out
or as otherwise expressly permitted by the Orders or any other order of the
Bankruptcy Court reasonably acceptable to the Required Lenders, any other
superpriority administrative claim which is pari passu with or senior to the
claim of the Secured Parties against any DIP Debtor;

(c) subject to the Orders, assert, join, investigate, support or prosecute any
claim or cause of action against any of the Secured Parties (in their capacities
as such), unless such claim or cause of action is in connection with the
enforcement of the Credit Documents against any of the Secured Parties;

(d) other than as provided in any First Day Order, enter into any agreement to
return any of its inventory to any of its creditors for application against any
pre-petition Indebtedness, pre-petition trade payables or other pre-petition
claims under Section 546(c) of the Bankruptcy Code if, after giving effect to
any such agreement, the aggregate amount applied to pre-petition Indebtedness,
pre-petition trade payables and other pre-petition claims subject to all such
agreements, setoffs and recoupments since the Petition Date would exceed
$250,000;

(e) seek, consent to, or permit to exist any order granting authority to take
any action that is prohibited by the terms of this Agreement, the Orders, the or
the other Credit Documents or refrain from taking any action that is required to
be taken by the terms of this Agreement, the Orders or any of the other Credit
Documents;

(f) subject to the terms of the Orders, object to, contest, delay, prevent or
interfere with in any material manner the exercise of rights and remedies by the
Agents, the Lenders or other Secured Parties with respect to the Collateral
following the occurrence of an Event of Default, including without limitation a
motion or petition by any Secured Party to lift an applicable stay of
proceedings to do the foregoing (provided that any DIP Debtor may contest or
dispute whether an Event of Default has occurred in accordance with the terms of
the Orders and the Credit Documents);

(g) except for the Carve Out or as otherwise expressly permitted by the Orders,
incur, create, assume, suffer to exist or permit (or file an application for the
approval of) any other Superpriority Claim which is pari passu with or senior to
the claims of the Administrative Agent, the Collateral Agent, Lenders and the
other Secured Parties constituting Obligations against the DIP Debtors or the
adequate protection Liens or claims granted under the Orders; or

(h) make or permit to be made any change to the Final DIP Order.

 

-66-



--------------------------------------------------------------------------------

SECTION 11. [Reserved].

SECTION 12. Events of Default.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

12.1. Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more Business Days, in the payment when due of any interest or stamping fees
on the Loans or any Fees or of any other amounts owing hereunder or under any
other Credit Document; or

12.2. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any Security Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; provided, however, that to the extent any such representation,
warranty or statement is untrue solely as a result of an action or inaction by
Government Business Subsidiaries, and the Borrower has otherwise complied with
the terms and conditions of Section 9.19 hereof, no Default or Event of Default
shall occur; or

12.3. Covenants. Any Credit Party shall

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(e), Section 10 or Section 11; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 12.1 or 12.2 or clause (a) of
this Section 12.3) contained in this Agreement, any Security Document or the
Administrative Agent Fee Letter and such default shall continue unremedied for a
period of at least 30 days after receipt of written notice by the Borrower from
the Administrative Agent or the Required Lenders; provided, however, that to the
extent such failure relates solely to an action or inaction by Government
Business Subsidiaries, and the Borrower has otherwise complied with the terms
and conditions of Section 9.19 hereof, no Default or Event of Default shall
occur; or

12.4. Default Under Other Agreements. (a) The Borrower or any of the Restricted
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) in excess of $50,000,000 in the aggregate, for the
Borrower and such Restricted Subsidiaries, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than, with respect to Indebtedness consisting of
any Hedge Agreements, termination events or equivalent events pursuant to the
terms of such Hedge Agreements), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or (b) without limiting
the provisions of clause (a) above, any such Indebtedness shall be declared to
be due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment or as a mandatory prepayment (and, with respect to
Indebtedness consisting of any Hedge Agreements, other than due to a termination
event or equivalent event pursuant to the terms of such Hedge Agreements), prior
to the stated maturity thereof; provided that this Section 12.4 shall not apply
to any Indebtedness of the DIP Debtors under the Cases that was incurred prior
to the Petition Date unless such Indebtedness has been accelerated and the
enforcement of remedies with respect to such Indebtedness shall not have been
stayed by the commencement of the Cases; or

12.5. Bankruptcy, etc. An involuntary proceeding shall be commenced or a
voluntary or involuntary petition shall be filed in a court of competent
jurisdiction seeking (1) relief in respect of any Subsidiary that did not become
a Debtor on the Petition Date, or of a substantial part of the assets of any
Subsidiary that did not become a Debtor on the Petition Date, under any Debtor
Relief Laws (unless (A) promptly (but in any event not later than fifteen
(15) Business Days) following the commencement of such case such Subsidiary
becomes a Credit Party hereunder, (B) within ten (10) Business Days after the
commencement of such case such Subsidiary’s case becomes jointly

 

-67-



--------------------------------------------------------------------------------

administered with the Cases and (C) each of the Orders are made applicable to
such Subsidiary as a post-petition Guarantor hereunder), (2) the appointment of
any receiver, trustee, custodian, sequestrator, conservator or similar official
for any Subsidiary that did not become a Debtor on the Petition Date or for a
substantial part of the assets of any Subsidiary that did not become a Debtor on
the Petition Date or (3) the winding up or liquidation of any Subsidiary that
did not become a Debtor on the Petition Date (except in a transaction permitted
by Section 10.3) and any such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered; or

12.6. ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived), the Borrower or any
Subsidiary or any ERISA Affiliate has incurred or is likely to incur a liability
to or on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code (including
the giving of written notice thereof); (b) there could result from any event or
events set forth in clause (a) of this Section 12.6 the imposition of a Lien,
the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a Lien, security interest or liability; and (c) such
Lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect; or

12.7. Guarantee. The Guarantees or any material provision thereof shall cease to
be in full force or effect or any Guarantor thereunder or any Credit Party shall
deny or disaffirm in writing any Guarantor’s obligations under the Guarantee; or

12.8. [Reserved]; or

12.9. Security Agreements. Any Security Agreements or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under any
Security Agreement; or

12.10. FCC Matters(a) . (i) The Credit Parties shall have failed to submit to
the FCC the Participation Election Form within 90 days of the Final DIP Order
Entry Date or (ii) the Credit Parties shall revoke or withdraw the Participation
Election Form from the FCC; or

12.11. Judgments. One or more judgments or decrees (excluding any First Day
Order or any order fixing the amount of any claim in the Cases) as to any
post-petition obligation shall be entered against the Borrower or any of the
Restricted Subsidiaries involving a liability of $50,000,000 or more in the
aggregate for all such judgments and decrees for the Borrower and the Restricted
Subsidiaries (to the extent not paid or fully covered by insurance provided by a
carrier not disputing coverage) (and in the case of such a judgement against any
of the DIP Debtors, such judgement arose post-petition) and any such judgments
or decrees shall not have been satisfied, vacated, discharged or stayed
(including pursuant to the Bankruptcy Code) or bonded pending appeal within 60
days from the entry thereof; or

12.12. Change of Control. A Change of Control shall occur; or

12.13. Dismissal; Conversion; Appointment of Trustee. (i) Any of the Cases of
the Debtors shall be dismissed or converted to a case under Chapter 7 of the
Bankruptcy Code or any Debtors shall file a motion or other pleading seeking the
dismissal of any of Case of any Debtor under Section 1112 of the Bankruptcy Code
or otherwise, or seeking the conversion of any such Case to a case under Chapter
7 of the Bankruptcy Code, without causing Payment in Full of all Obligations
hereunder and immediate termination of all Commitments or (ii) a trustee under
Chapter 11 of the Bankruptcy Code or an examiner with enlarged powers relating
to the operation of the business (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1104(b) of the
Bankruptcy Code shall be appointed in any of the Cases of the Debtors (or the
Credit Parties or their Affiliates shall have acquiesced to the entry of such
order) unless consented to by the Required Lenders; or

 

-68-



--------------------------------------------------------------------------------

12.14. Superpriority Claims. An application shall be filed by any Debtor for the
approval of (i) any other Superpriority Claim or Lien, or an order of the
Bankruptcy Court shall be entered granting any other Superpriority Claim or Lien
(other than the Carve Out), in any of the Cases of the Debtors that is pari
passu with or senior to the claims (as such word is defined in the Bankruptcy
Code) or Liens of the Collateral Agent, the Lenders and the other Secured
Parties against the Borrower or any other Credit Party hereunder or under any of
the other Credit Documents (including the adequate protection Liens and claims
provided for in the Orders) or (ii) any Liens senior or pari passu with (A) the
Liens under the Prepetition Secured Debt or (B) the adequate protection Liens
granted on account of the Primed Liens, or there shall arise or otherwise be
granted any such pari passu or senior Superpriority Claim or senior Lien, in
each case other than adequate protection Liens granted by the Bankruptcy Court
pursuant to the Orders and otherwise reasonably acceptable to the Required
Lenders; or

12.15. Adverse Claims. Any Person shall assert any claim in the Cases arising
under Section 506(c) of the Bankruptcy Code against any Agent, any Lender or the
Collateral or any Prepetition Agent (as defined in the form of Final Order
attached hereto as Exhibit A), any Prepetition Secured Parties (as defined in
the form of Final Order attached hereto as Exhibit A) or the Prepetition
Collateral (as defined in the form of Final Order attached hereto as Exhibit A),
and, solely with respect to such claim asserted by any Person other than a
Credit Party or any Affiliate thereof, either (i) the same shall remain
unopposed by the Borrower for more than 5 Business Days, or (ii) in any event,
any such claim shall not be disallowed, dismissed or withdrawn, with prejudice,
within 60 days after the assertion thereof; or if any Agent, Lenders or the
Collateral are surcharged (other than with respect to the Carve Out) pursuant to
Sections 105, 506(c), 552 or any other section of the Bankruptcy Code without
the prior written consent of the Required Lenders; or

12.16. Adverse Orders. Solely with respect to the DIP Facility, any order is
entered by the Bankruptcy Court sustaining any objection or challenge of any
kind or nature to the validity, priority, or amount of the Liens with created
pursuant to the Credit Documents in favor of or claims held by, or an action to
recharacterize or subordinate any Agent or any Lender; or

12.17. Stay Relief. The Bankruptcy Court shall enter an order or orders granting
relief from the automatic stay applicable under Section 362 of the Bankruptcy
Code to the holder or holders of any security interest to (i) permit foreclosure
(or the granting of a deed in lieu of foreclosure or the like) on any assets of
any of the Debtors which have a value in excess of $50,000,000 in the aggregate
or (ii) permit other actions that would have a Material Adverse Effect on the
DIP Debtors or their estates (taken as a whole); or

12.18. Orders; Actions. (i) the Final DIP Order Entry Date shall not have
occurred by the date that is 45 days following the Petition Date; (ii) an order
of the Bankruptcy Court shall be entered reversing, amending, supplementing,
staying, vacating or otherwise amending, supplementing or modifying the Orders
or the Borrower or any Subsidiary of the Borrower shall apply for the authority
to do so, in each case in a manner that is adverse in any respect to the Agents
or the Lenders, without the prior written consent of the Administrative Agent
and the Required Lenders or, with respect to matters described hereunder that
requires consent from or shall be acceptable or satisfactory to each Lender or
each Lender directly and adversely affected thereby, each Lender or each Lender
directly and adversely affected thereby; (iii) an order of the Bankruptcy Court
shall be entered denying or terminating use of Cash Collateral (as defined in
the Orders) by the Credit Parties or imposing any additional conditions on such
use (and such order remains unstayed for more than three (3) Business Days) and
the Credit Parties shall have not obtained use of Cash Collateral pursuant to an
order consented to by, and in form and substance reasonably acceptable to, the
Required Lenders; (iv) the Final DIP Order shall cease to create a valid and
perfected Lien on the Collateral described therein or the Final DIP Order shall
cease to be in full force and effect; (v) any of the Credit Parties or any
Subsidiary of the Borrower shall fail to comply with the Orders in any material
respect; (vi) the Final DIP Order shall not authorize the borrowing by the
Borrower of the full amount of the Commitments provided for hereunder; (vii) the
entry of an order in the Cases seeking to use cash collateral or obtain
financing pursuant to Section 364 of the Bankruptcy Code (other than the DIP
Facility), unless such financing would (and actually does) provide for Payment
in Full of all Obligations and terminate all Commitments upon the consummation
thereof; (viii) any order shall be entered in the Cases providing adequate
protection, other than any Orders or pursuant to any First Day Order or any
other order acceptable to the Required Lenders; (ix) an order of the Bankruptcy
Court shall be entered avoiding or permitting recovery of any portion of the
payments made on account of the Obligations owing under this Agreement; (x) an
order of the Bankruptcy Court shall be entered terminating or modifying the
exclusive right of any DIP Debtor to file a Reorganization Plan pursuant to
Section 1121 of the Bankruptcy Code or (xi) the Borrower or any of its
Subsidiaries shall take any action in support of the items referred to in the
foregoing clauses (i)-(x); or

 

-69-



--------------------------------------------------------------------------------

12.19. Pre-Petition Payments. Except as permitted by the Orders or as otherwise
agreed to by the Required Lenders and permitted by the Bankruptcy Court, any
Debtor shall make any Pre-Petition Payment other than Pre-Petition Payments
(i) authorized by the Bankruptcy Court in accordance with the Orders, or the
First Day Orders of the Bankruptcy Court reasonably satisfactory to the Required
Lenders, or (ii) authorized by other orders entered by the Bankruptcy Court in
amounts reasonably acceptable to the Required Lenders; or

12.20. Adverse Actions. The Credit Parties or any of their Subsidiaries, or any
Person claiming by or through the Credit Parties or any of their Subsidiaries,
shall obtain court authorization to commence, or shall commence, join in, assist
or otherwise participate as an adverse party in any suit or other proceeding
against any Agent or any Lender (in any of their respective capacities as such)
relating to the DIP Facility, unless such suit or other proceeding is in
connection with the enforcement of the Credit Documents against any Agent or any
Lender; or

12.21. Reorganization Plan. A Reorganization Plan that is not an Acceptable Plan
shall be confirmed in any of the Cases of the Debtors, or any of the Credit
Parties or any of their Subsidiaries shall file, propose, support or fail to
contest in good faith the filing or confirmation of any such plan or entry of
any such order; or

12.22. Supporting Actions. Any Credit Party or any of their Subsidiaries shall
file any pleading with the Bankruptcy Court in support of any matter set forth
in Sections 12.13, 12.14, 12.15, 12.16, 12.17, 12.19 or 12.21 and such pleading
is not withdrawn after five (5) Business Days’ the notice from the
Administrative Agent or the Required Lenders; or

12.23. Sale Motions. The Borrower shall file (or fail to oppose) any motion
seeking an order authorizing the sale of all or substantially all of the assets
of the Credit Parties, unless such sale would (and actually does) result in the
Payment in Full of all Obligations and terminate all Commitments under this
Agreement and the other Credit Documents upon consummation thereof; or

12.24. Acceptable Plan. The DIP Debtors shall fail to obtain entry of an order
of the Bankruptcy Court confirming an Acceptable Plan by the date that is 180
days prior to the then Scheduled Maturity Date; provided that, to the extent the
Borrower makes a valid election of the First Maturity Extension prior to the
date that is 180 days prior to the Initial Scheduled Maturity Date, the then
Scheduled Maturity Date shall be determined giving effect to the First Maturity
Extension; provided further, that to the extent the Borrower makes a valid
election of the Second Maturity Extension, an Event of Default shall occur upon
the failure of the DIP Debtors to obtain entry of an order of the Bankruptcy
Court confirming an Acceptable Plan by the date that is the Scheduled Maturity
Date after giving effect to the First Maturity Extension; or

12.25. First Day Orders. The Debtors shall file any first day motion (including,
without limitation, any motion related to cash management any critical vendor or
supplier motions) or a related order is entered by the Bankruptcy Court that are
not in form and substance reasonably satisfactory to the Required Lenders.

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by five (5) Business Days’ prior written notice
to the Borrower, take any or all of the following actions (subject to the terms
of the Final DIP Order), without prejudice to the rights of the Administrative
Agent or any Lender to enforce its claims against the Borrower, except as
otherwise specifically provided for in this Agreement: (i) declare the Term Loan
Commitment terminated, whereupon the Commitments, if any, of each Lender shall
forthwith terminate immediately and any Fees theretofore accrued shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest and fees in respect of all Loans and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower and
(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents or applicable Law.

 

-70-



--------------------------------------------------------------------------------

SECTION 13. The Agent.

13.1. Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints Credit Suisse AG, Cayman
Islands Branch to act on its behalf as the Administrative Agent and Credit
Suisse AG, Cayman Islands Branch to act on its behalf as the Collateral Agent
hereunder and under the other Credit Documents and authorizes each of the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent and the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Section are
solely for the benefit of the Administrative Agent, the Collateral Agent and the
Lenders, and, except as provided under Section 13.6 and 13.11, neither the
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.

(b) The Collateral Agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Collateral Agent pursuant to Section 13.5 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of all provisions of this Section 13 and Section 14 as if set forth in
full herein with respect thereto.

13.2. Rights as a Lender. The Person serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

13.3. Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Credit Documents.
Without limiting the generality of the foregoing, an Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that any Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents); provided that an Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Credit Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 12 and 14.1) or (ii) in the absence of its own gross negligence or
willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice describing such Default is given to such
Agent by the Borrower or a Lender.

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 6 or 7 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

 

-71-



--------------------------------------------------------------------------------

13.4. Reliance by Agent. The Agents shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document, order, judgment or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agents also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, any Agent
may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Agents may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall be entitled to rely on, and shall not be liable for
any action taken or not taken by it in accordance with, the advice of any such
counsel, accountants or experts. In addition, the Lenders hereby authorize Akin
Gump Strauss Hauer & Feld LLP (“Akin”) to provide written directions (which may
be made by electronic mail) to each Agent on behalf of the Required Lenders in
regards to the Credit Documents and such other matters until such time as the
Required Lenders or Akin advises the Agents in writing that Akin is no longer
authorized to provide any written directions to the Agents on behalf of the
Required Lenders. The giving of any such direction by Akin shall be deemed a
reaffirmation by Akin that such authorization from the Required Lenders has been
duly given.    The Administrative Agent may rely on and act upon any such
direction given by Akin and need not inquire as to the due authorization
thereof. Notwithstanding the foregoing, to the extent any Agent determines that
any direction from Akin requires any clarification or supplementation, such
Agent shall promptly inform the Required Lenders or Akin, as applicable, of such
determination and the Required Lenders or Akin, as applicable, shall promptly
provide to such Agent one or more additional clarifying or supplementing
directions. Until such time as such Agent receives such additional direction or
directions from the Required Lenders or Akin, as applicable, such Agent shall be
under no duty or obligation to take, or refrain from taking, any course of
action for which such Agent has requested additional directions.

Anything herein to the contrary notwithstanding, whenever reference is made in
this Agreement or any other Credit Document to any action by, consent,
designation, specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Agents or to any election, decision,
opinion, acceptance, use of judgment, expression of satisfaction or other
exercise of discretion, rights or remedies to be made (or not to be made) by the
Agents hereunder or thereunder, it is understood that in all cases the Agents
shall be acting, giving, withholding, suffering, omitting, taking or otherwise
undertaking and exercising the same (or shall not be undertaking and exercising
the same) as directed by the Required Lenders or the Required Backstop Parties,
as applicable, (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents) and shall not be
required to take any action unless it has received such direction from the
Required Lenders or the Required Backstop Parties, as applicable, (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Credit Documents).

13.5. Delegation of Duties. The Administrative Agent and Collateral Agent may
perform any and all of their respective duties and exercise their respective
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent or Collateral
Agent. The Administrative Agent, Collateral Agent and any such sub-agent may
perform any and all of their respective duties and exercise their respective
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 13 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and Collateral Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent and Collateral Agent.

13.6. Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have

 

-72-



--------------------------------------------------------------------------------

been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Section 13 and Section 14.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

13.7. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

13.8. [Reserved].

13.9. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans Outstanding and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.1 and 14.5) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.1 and 14.5.

 

-73-



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

13.10. Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective portions of the Total Credit Exposure in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to the date on which payment or
termination occurred), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (including at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against any Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Credit Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by any Agent under or in connection with
any of the foregoing (including the enforcement of this Section 13.10), provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction. The agreements in this Section 13.10 shall
survive the payment of the Loans and all other amounts payable hereunder.

13.11. Collateral and Guaranty Matters. Each of the Lenders irrevocably
authorizes the Collateral Agent, at the request of the Borrower,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon termination of the aggregate
Commitments of all the Lenders and Payment In Full of all Obligations, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Credit Document to a Person that is not a Credit
Party, (iii) that constitutes “Excluded Property” (as such term is defined in
the Security Agreement), (iv) that is excluded pursuant to Section 9.15(b), or
(v) if approved, authorized or ratified in writing in accordance with
Section 14.1;

(b) to release any Guarantor from its obligations under the Guarantee if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 10.1(A)(f).

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guarantee pursuant to this
Section 13.11. In each case as specified in this Section 13.11, the Collateral
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Documents or to subordinate its interest in
such item, or to release such Guarantor from its obligations under the
Guarantee, in each case in accordance with the terms of the Credit Documents and
this Section 13.11; provided that such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
the Borrower or any of its Subsidiaries in respect of) all interests retained by
Borrower or any of its Subsidiaries, including, without limitation, the proceeds
of the sale, all of which shall continue to constitute part of the Collateral.
In the event of any foreclosure or similar enforcement action with respect to
any of the Collateral, the Collateral Agent shall be authorized to deduct all of
the costs and expenses reasonably incurred by the Collateral Agent from the
proceeds of any such sale, transfer or foreclosure.

13.12. [Reserved].

13.13. [Reserved].

 

-74-



--------------------------------------------------------------------------------

13.14. Withholding Taxes. To the extent required by any applicable Requirement
of Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 5.4, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within 15 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold Tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 13.14. The agreements in this Section 13.14 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

13.15. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of subsections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, such Lender and Borrower, provided
that Borrower shall not unreasonably withhold its consent.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and

 

-75-



--------------------------------------------------------------------------------

not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that the Administrative Agent is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).

SECTION 14. Miscellaneous.

14.1. Amendments and Waivers.

Neither this Agreement nor any other Credit Document (other than the Orders),
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 14.1. The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, (a) enter into with the relevant Credit Party or
Credit Parties written amendments, supplements or modifications hereto and to
the other Credit Documents for the purpose of adding any provisions to this
Agreement or the other Credit Documents or changing in any manner the rights of
the Lenders or of the Credit Parties hereunder or thereunder or (b) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Credit Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall directly (i) forgive or reduce any
portion of any Loan or extend the final scheduled maturity date of any Loan or
reduce the stated rate, or forgive any portion, or extend the date for the
payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates), or
increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provisions of Section 5.3(a) (with respect to the ratable allocation
of any payments only) and 14.8(a), in each case without the written consent of
each Lender directly and adversely affected thereby, or (ii) amend, modify or
waive any provision of this Section 14.1 or reduce the percentages specified in
the definitions of the terms “Required Lenders,” “Required Backstop Parties,” or
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender directly and adversely affected thereby, or (iii) amend, modify or
waive any provision affecting the rights or duties of the Administrative Agent
or Collateral Agent, as applicable, under this Agreement or any other Credit
Document without the written consent of the then current Administrative Agent or
Collateral Agent, as applicable, or (iv) amend, modify or waive any provision of
this Agreement in order to permit the incurrence of any financing pursuant to
Section 364 of the Bankruptcy Code (other than the DIP Facility in the maximum
amounts permitted after giving effect to the Final DIP Order) that would be
secured by the Collateral (or any portion thereof) on a pari passu or senior
basis with the Obligations or that would benefit from any Superpriority Claim in
the Cases that is pari passu or senior to the Superpriority Claims with respect
to the Obligations as provided in the Orders, without the written consent of
each Lender , or (v) [reserved], or (vi) change any Term Loan Commitment to a
revolving credit commitment, in each case without the prior written consent of
each Lender directly and adversely affected thereby, or (vii) release all or
substantially all of the Guarantors under the Guarantee (except as expressly
permitted by the Guarantee) or release all or substantially all of the
Collateral under the Security Documents, in each case without the prior written
consent of each Lender, or (viii) amend Section 2.9 so as to permit Interest
Period intervals greater than six months without regard to availability to
Lenders, without the written consent of each Lender directly and adversely
affected thereby; provided that, notwithstanding anything to the contrary
herein, with respect to the First Maturity Extension and the Second Maturity
Extension, the applicable conditions thereto other than payment of the First
Extension Fee and the Second Extension Fee may be amended, supplemented or
modified or waived with the written consent of the Required Lenders. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the affected Lenders and shall be binding upon the Borrower, such
Lenders, the Agents and all future holders of the affected Loans. In the case of
any waiver, the Borrower, the Lenders and the Agents shall be restored to their
former positions and rights hereunder and under the other Credit Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing, it being understood that no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders

 

-76-



--------------------------------------------------------------------------------

other than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

In addition, notwithstanding the foregoing, (i) the Administrative Agent, the
Collateral Agent and the relevant Credit Parties may amend, supplement or modify
the Security Documents to make such ministerial changes as may be required to
effect the provisions of Section 10.2(a) without the consent of any Lender so
long as such amendments do not adversely affect the Lenders and (ii) the
Administrative Agent, the Agent and the relevant Credit Parties may amend,
supplement or modify this Agreement or any of the Security Documents and any
other document delivered in connection therewith at the request of the Borrower
without the need to obtain the consent of any other Lender if such amendment,
supplement or waiver is delivered in order (i) to comply with local law or
advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects, (iii) to cause such any such Security Document or other document to be
consistent with this Agreement and the other Credit Documents or (iv) add
syndication or documentation agents and make customary changes and references
related thereto.

14.2. Notices. Except as set forth in Section 14.17, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by facsimile or electronic mail), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three days after being deposited in the mail, postage prepaid, or,
in the case of telecopy or electronic mail notice, when received, addressed as
follows in the case of the Borrower and the Administrative Agent, or to such
other address as may be hereafter notified by the respective parties hereto:

 

  The Borrower:   

Intelsat Jackson Holdings S.A.

Société anonyme

Attention: General Counsel

4, rue Albert Borschette

L-1246 Luxembourg

RCS Luxembourg n° B 149.959

Telecopier: 352.2784.1690

Email: michelle.bryan@intelsat.com

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

Attention: Eric J. Wedel, P.C., Ben Steadman, Steven N. Serajeddini, P.C. and
Anthony Grossi

601 Lexington Avenue

New York, NY 10022

Facsimile: 1-212-446-4900

E-mail: eric.wedel@kirkland.com,

ben.steadman@kirkland.com,

steven.serajeddini@kirkland.com and

anthony.grossi@kirkland.com

  The Administrative Agent:   

Credit Suisse AG,

Attention of: Agency Manager

Eleven Madison Avenue

New York, NY 10010

Fax No. 212-322-2291

Email: agency.loanops@credit-suisse.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be
effective until received.

 

-77-



--------------------------------------------------------------------------------

14.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

14.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

14.5. Payment of Expenses and Taxes. Each Credit Party agrees (a) to pay or
reimburse the Agents, the Backstop Parties and the Lenders for all their
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Credit Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions (including the Commitment
Reallocation) contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel to the Agents and the Backstop
Parties, (b) to pay or reimburse each Backstop Party, Lender and Agent for all
its reasonable and documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to each Lender and of counsel to the
Agents, (c) to pay, indemnify, and hold harmless each Backstop Party, Lender and
Agent from, any and all recording and filing fees and (d) to pay, indemnify, and
hold harmless each Lender and Agent and their respective directors, officers,
employees, trustees, investment advisors and agents from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
including reasonable and documented fees, disbursements and other charges of
counsel, with respect to the execution, delivery, enforcement (including this
Section 14.5), performance and administration of this Agreement, the other
Credit Documents and any such other documents, including, without limitation,
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law or to any actual or alleged presence,
release or threatened release of Hazardous Materials involving or attributable
to the operations of the Borrower, any of its Subsidiaries or any of the Real
Estate (all the foregoing in this clause (d), collectively, the “indemnified
liabilities”); provided that such Credit Party shall have no obligation
hereunder to the Administrative Agent or any Lender nor any of their respective
directors, officers, employees and agents with respect to indemnified
liabilities to the extent attributable to (i) the gross negligence or willful
misconduct of the party to be indemnified as determined in a final and
non-appealable judgment by a court of competent jurisdiction or (ii) disputes
among the Administrative Agent, the Lenders and/or their transferees. The
agreements in this Section 14.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

14.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 14.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 14.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (b)(iii)
below, any Lender may assign to one or more assignees (other than any
Disqualified Lender) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not be
unreasonably withheld or delayed; it being understood that, without limitation,
the Borrower shall have the right to withhold its consent to any assignment if,
in order for such assignment to comply with applicable law, the Borrower would
be required to obtain the consent of, or make any filing or registration with,
any Governmental Authority) of:

 

-78-



--------------------------------------------------------------------------------

(A) the Borrower (which consent shall not be unreasonably withheld or delayed);
provided that no consent of the Borrower shall be required for an assignment of
Term Loans to a Lender, an Affiliate of a Lender (unless increased costs would
result therefrom except if an Event of Default has occurred and is continuing),
or an Approved Fund; provided, however, if an Event of Default has occurred and
is continuing, an assignment pursuant to Section 14.6(b)(i) to any assignee
shall be permitted; provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and

(B) the Administrative Agent (which consent shall not be unreasonably withheld
or delayed); provided that no consent of the Administrative Agent shall be
required for an assignment of (1) any Commitment to an assignee that is a
Lender, an Affiliate of a Lender or Approved Fund of a Lender immediately prior
to giving effect to such assignment; or (2) any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender immediately prior to
giving effect to such assignment.

Notwithstanding the foregoing, any Backstop Party may assign its Term Loan
Commitment and/or Term Loans to one or more Other Prepetition Secured Parties
pursuant to the Commitment Re-allocation, in each case, without the consent of
the Borrower or the Administrative Agent.

(ii) No Lender may assign any portion of its rights and obligations under this
Agreement to the Sponsors, Holdings or any of their respective Affiliates;

(iii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 (or, in the case of
a Term Loan Commitment or Term Loan, $1,000,000), and increments of $1,000,000
in excess thereof, unless each of the Borrower and the Administrative Agent
otherwise consents (which consents shall not be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing; provided, further, that
contemporaneous assignments to a single assignee made by Affiliates of Lenders
and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with (other than any
assignment in connection with the Commitment Re-allocation) a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent in the case of any Assignment); provided
that only one such fee shall be payable in the event of simultaneous assignments
to or from two or more Approved Funds; provided further that any such Assignment
and Assumption shall include a representation by the assignee that the assignee
is not a Disqualified Lender or an Affiliate of a Disqualified Lender; and

(D) the assignee, if it shall not already be a Lender hereunder, shall deliver
to the Administrative Agent an administrative questionnaire in a form approved
by the Administrative Agent (the “Administrative Questionnaire”).

For the purpose of this Section 14.6(b), the term “Approved Fund” shall mean any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered, advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

 

-79-



--------------------------------------------------------------------------------

(iv) Subject to acceptance and recording thereof pursuant to paragraph (b)(vi)
of this Section 14.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance but
subject to paragraph (b)(viii) of this Section 14.6, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11, 3.5, 5.4 and 14.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 14.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 14.6.

(v) The Administrative Agent, acting for this purpose as an agent of the
Borrower shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). Further, the Register shall contain the name and
address of the Administrative Agent and the lending office through which each
such Person acts under this Agreement. The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(vi) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 14.6
and any written consent to such assignment required by paragraph (b) of this
Section 14.6, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(vii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(viii) An assignee Lender shall not be entitled to receive any greater payment
under Section 2.10 or 5.4 in respect of Luxembourg Taxes than the applicable
assignor Lender would have been entitled to receive with respect to the Loan
sold to the assignee Lender, unless either (1) the assignment of such Loan to
such assignee Lender is made with the Borrower’s prior written consent (which
consent shall not be unreasonably withheld) or (2) such greater payment under
Section 2.10 or 5.4 arises solely as the result of a Change in Law following the
date on which the assignee becomes a Lender hereunder.

 

-80-



--------------------------------------------------------------------------------

(c) (1) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a Disqualified Lender) (each, a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 14.1 that affects such Participant.
Subject to paragraph (c)(ii) of this Section 14.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11 and 5.4 to
the same extent as if it were a Lender (subject to the requirements of those
Sections) and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 14.6. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 14.8(b) as though it were a Lender;
provided such Participant agrees to be subject to Section 14.8(a) as though it
were a Lender.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 14.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto. In order to
facilitate such pledge or assignment, the Borrower hereby agrees that, upon
request of any Lender at any time and from time to time after the Borrower has
made its initial borrowing hereunder, the Borrower shall provide to such Lender,
at the Borrower’s own expense, a promissory note, substantially in the form of
Exhibit G, as the case may be, evidencing the Term Loans owing to such Lender.

(e) Subject to Section 14.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f) Each of the Credit Parties which are incorporated under the laws of the
Grand Duchy of Luxembourg expressly accepts and confirms for the purposes of
articles 1278 to 1281 of the Luxembourg civil code that, notwithstanding any
assignment, transfer and/or novation made pursuant to this Agreement, the
guarantee given by it guarantees all Obligations (including without limitation,
all obligations with respect to all rights and/or obligations so assigned,
transferred or novated) and that any security interest created under any
Security Document to which it is a party shall be preserved for the benefit of
any successor and assign of the Lenders, Administrative Agent and/or Secured
Parties.

(g) Notwithstanding the foregoing, no assignment may be made or participation
sold to a Disqualified Lender without the prior written consent of the Borrower.
Notwithstanding anything contained in this Agreement or any other Credit
Document to the contrary, if any Lender was a Disqualified Lender at the time of
the assignment of any Loans or Commitments to such Lender, following written
notice from the Borrower to such Lender and the Administrative Agent: (1) such
Lender shall promptly assign all Loans and Commitments held by such Lender to an
eligible assignee; provided that (A) the Administrative Agent shall not have any
obligation to the Borrower, such Lender or any other Person to find such a
replacement Lender, (B) the Borrower shall not have any obligation to such
Disqualified Lender or any other Person to find such a replacement Lender or
accept or consent to any such assignment

 

-81-



--------------------------------------------------------------------------------

to itself or any other Person subject to the Borrower’s consent and (C) the
assignment of such Loans and/or Commitments, as the case may be, shall be at par
plus accrued and unpaid interest and fees; (2) such Lender shall not have any
voting or approval rights under the Credit Documents and shall be excluded in
determining whether all Lenders, all affected Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to this Section 14.6); provided that (x) the
Commitment of any Disqualified Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Disqualified Lender adversely and in a manner that is disproportionate to other
affected Lenders shall require the consent of such Disqualified Lender; and
(3) no Disqualified Lender is entitled to receive information provided solely to
Lenders by the Administrative Agent or any Lender or will be permitted to attend
or participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices or Borrowings, notices or
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Section 2 hereof.

14.7. Replacements of Lenders Under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10, 2.11, 3.5 or 5.4, (b)
is affected in the manner described in Section 2.10(a)(ii) and as a result
thereof any of the actions described in such Section is required to be taken or
(c) becomes a Defaulting Lender, with a replacement bank or other financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) the Borrower shall repay (or
the replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts), pursuant to Section 2.10, 2.11, 2.12,
3.5 or 5.4, as the case may be) owing to such replaced Lender prior to the date
of replacement, (iv) the replacement bank or institution, if not already a
Lender, and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 14.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 14.1 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default other than an Event of Default relating to the
proposed amendment, waiver, discharge or termination at issue then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by deeming such Non-Consenting
Lender to have assigned its Loans, and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent; provided that:
(a) all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 14.6.

14.8. Adjustments; Set-off.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 12.5, or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest
thereon, such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

 

-82-



--------------------------------------------------------------------------------

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final) (other than escrow, payroll, employee health and
benefits, pension, fiduciary, 401(K), petty cash, trust and tax accounts), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such set-off and application. In
the event that any Defaulting Lender shall exercise any such right of set-off,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.8
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of set-off. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
set-off) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such set-off
and application; provided that the failure to give such notice shall not affect
the validity of such set-off and application.

14.9. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

14.10. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14.11. Integration; Order Controls. This Agreement (together with the exhibits,
annexes and schedules hereto) and the other Credit Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents. To the extent that any specific provision hereof is
inconsistent with the Final DIP Order, the Final DIP Order shall control.

14.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

14.13. Submission to Jurisdiction; Consent to Service; Waivers.

(a) Each Credit Party hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the Bankruptcy Court and, if the
Bankruptcy Court does not have (or abstains from) jurisdiction, the courts of
the State of New York, the courts of the United States of America for the
Southern District of New York and appellate courts from any thereof;

 

-83-



--------------------------------------------------------------------------------

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
addresses set forth in Section 14.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(iv) agrees that nothing herein shall affect the right of the Agents or Lenders
to effect service of process in any other manner permitted by law or shall limit
the right of the Agents or Lenders to sue or enforce a judgment in any other
jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding against Agents or Lenders
and their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory or liability for any special, indirect, exemplary,
punitive or consequential damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

(b) By the execution and delivery of this Agreement, each Credit Party hereby
irrevocably designates, appoints and empowers Intelsat US LLC (and Intelsat US
LLC hereby irrevocably accepts such appointment) as its authorized agent upon
which process may be served in any suit or proceeding arising out of or relating
to this Agreement or the Credit Documents that may be instituted in any federal
or state court in the State of New York.

(c) Each Credit Party, to the extent that it has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from setoff or any legal process (whether
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property or assets, hereby waives and agrees not to plead or claim such
immunity in respect of its obligations under this Agreement and the other Credit
Documents (it being understood that the waivers contained in this paragraph
(c) shall have the fullest extent permitted under the Foreign Sovereign
Immunities Act of 1976, as amended, and are intended to be irrevocable and not
subject to withdrawal for the purposes of such Act).

14.14. Acknowledgments. Each Credit Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Credit Party arising out of or in connection
with this Agreement or any of the other Credit Documents, and the relationship
between Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among any Credit Party and the Lenders.

 

-84-



--------------------------------------------------------------------------------

14.15. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

14.16. Confidentiality. Each of the Agents and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Confidential
Information may be disclosed (a) to its Affiliates and to its and their
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential) or any of their respective auditors; (b) to the extent required or
requested by any regulatory authority or bank examiner purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section 14.16, (or more restrictive) to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the DIP Facility or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the DIP Facility; (h) with the consent of the Borrower; or (i) to the
extent such Confidential Information (x) becomes publicly available other than
as a result of a breach of this Section 14.16, or (y) becomes available to any
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower who did not acquire such information
as a result of a breach of this Section 14.16. In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents or any Lender in connection with
the administration of this Agreement, the other Credit Documents, and the
Commitments. For purposes of this Section 14.16, “Confidential Information”
means all information received from the Borrower or any of its Subsidiaries
relating to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to any Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Closing Date, such information is
clearly identified at the time of delivery as confidential.

14.17. Direct Website Communications.

(a) Delivery. (i) The Borrower may, at its option, provide to the Administrative
Agent any information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Credit Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (A) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any default or event of default
under this Agreement or (D) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to an email address to be provided by the
Administrative Agent. Nothing in this Section 14.17 shall prejudice the right of
the Borrower, the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.

(ii) Each Lender and each Agent agrees that the receipt of the Communications by
such Agent at its e-mail address set forth above shall constitute effective
delivery of the Communications to such Agent for purposes of the Credit
Documents. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Credit Documents. Each Lender agrees (A) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address.

 

-85-



--------------------------------------------------------------------------------

(b) Posting. The Borrower further agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform is limited (i) to the Agents
and the Lenders and (ii) remains subject the confidentiality requirements set
forth in Section 14.16.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.

14.18. USA PATRIOT Act. Each Lender that is subject to the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies each Credit Party that pursuant to the requirements of the
Patriot Act and the Beneficial Ownership Regulation, it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Credit Party in accordance with the Patriot Act and
the Beneficial Ownership Regulation.

14.19. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 14.19 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

14.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

 

-86-



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

SECTION 15. Guarantee.

15.1. Guarantee.

(a) In order to induce the Agents and the Lenders to enter into this Agreement
and to extend credit hereunder, and in recognition of the substantial direct and
indirect benefits to be received by each Guarantor from the proceeds of the
Loans, which will be used in part to enable the Borrower to make valuable
transfers to the Guarantors in connection with the operation of their respective
businesses, each Guarantor, which is a Subsidiary of the Borrower, hereby agrees
with the Secured Parties as follows: each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably guarantees as primary obligor and not
merely as surety, to the Administrative Agent, for the benefit of the Secured
Parties, the full and prompt payment when due, whether upon maturity,
acceleration or otherwise, of any and all of the Obligations. If any or all of
the Obligations of the Credit Parties to the Secured Parties becomes due and
payable hereunder, each Credit Party irrevocably and unconditionally promises to
pay such indebtedness to the Secured Parties, or order, on demand, together with
any and all expenses which may be incurred by the Secured Parties in collecting
any of the Obligations. This Guarantee is a guaranty of payment and not of
collection. If claim is ever made upon any Secured Party for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Obligations and any of the aforesaid payees repays all or part of said
amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected in good faith by
such payee with any such claimant (including any Credit Party), then and in such
event each Credit Party agrees that any such judgment, decree, order, settlement
or compromise shall be binding upon it, notwithstanding any revocation of this
Guarantee or other instrument evidencing any liability of the Credit Parties,
and each Credit Party shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee. For the avoidance
of doubt, each Credit Party expressly accepts and confirms for the purposes of
articles 1278 to 1281 of the Luxembourg civil code that, notwithstanding any
assignment, transfer and/or novation made pursuant to this Agreement, the
guarantee given by it guarantees all Obligations (including without limitation,
all obligations with respect to all rights and/or obligations so assigned,
transferred or novated) and that any security interest created under any
Security Document to which it is a party shall be preserved for the benefit of
any new Secured Party.

(b) Each Credit Party further agrees to pay any and all reasonable, document and
invoiced out-of-pocket expenses (including all reasonable fees and disbursements
of counsel) that may be paid or incurred by the Administrative Agent or any
other Secured Party in enforcing, or obtaining advice of counsel in respect of,
any rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, such Guarantor
under this Guarantee.

(c) Each Guarantor agrees that the Obligations may, subject to Section 15.12
(Luxembourg Guarantee Limitations) and Section 15.13 (UK Guarantee Limitations),
at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing this Guarantee or affecting the rights and
remedies of the Administrative Agent or any other Secured Party hereunder.

 

-87-



--------------------------------------------------------------------------------

(d) No payment or payments made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments other than
payments made by such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations are paid in full, the Commitments are
terminated.

(e) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any other Secured Party on
account of its liability hereunder, it will notify the Administrative Agent in
writing that such payment is made under this Guarantee for such purpose.

15.2. Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 15.4 hereof. The
provisions of this Section 15.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the other Secured
Parties, and each Guarantor shall remain liable to the Administrative Agent and
the other Secured Parties for the full amount guaranteed by such Guarantor
hereunder.

15.3. Right of Set-off. In addition to any rights and remedies of the Secured
Parties provided by law, each Guarantor hereby irrevocably authorizes each
Secured Party at any time and from time to time following the occurrence and
during the continuance of an Event of Default without notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration or otherwise) to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Guarantor. Each Secured Party shall notify such Guarantor promptly of any such
set-off and the appropriation and application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

15.4. No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the Guarantors by the Administrative Agent or any other Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any other Secured Party against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any other Secured Party for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the other Secured Parties by the Credit Parties on
account of the Obligations are Paid In Full and the Commitments are terminated.
If any amount shall be paid to any Guarantor on account of such subrogation
rights at any time when all the Obligations shall not have been Paid In Full,
such amount shall be held by such Guarantor in trust for the Administrative
Agent and the other Secured Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether due or to become due, in such order as
the Administrative Agent may determine.

15.5. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
made by the Administrative Agent or any other Secured Party may be rescinded by
such party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in while or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any other Secured Party, (c) the Credit Agreement and any other
documents executed and delivered in connection

 

-88-



--------------------------------------------------------------------------------

therewith, may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, as the case may be)
may deem advisable from time to time, and (d) any collateral security, guarantee
or right of offset at any time held by the Collateral Agent, the Administrative
Agent or any other Secured Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Guarantee or any property subject thereto. When making any demand hereunder
against any Guarantor, the Administrative Agent or any other Secured Party may,
but shall be under no obligation to, make a similar demand on any Credit Party
or any Guarantor or guarantor, and any failure by the Administrative Agent. or
any other Secured Party to make any such demand or to collect any payments from
the Borrower or any Guarantor or guarantor or any release of the Borrower or any
Guarantor or guarantor shall not relieve any Guarantor in respect of which a
demand or collection is not made or any Guarantor not so released of its several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Administrative
Agent or any other Secured Party against any Guarantor. For the purposes hereof,
“demand” shall include the commencement and continuance of any legal proceedings

15.6. Guarantee Absolute and Unconditional.

(a) Each Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Obligations, and notice of or proof of reliance by the Administrative Agent or
any other Secured Party upon this Guarantee or acceptance of this Guarantee. The
Obligations or any of them shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended, waived or accrued, in
reliance upon this Guarantee, and all dealings between any of the Credit
Parties, on the one hand, and the Administrative Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Guarantee. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any of the Credit Parties with respect to the Obligations.
Each Guarantor understands and agrees that this Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Credit Agreement, any
other Credit Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent, the Administrative Agent or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by any of the Credit Parties against the Administrative Agent or any
other Secured Party or (c) any other circumstance whatsoever (with or without
notice to or knowledge of such Credit Party) that constitutes, or might be
construed to constitute, an equitable or legal discharge of any of the Credit
Parties for the Obligations, or of such Guarantor under this Guarantee, in
bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent and any other Secured
Party may, but shall be under no obligation to, pursue such rights and remedies
as it may have against any of the Credit Parties or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any other
Secured Party to pursue such other rights or remedies or to collect any payments
from any of the Credit Parties or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of any of the Credit Parties or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve such
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent and the other Secured Parties against such Guarantor.

(b) This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors, indorsees, transferees and assigns until all the Obligations (other
than any contingent indemnity obligations not then due) shall have been
satisfied by payment in full, the Commitments thereunder shall be terminated and
no Letters of Credit thereunder shall be outstanding, notwithstanding that from
time to time during the term of the Credit Agreement the Credit Parties may be
free from any Obligations.

15.7. This Guarantee shall continue to be effective, or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

-89-



--------------------------------------------------------------------------------

15.8. Subordination. Any of the indebtedness of the Credit Parties now or
hereafter owing to any other Credit Party is hereby subordinated to the
Obligations of the Credit Parties owing to the Secured Parties; and if the
Administrative Agent so requests at a time when an Event of Default exists, all
such indebtedness of such Credit Parties to another Credit Party shall be
collected, enforced and received by such other Credit Party for the benefit of
the Secured Parties and be paid over to the Administrative Agent on behalf of
the Secured Parties on account of the Obligations of such Credit Parties to the
Secured Parties, but without affecting or impairing in any manner the liability
of any Credit Party under the other provisions of this Guarantee. Prior to the
transfer by any Credit Party of any note or negotiable instrument evidencing any
of the indebtedness of such Credit Parties to any other Credit Party, such
Credit Party shall mark such note or negotiable instrument with a legend that
the same is subject to this subordination. Without limiting the generality of
the foregoing, each Credit Party hereby agrees with the Secured Parties that it
will not exercise any right of subrogation which it may at any time otherwise
have as a result of this Guarantee (whether contractual, under Section 509 of
the Bankruptcy Code or otherwise) until all Obligations have been irrevocably
paid in full in cash.

15.9. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Administrative Agent’s Office.

15.10. Each Subsidiary of the Borrower that is required to become a party to
this Guarantee pursuant to Section 9.11 shall become a Guarantor, with the same
force and effect as if originally named as a Guarantor herein, for all purposes
of this Guarantee upon execution and delivery by such Subsidiary of a Joinder
Agreement. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Guarantee shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guarantee.

15.11. [Reserved].

15.12. Luxembourg Guarantee Limitation. Notwithstanding any provision to the
contrary in this Agreement, the liability of any Guarantor incorporated under
the laws of Luxembourg (a “Luxembourg Guarantor”) under this Section 15 for the
obligations of any Guarantor in which the relevant Guarantor has no direct or
indirect equity interest, shall be limited at any time to a maximum amount not
exceeding ninety-five per cent. (95%) of the sum of such Guarantor’s “capitaux
propres” (as referred to in Annex I to the Grand-Ducal Regulation dated
18 December 2015 setting out the form and content of the presentation of the
balance sheet and profit and loss account, enforcing the Law of 19 December 2002
on the register of commerce and companies and the accounting and annual accounts
of undertakings, as amended) (the “Own Funds”) and such Guarantor’s debt which
is subordinated in right of payment (whether generally or specifically) to any
claim of any Credit Party under any of the Credit Documents (the “Lux
Subordinated Debt”), as determined on the basis of the then latest available
annual accounts of such Guarantor duly established in accordance with applicable
accounting rules, as at the date on which the guarantee under this Section 15 is
called.

Where, for the purpose of the above determinations, (i) no duly established
annual accounts are available for the relevant reference period (which will
include a situation where, in respect of the determinations to be made above, no
final annual accounts have been established in due time in respect of the then
most recently ended financial year) or (ii) the relevant annual accounts do not
adequately reflect the status of the Lux Subordinated Debt or Own Funds as
envisaged above, an independent auditor (réviseur d’enterprises agréé) of the
Luxembourg Guarantor or, if no such auditor has been appointed, an independent
reputable investment bank (acting in good faith) shall make the determination of
the relevant Own Funds and Lux Subordinated Debt amounts based on such available
elements and facts as deemed relevant by it at such time.

 

-90-



--------------------------------------------------------------------------------

The above limitation shall not apply to:

(i) any amounts borrowed under any Credit Document and in each case made
available, in any form whatsoever, to such Guarantor or any entity in which it
has a direct or indirect equity interest; and

(ii) for the avoidance of doubt, any Security Documents.

The obligations of each Luxembourg Guarantor under this Section 15 shall not
extend to the guaranteeing or securing of any amount which would breach the
prohibition on financial assistance as set out in the Luxembourg Law dated
10 August 1915 on commercial companies, as amended.

Notwithstanding anything herein to the contrary, the obligations and liabilities
of any Luxembourg Guarantor under this Agreement shall not include any
obligation or liability to the extent that, if so included, would constitute an
abuse of assets as defined by article 1500-11 of the Luxembourg law dated
10 August 1915 on commercial companies, as amended.

15.13. UK Guarantee Limitations.

(A) Without limiting any specific exemptions set out in this Agreement, no UK
Guarantor’s obligations and liabilities under this Agreement and under any other
guarantee or indemnity provision in a Credit Document (the “UK Guarantee
Obligations”) will extend to include any obligation or liability and no
Collateral granted by a UK Guarantor will secure any UK Guarantee Obligation, if
to the extent doing so would be unlawful financial assistance (notwithstanding
any applicable exemptions and/or undertaking of any applicable prescribed
whitewash or similar financial assistance procedures) in respect of the
acquisition of shares in (a) itself (b) any other entity, company or corporation
in respect of which it is a Subsidiary or (c) a member of the Group under the
laws of its jurisdiction of incorporation.

(B) If, notwithstanding paragraph (A) of this Section 15.13, the giving of the
guarantee in respect of the UK Guarantee Obligations or Collateral would be
unlawful financial assistance, then, to the extent necessary to give effect to
paragraph (A) above (and only to the extent legally effective in the relevant
jurisdiction), the obligations of the UK Guarantor under the Credit Documents
will be deemed to have been split into two tranches; Tranche 1 comprising those
obligations which can be secured by the UK Guarantee Obligations or Collateral
without breaching or contravening relevant financial assistance laws and Tranche
2 comprising the remainder of the obligations under the Credit Documents. The
Tranche 2 obligations will be excluded from the relevant UK Guarantee
Obligations.

 

 

-91-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

INTELSAT JACKSON HOLDINGS S.A. By:   /s/ José Toscano   Name: José Toscano  
Title:  Chairman & Chief Executive Officer INTELSAT VENTURES S.À R.L. By:   /s/
José Toscano   Name: José Toscano   Title:  Chairman & Chief Executive Officer
INTELSAT ALIGN S.À R.L. By:   /s/ José Toscano   Name: José Toscano  
Title:  Manager INTELSAT GENESIS INC. INTELSAT GENESIS GP LLC INTELSAT US
FINANCE LLC INTELSAT US LLC By:   /s/ Sajid Ajmeri   Name: Sajid Ajmeri   Title:
VP, Corporate & Securities & Assistant Secretary INTELSAT HOLDINGS LLC INTELSAT
SATELLITE LLC INTELSAT LICENSE HOLDINGS LLC INTELSAT LICENSE LLC By:   /s/ José
Toscano   Name: José Toscano   Title: Deputy Chairman

[Signature Page to Secured Superpriority Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

INTELSAT VIRGINIA HOLDINGS LLC By:   /s/ Sajid Ajmeri   Name: Sajid Ajmeri  
Title: Vice President, Corporate & Securities and   Assistant Secretary PANAMSAT
EUROPE CORPORATION INTELSAT ASIA CARRIER SERVICES LLC SOUTHERN SATELLITE
LICENSEE LLC SOUTHERN SATELLITE LLC PANAMSAT INDIA LLC INTELSAT SERVICE AND
EQUIPMENT LLC INTELSAT INTERNATIONAL EMPLOYMENT LLC By:   /s/ Mark Rasmussen  
Name: Mark Rasmussen   Title:    Chairman, President & COO PANAMSAT
INTERNATIONAL SALES, LLC By:   /s/ Mark Rasmussen   Name: Mark Rasmussen  
Title:    President and Chief Operating Officer PANAMSAT INTERNATIONAL HOLDINGS,
LLC INTELSAT INTERNATIONAL SYSTEMS, LLC PANAMSAT INDIA MARKETING, L.L.C. By:  
/s/ Mark Rasmussen   Name: Mark Rasmussen   Title:    Manager

[Signature Page to Secured Superpriority Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

INTELSAT ALLIANCE LP By: INTELSAT GENESIS GP LLC   Its General Partner By:   /s/
David Tolley   Name: David Tolley   Title:    EVP & Chief Financial Officer
INTELSAT FINANCE BERMUDA LTD. By:   /s/ Jean-Philippe Gillet   Name:
Jean-Philippe Gillet   Title:    Director EXECUTED AS A DEED BY INTELSAT
SUBSIDIARY (GIBRALTAR) LIMITED ACTING BY TWO DIRECTORS By:   /s/ Jean-Philippe
Gillet   Name: Jean-Philippe Gillet   Title:    Director By:   /s/ Matthew
Oldham   Name: Matthew Oldham   Title:    Director INTELSAT GLOBAL SALES &
MARKETING LTD. INTELSAT UK FINANCIAL SERVICES LTD. By:   /s/ Jean-Philippe
Gillet   Name: Jean-Philippe Gillet   Title:    Chairman

[Signature Page to Secured Superpriority Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent By:   /s/ Willliam O’Day   Name: William O’Day   Title: Authorized
Signatory By:   /s/ D. Andrew Maletta   Name: D. Andrew Maletta   Title:
Authorized Signatory

[Signature Page to Secured Superpriority Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

[LENDERS]* By:       Name:   Title:

 

*

LENDER SIGNATURES ON FILE WITH ADMINISTRATIVE AGENT

[Signature Page to Secured Superpriority Debtor-in-Possession Credit Agreement]